 
Exhibit 10.1
 
 
AMENDMENT NO. 2 TO THE
CREDIT AGREEMENT
 

 
Dated as of July 6, 2010

 
AMENDMENT NO. 2 TO THE CREDIT AGREEMENT among Coca-Cola Enterprises Inc., a
Delaware corporation (“CCE”), Coca-Cola Enterprises (Canada) Bottling Finance
Company, a Nova Scotia unlimited company (“Finco”), Coca –Cola Bottling Company,
a Nova Scotia unlimited company (“CCBC”), Bottling Holdings (Luxembourg)
Commandite S.C.A., a societe en commandite par actions, incorporated under the
laws of the Grand Duchy of Luxembourg (“BHL”), the banks, financial institutions
and other institutional lenders parties to the Credit Agreement referred to
below (collectively, the “Lenders”) and Citibank, N.A., as administrative agent
(the “Agent”) for the Lenders.
 
PRELIMINARY STATEMENTS:
 
(1)      CCE, Finco, CCBC, BHL, the Lenders and the Agent have entered into a
Credit Agreement dated as of August 3, 2007, as amended by Amendment No. 1 dated
as of October 17, 2008 (as so amended, the “Credit Agreement”).  Capitalized
terms not otherwise defined in this Amendment have the same meanings as
specified in the Credit Agreement.
 
(2)      In connection with the separation of CCE’s business outside the North
American territory and the merger (the “Merger”) of CCE with and into Cobalt
Subsidiary LLC  (“Merger Sub”) pursuant to the Business Separation and Merger
Agreement dated as of February 25, 2010, by and among CCE, International CCE,
Inc,  The Coca-Cola-Company (“TCCC”) and Merger Sub, CCE has proposed to amend
the Credit Agreement to, among other things, and subject to the satisfaction of
the conditions precedent contained herein, provide that TCCC shall become a
Borrower under the Credit Agreement and assume the obligations of CCE under the
Credit Agreement and remove from the Credit Agreement those subsidiaries of CCE
who will no longer be subsidiaries of CCE after the effective time of the
Merger.
 
(3)      The Lenders are, on the terms and conditions stated below, willing to
grant the request of CCE and the Borrowers and the Lenders have agreed to amend
the Credit Agreement as hereinafter set forth.
 
SECTION 1.   Amendments to Credit Agreement (Required Lenders).  The Credit
Agreement is, effective as of the date hereof and subject to the satisfaction of
the conditions precedent set forth in Section 4(a), hereby amended as follows:
 
(a)      Section 1.01 is amended to add the following new definition in
appropriate alphabetical order:
 

 
 

--------------------------------------------------------------------------------

 



 
“Dissenting Lender” means each Lender that does not, on or prior to June 25,
2010, consent to the amendment and restatement of this Agreement to, among other
things, add The Coca-Cola Company as a borrower.
 
(b)      Section 2.06(b) is amended by inserting immediately before the phrase
“any Lender that make a demand” the phrase “any Dissenting Lender or”.
 
(c)      Section 2.06 is further amended by adding a new subsection (c) to read
as follows:
 
(c)      Non-Ratable Termination.  The Company shall have the right, upon at
least ten Business Days’ written notice to the Agent (which shall then give
prompt notice thereof to the relevant Lender), to permanently reduce the
Commitments of any Dissenting Lender; provided, however, that (i) no Event of
Default shall have occurred and be continuing at the time of such request and at
the time of such reduction; (ii) the Borrowers shall have paid to the Dissenting
Lender the aggregate principal amount of, and any interest accrued and unpaid to
the date of such assignment on, the Note or Notes of such Lender; and (iii) the
Company shall have paid to the Dissenting Lender any and all facility fees and
other fees and commissions payable to such Lender and all other accrued and
unpaid amounts owing to such Lender under any provision of this Agreement
(including, but not limited to, any increased costs or other additional amounts
owing under Section 2.12 and any indemnification for Taxes under Section 2.15)
as of the effective date of such reduction; provided further that the Dissenting
Lender’s rights under Sections 2.12, 2.15 and 9.04, and its obligations under
Section 8.05, shall survive such assignment as to matters occurring prior to the
date of reduction.
 
(d)      Section 2.16 is amended by deleting the phrase “or (y) pursuant to
Section 2.12, 2.15 or 9.04(c)” and substituting therefor the phrase “or (y)
pursuant to Section 2.06(c), 2.12, 2.15 or 9.04(c)”.
 
(e)      The first parenthetical phrase in Section 9.07(a) is amended in full to
read “(following a demand by such Lender pursuant to Section 2.12, upon a
requirement to pay Taxes with respect to such Lender pursuant to Section 2.15 or
if such Lender is a Dissenting Lender)”.
 

 
2

--------------------------------------------------------------------------------

 



 
SECTION 2.   Consent.  The Required Lenders hereby consent to (i) the Merger and
the transactions contemplated by the Merger Agreement and waive any applicable
restrictions in Section 5.02(c) and any other section of the Credit Agreement,
in each case, to the extent necessary to permit the consummation of the Merger
and the other transactions contemplated by the Merger Agreement and (ii) the
removal and release of Finco and BHL and any other subsidiary of CCE who will no
longer be a subsidiary of CCE after the effective time of the Merger from any
all obligations and restrictions under the Credit Agreement from and after the
effective time of the Merger.
 
SECTION 3.   Amendments to Credit Agreement (All Lenders).  The Credit Agreement
is, effective upon the satisfaction of the conditions precedent set forth in
Section 4(b), hereby amended in full to read as set forth in Exhibit A hereto.
 
SECTION 4.   Conditions of Effectiveness.  (a)  Sections 1 and 2 of this
Amendment shall become effective as of the date first above written when, and
only when, the Agent shall have received counterparts of this Amendment executed
by CCE and the Required Lenders.
 
(b)      Section 3 of this Amendment shall become effective as of the date first
above written when, and only when (i) the Agent shall have received counterparts
of this Amendment executed by TCCC, CCE, CCBC and all of the Lenders parties to
the Credit Agreement (after giving effect to any assignments or Commitment
reductions in accordance with Section 2.06(c) of the Credit Agreement, as
amended by Section 1 of this Amendment), (ii) all amounts due and owing by Finco
and BHL under the Credit Agreement shall have been paid in full, (iii) the
Merger has been consummated and (iv) the Agent shall have additionally received
all of the following documents, each such document (unless otherwise specified)
dated the date of receipt thereof by the Agent (unless otherwise specified) and
in sufficient copies for each Lender, in form and substance satisfactory to the
Agent (unless otherwise specified) and in sufficient copies for each Lender:
 
(A)      Certified copies of the resolutions of the Board of Directors of TCCC
approving this Amendment and the matters contemplated hereby.
 
(B)      A certificate of the Secretary or an Assistant Secretary of TCCC
certifying the names and true signatures of the officers of TCCC authorized to
sign this Amendment and the other documents to be delivered hereunder.
 
(C)      A favorable opinion of Skadden Arps, Slate, Meagher & Flom LLP, counsel
for TCCC, in substantially the form of Exhibit B hereto and as to such other
matters as any Lender through the Agent may reasonably request.
 
(D)      A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.
 
(E)      A certificate signed by a duly authorized officer of TCCC stating that:
 

 
3

--------------------------------------------------------------------------------

 



 
(1)      The representations and warranties contained in Section 5 and 6 are
correct on and as of the date of such certificate as though made on and as of
such date; and
 
(2)      No event has occurred and is continuing that constitutes a Default,
after giving effect to Section 3 of this Amendment.
 
SECTION 5.   Representations and Warranties of the Borrowers and TCCC.  Each
undersigned Borrower and TCCC represents and warrants as to itself as of the
date of this Amendment as follows:
 
(a)      Such Person is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction indicated in the recital of
parties to this Amendment.  Such Person is duly qualified and in good standing
as a foreign corporation authorized to do business in each jurisdiction (other
than the jurisdiction of its incorporation) in which the nature of its
activities or the character of the properties it owns or leases makes such
qualification necessary and in which the failure so to qualify would have a
materially adverse effect on the financial condition or operations of such
Person and its Subsidiaries taken as a whole.
 
(b)      The execution, delivery and performance by such Person of this
Amendment and the Credit Agreement, as amended hereby, to which it is or is to
be a party are within such Person’s corporate powers, have been duly authorized
by all necessary corporate action and do not contravene (i) such Person’s
charter or by-laws (or equivalent constitutive documents) or (ii) any law, rule,
regulation or contractual restriction in any material contract or, to the
knowledge of the Chief Financial Officer of such Person, any other contract the
breach of which would limit the ability of such Person to perform its
obligations under this Agreement or the Notes, binding on or affecting such
Person.
 
(c)      No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery or performance by such Person
of this Amendment or the Credit Agreement, as amended hereby.
 
(d)      This Amendment has been duly executed and delivered by such
Person.  This Amendment and the Credit Agreement, as amended hereby, are legal,
valid and binding obligations of such Person, enforceable against such Person in
accordance with their respective terms.
 
SECTION 6.   Additional Representations and Warranties of TCCC.  In addition,
TCCC represents and warrants as of the date of this Amendment as follows:
 
(a)      There is no pending, or the best of TCCC’s knowledge, threatened action
or proceeding involving TCCC or any of its Subsidiaries before any court,
governmental agency or arbitrator (i) which is likely to materially adversely
affect the financial condition or operations of TCCC and its Subsidiaries taken
as a whole or
 

 
4

--------------------------------------------------------------------------------

 



 
(ii) which purports to affect the legality, validity or enforceability of this
Amendment or the Credit Agreement, as amended hereby.
 
(b)      The consolidated balance sheet and related consolidated statements of
income, changes in financial position and cash flows of TCCC and its
Subsidiaries as of and for the fiscal year ended December 31, 2009, audited by
and accompanied by the opinion of Ernst & Young LLP, independent public
accountants, and set forth in TCCC’s Annual Report on Form 10-K for the year
ended December 31, 2009, and the condensed consolidated balance sheets of TCCC
as of April 2, 2010 and the condensed related consolidated statements of income
and condensed consolidated statements of cash flows for the three months then
ended, set forth in TCCC’s Quarterly Report on Form 10-Q for the three months
ended April 2, 2010, fairly present the consolidated financial position of TCCC
and its consolidated Subsidiaries at such dates and their consolidated results
of operations for the periods ended on such dates.  Since December 31, 2009,
there has been no material adverse change in the business, assets, operations,
prospects or condition, financial or otherwise, of TCCC and its Subsidiaries,
taken as a whole.
 
SECTION 7.   Reference to and Effect on the Credit Agreement and the
Notes.  (a)  On and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.
 
(b)      The Credit Agreement and the Notes, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.
 
(c)      The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agent under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.
 
SECTION 8.   Costs and Expenses.  The Borrower agrees to pay on demand all costs
and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 9.04 of the Credit Agreement.
 
SECTION 9.   Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
 

 
5

--------------------------------------------------------------------------------

 



 
SECTION 10.   Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

   
THE COCA-COLA COMPANY
 
   
By /s/ Chris Nolan                                
   
Name:  Chris Nolan
   
Title:    Vice President and Treasurer
         
COCA-COLA ENTERPRISES INC.
         
By /s/ Joyce King-Lavinder                  
   
Name:  Joyce King-Lavinder
   
Title:    Vice President and Treasurer
     
COCA-COLA BOTTLING COMPANY
     
By /s/ Joyce King-Lavinder                 
 
Name:  Joyce King-Lavinder
 
Title:    Vice President and Treasurer
     
CITIBANK, N.A., as Agent and as Revolving Credit Lender
     
By /s/ Carolyn Kee                               
 
Name:  Carolyn Kee
 
Title:    Vice President
     
CITIBANK, N.A., CANADIAN BRANCH,
as Canadian Prime Rate Lender
     
By /s/ Niyousha Zarinpour                   
 
Name:  Niyousha Zarinpour
 
Title:    Authorised Signer






 
6

--------------------------------------------------------------------------------

 






 
DEUTSCHE BANK AG NEW YORK
BRANCH, as Revolving Credit Lender
     
By /s/ Douglas Weir                             
 
Name:  Douglas Weir
 
Title:    Director
     
By /s/ Ming K. Chu                               
 
Name:  Ming K. Chu
 
Title:    Vice President
     
DEUTSCHE BANK AG CANADA
BRANCH, as Canadian Prime Rate Lender
     
By /s/ Rod O’Hara                                
 
Name:  Rod O’Hara
 
Title:    Director
     
By /s/ Paul M. Jurist                             
 
Name:  Paul M. Jurist
 
Title:    Chief Country Officer
     
BANK OF AMERICA, N.A.,
 
as Revolving Credit Lender
     
By /s/ William F. Sweeney                   
 
Name:  William F. Sweeney
 
Title:    Senior Vice President
     
BANK OF AMERICA, N.A., acting through
its Canada Branch, as Canadian Prime Rate
Lender
     
By /s/ Medina Sales de Andrade          
 
Name:  Medina Sales de Andrade
 
Title:    Vice President






 
7

--------------------------------------------------------------------------------

 




 
BNP PARIBAS, as Revolving Credit Lender
     
By /s/ Mike Shryock                             
 
Name:  Mike Shryock
 
Title:    Managing Director
     
By /s/ Fik Durmus                                
 
Name:  Fik Durmus
 
Title:    Director
     
BNP PARIBAS (CANADA),
 
as Canadian Prime Rate Lender
     
By /s/ Chantal Debailleul                      
 
Name:  Chantal Debailleul
 
Title:    Vice-President, Corporate Banking Group
         
By /s/ Jean Rolin                                   
   
Name:  Jean Rolin
   
Title:    Director, Global Trade Services
         
JPMORGAN CHASE BANK, N.A.
   
as Revolving Credit Lender
         
By /s/ Barry Bergman                           
   
Name:  Barry Bergman
   
Title:    Managing Director
         
JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH, as Canadian Prime
Rate Lender
         
By /s/ Barry Bergman                           
   
Name:  Barry Bergman
   
Title:    Managing Director






 
8

--------------------------------------------------------------------------------

 




 
CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH (fka CREDIT
SUISSE, CAYMAN ISLANDS BRANCH),
as Revolving Credit Lender
     
By /s/ Karl Studer                                 
 
Name:  Karl Studer
 
Title:    Director
     
By /s/ Daniel Wiget                              
 
Name:  Daniel Wiget
 
Title:    Assistant Vice President
     
CREDIT SUISSE AG, TORONTO
BRANCH (fka CREDIT SUISSE,
TORONTO BRANCH), as Canadian Prime
Rate Lender
     
By /s/ Steve W. Fuh                              
 
Name:  Steve W. Fuh
 
Title:    Vice-President
     
By /s/ Bruce F. Wetherly                      
 
Name:  Bruce F. Wetherly
 
Title:    Director and Principal Officer
     
HSBC BANK USA, as Revolving Credit Lender
     
By /s/ James P. Kelly                            
 
Name:  James P. Kelly
 
Title:    Managing Director
     
HSBC BANK USA, TORONTO BRANCH,
as Canadian Prime Rate Lender
     
By /s/ Casey Coates                              
 
Name:  Casey Coates
 
Title:    Authorized Signatory
     
WACHOVIA BANK, NATIONAL
ASSOCIATION, as Revolving Credit Lender
     
By /s/ Kay Reedy                                  
 
Name:  Kay Reedy
 
Title:    Managing Director


 
9

--------------------------------------------------------------------------------

 




 
WELLS FARGO CAPITAL FINANCE
CORPORATION CANADA, as Canadian
Prime Rate Lender
     
By /s/ Raymond Eghobamien                
 
Name:  Raymond Eghobamien
 
Title:    Vice President
     
THE ROYAL BANK OF SCOTLAND
N.V. (FORMERLY KNOW AS ABN
AMRO BANK N.V.), as Revolving
Credit Lender
 
 
 
By /s/ Michiel van Schaardenburg         
 
Name:  Michiel van Schaardenburg
 
Title:    Managing Director
     
SUNTRUST BANK, as Revolving Credit
Lender
     
By /s/ Robert Maddox                           
 
Name:  Robert Maddox
 
Title:    Director
     
WELLS FARGO BANK, as Revolving
 
Credit Lender
     
By /s/ Kay Reedy                                   
 
Name:  Kay Reedy
 
Title:    Managing Director
     
ING BANK N.V., DUBLIN BRANCH, as
Revolving Credit Lender
     
By /s/ Maurice Kenny                           
 
Name:  Maurice Kenny
 
Title:    Director
     
By /s/ Aidan Neill                                 
 
Name:  Aidan Neill
 
Title:    Director


 
10

--------------------------------------------------------------------------------

 




 
FIFTH THIRD BANK, as Revolving Credit
Lender
     
By /s/ Kenneth W. Deere                      
 
Name:  Kenneth W. Deere
 
Title:    Senior Vice President
     
FIFTH THIRD BANK, as Canadian Prime
Rate Lender
     
By /s/ Kenneth W. Deere                       
 
Name:  Kenneth W. Deere
 
Title:    Senior Vice President
     
PNC BANK, NATIONAL ASSOCIATION,
 
as Revolving Credit Lender
     
By /s/ Jessica L. Fabrizi                             
 
Name:  Jessica L. Fabrizi
 
Title:    Assistant Vice President
     
COOPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A.
“RABOBANK INTERNATIONAL”, NEW
YORK BRANCH, as Revolving Credit
Lender
     
By /s/ Steward Kalish                             
 
Name:  Stewart Kalish
 
Title:    Executive Director
     
By /s/ Brett Delfino                               
 
Name:  Brett Delfino
 
Title:    Executive Director
     
ROYAL BANK OF CANADA, as
Revolving Credit Lender
     
By /s/ Gordon MacArthur                     
 
Name:  Gordon MacArthur
 
Title:    Authorized Signatory




 
11

--------------------------------------------------------------------------------

 




 
ROYAL BANK OF CANADA,
 
as Canadian Prime Rate Lender
     
By /s/ David Cole                                 
 
Name:  David Cole
 
Title:    Authorized Signatory
     
TORONTO DOMINION (TEXAS) LLC
INC., as Revolving Credit Lender
     
By /s/ Jackie Barrett                             
 
Name:  Jackie Barrett
 
Title:    VP & Director
     
THE TORONTO-DOMINION BANK,
 
as Canadian Prime Rate Lender
     
By /s/ Jackie Barrett                             
 
Name:  Jackie Barrett
 
Title:    VP & Director
     
US BANK, NATIONAL ASSOCIATION,
 
as Revolving Credit Lender
     
By /s/ Steven L. Sawyer                        
 
Name:  Steven L. Sawyer
 
Title:    Vice President




 
12

--------------------------------------------------------------------------------

 
 
 
Exhibit A
 

 
FIVE YEAR CREDIT AGREEMENT
 
Dated as of August 3, 2007
 
Amended and Restated as of October 2, 2010
 
Among
 
THE COCA-COLA COMPANY
 
as Company
 
COCA-COLA ENTERPRISES INC.
 
as CCE
 
COCA-COLA BOTTLING COMPANY
 
as CCBC
 
THE INITIAL LENDERS AND INITIAL ISSUING BANKS NAMED HEREIN
 
as Initial Lenders and Initial Issuing Banks
 
CITIBANK, N.A.
 
as Administrative Agent
 
and
 
DEUTSCHE BANK AG NEW YORK BRANCH
 
as Syndication Agent
 
_______________________________________________________________________
 
CITIGROUP GLOBAL MARKETS INC.
 
and
 
DEUTSCHE BANK SECURITIES INC.
 
as Joint Lead Arrangers and Joint Book Managers
 


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS


 
Page
 
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01. Certain Defined Terms
1
SECTION 1.02. Computation of Time Periods
15
SECTION 1.03. Accounting Terms and Determinations
15

 
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
 
SECTION 2.01. The Committed Advances and Letters of Credit
15
SECTION 2.02. Making the Committed Advances
17
SECTION 2.03. The Competitive Bid Advances
18
SECTION 2.04. Issuance of and Drawings and Reimbursement Under Letters of Credit
21
SECTION 2.05. Fees
23
SECTION 2.06. Termination or Reduction of the Commitments
24
SECTION 2.07. Repayment of Committed Advances and Letter of Credit Drawings
24
SECTION 2.08. Interest on Committed Advances
25
SECTION 2.09. Interest Rate Determination
26
SECTION 2.10. Optional Conversion of Revolving Credit Advances
28
SECTION 2.11. Prepayments of Committed Advances
28
SECTION 2.12. Increased Costs
29
SECTION 2.13. Illegality
29
SECTION 2.14. Payments and Computations
30
SECTION 2.15. Taxes
31
SECTION 2.16. Sharing of Payments, Etc.
33
SECTION 2.17. Evidence of Debt
34
SECTION 2.18. Use of Proceeds
34
SECTION 2.19. Increase in the Aggregate Commitments
34
SECTION 2.20. Extension of Termination Date
35
SECTION 2.21. Regulation D Compensation
37
SECTION 2.22. Defaulting Lenders
37

 
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
 
SECTION 3.01. Conditions Precedent to Effectiveness of the Amendment and
Restatement
39
SECTION 3.02. Initial Advance to Each Designated Subsidiary
39
SECTION 3.03. Conditions Precedent to Each Revolving Credit Borrowing, Canadian
Prime Rate Borrowing, Issuance and Commitment Increase
40
SECTION 3.04. Conditions Precedent to Each Competitive Bid Borrowing
40
SECTION 3.05. Determinations Under Section 3.01
41

 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01. Representations and Warranties of the Borrowers
41

 
ARTICLE V COVENANTS OF THE COMPANY
 
SECTION 5.01. Affirmative Covenants
42
SECTION 5.02. Negative Covenants
45

 


 


 
i

--------------------------------------------------------------------------------

 


 
ARTICLE VI EVENTS OF DEFAULT
 
SECTION 6.01. Events of Default
46
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
47

 
ARTICLE VII GUARANTEE
 
SECTION 7.01. Unconditional Guarantee
48
SECTION 7.02. Guarantee Absolute
48
SECTION 7.03. Waivers
49
SECTION 7.04. Subrogation
49
SECTION 7.05. Survival
49

 
ARTICLE VIII THE AGENT
 
SECTION 8.01. Authorization and Action
50
SECTION 8.02. Agent’s Reliance, Etc
50
SECTION 8.03. Citibank and Affiliates
50
SECTION 8.04. Lender Credit Decision
50
SECTION 8.05. Indemnification
51
SECTION 8.06. Successor Agent
51
SECTION 8.07. Other Agents
51

 
ARTICLE IX MISCELLANEOUS
 
SECTION 9.01. Amendments, Etc.
51
SECTION 9.02. Notices, Etc.
52
SECTION 9.03. No Waiver; Remedies
53
SECTION 9.04. Costs and Expenses
53
SECTION 9.05. Right of Set-off
54
SECTION 9.06. Binding Effect
54
SECTION 9.07. Assignments and Participations
54
SECTION 9.08. Designated Subsidiaries
57
SECTION 9.09. Confidentiality
57
SECTION 9.10. Governing Law
58
SECTION 9.11. Execution in Counterparts
58
SECTION 9.12. Judgment
58
SECTION 9.13. Jurisdiction, Etc.
58
SECTION 9.14. Substitution of Currency
59
SECTION 9.15. Power of Attorney
59
SECTION 9.16. Patriot Act Notice
59
SECTION 9.17. No Liability of the Issuing Banks
59





 
ii

--------------------------------------------------------------------------------

 




Schedules
         
Schedule I
-
List of Applicable Lending Offices
     
Schedule 2.01(c)
-
Existing Letters of Credit
     
Exhibits
         
Exhibit A-1
-
Form of Revolving Credit Note
     
Exhibit A-2
-
Form of Competitive Bid Note
     
Exhibit A-3
-
Form of Canadian Prime Rate Note
     
Exhibit B-1
-
Form of Notice of Committed Borrowing
     
Exhibit B-2
-
Form of Notice of Competitive Bid Borrowing
     
Exhibit C
-
Form of Assignment and Acceptance
     
Exhibit D
-
Form of Designation Letter
     
Exhibit E
-
Form of Acceptance by Process Agent
     
Exhibit H
-
Form of Opinion of Counsel to a Designated Subsidiary



 


 
iii

--------------------------------------------------------------------------------

 


FIVE YEAR CREDIT AGREEMENT


Dated as of August 3, 2007
Amended and Restated as of October 2, 2010
 
THE COCA-COLA COMPANY, a Delaware corporation (the “Company”), COCA-COLA
ENTERPRISES INC., a Delaware corporation (“CCE”), COCA-COLA BOTTLING COMPANY (to
be renamed Coca-Cola Refreshments Canada after being acquired by the Company), a
Nova Scotia unlimited company (“CCBC”), the banks, financial institutions and
other institutional lenders (the “Initial Lenders”) and issuers of letters of
credit (“Initial Issuing Banks”) listed on the signature pages hereof, CITIBANK,
N.A. (“Citibank”), as administrative agent (the “Agent”) for the Lenders (as
hereinafter defined), and DEUTSCHE BANK AG NEW YORK BRANCH, as syndication agent
(the “Syndication Agent”), agree as follows:
 
PRELIMINARY STATEMENT.  CCE, Coca-Cola Enterprises (Canada) Bottling Finance
Company, a Nova Scotia unlimited company, CCBC and Bottling Holdings
(Luxembourg) Commandite S.C.A., a societe en commandite par actions,
incorporated under the laws of the Grand Duchy of Luxembourg, as borrowers, the
lenders parties thereto and Citibank, as agent, are parties to the Five-Year
Credit Agreement dated as of August 3, 2007, as amended as of October 17, 2008
(the “Existing Credit Agreement”).  Subject to the satisfaction of the
conditions set forth in Section 4(b) of Amendment No. 2 to the Existing Credit
Agreement, the Company, CCE, CCBC, the Initial Lenders, the Initial Issuing
Banks and Citibank, as Agent, desire to amend and restate the Existing Credit
Agreement as herein set forth.
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Advance” means a Revolving Credit Advance, a Canadian Prime Rate Advance or a
Competitive Bid Advance.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.
 
“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at
399 Park Avenue, New York, New York 10043, Account No. 36852248,
Attention:  Bank Loan Syndications, (b) in the case of Advances denominated in
any Committed Currency, the account of the Sub-Agent designated in writing from
time to time by the Agent to the Company and the Revolving Credit Lenders for
such purpose and (c) in any such case, such other account of the Agent as is
designated in writing from time to time by the Agent to the Company and the
Lenders for such purpose.
 
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance, in the
case of a Competitive Bid Advance, the office of such Lender notified by such
Lender to the Agent as its Applicable Lending Office with respect to such
Competitive Bid Advance and, in the case of any Canadian Prime Rate Advance,
such Lender’s Canadian Domestic Lending Office.
 


 
1

--------------------------------------------------------------------------------

 


“Applicable Margin” means (a) for Base Rate Advances, 0% per annum, (b) for
Canadian Prime Rate Advances, 0% per annum and (c) for Eurocurrency Rate
Advances, as of any date, a percentage per annum determined by reference to the
Public Debt Rating in effect on such date as set forth below:
 
Public Debt Rating
S&P/Moody’s/Fitch
Applicable
Margin
Level 1
AA-/Aa3/AA- or above
 
0.110%
Level 2
A+/A1/A+
 
0.130%
Level 3
A/A2/A
 
0.150%
Level 4
A-/A3/A-
 
0.190%
Level 5
Lower than Level 4
 
0.270%



“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:
 
Public Debt Rating
S&P/Moody’s/Fitch
Applicable
Percentage
Level 1
AA-/Aa3/AA- or above
 
0.040%
Level 2
A+/A1/A+
 
0.045%
Level 3
A/A2/A
 
0.050%
Level 4
A-/A3/A-
 
0.060%
Level 5
Lower than Level 4
 
0.080%



“Applicable Utilization Fee” means, as of any date that the sum of the aggregate
Advances plus the aggregate Available Amount of the Letters of Credit
outstanding exceeds 50% of the aggregate Revolving Credit Commitments, a
percentage per annum determined by reference to the Public Debt Rating in effect
on such date as set forth below:
 
Public Debt Rating
S&P/Moody’s/Fitch
Applicable
Utilization Fee
Level 1
AA-/Aa3/AA- or above
 
0.025%
Level 2
A+/A1/A+
 
0.025%
Level 3
A/A2/A
 
0.050%
Level 4
A-/A3/A-
 
0.050%
Level 5
Lower than Level 4
 
0.100%



“Appropriate Lender” means, at any time, with respect to the Revolving Credit
Facility or the Canadian Prime Rate Facility, a Lender that has a Commitment
with respect to such Facility at such time.
 


 
2

--------------------------------------------------------------------------------

 


“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.
 
“Assuming Lender” has the meaning specified in Section 2.19(e).
 
“Assumption Agreement” has the meaning specified in Section 2.19(e)(ii).
 
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
 
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
 
(a)           the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;
 
(b)           the sum (adjusted to the nearest 1/16 of 1% or, if there is no
nearest 1/16 of 1%, to the next higher 1/16 of 1%) of (i) ½ of 1% per annum,
plus (ii) the rate obtained by dividing (A) the latest three-week moving average
of secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average (adjusted to the basis of a year of 360 days) being
determined weekly on each Monday (or, if such day is not a Business Day, on the
next succeeding Business Day) for the three-week period ending on the previous
Friday by Citibank on the basis of such rates reported by certificate of deposit
dealers to and published by the Federal Reserve Bank of New York or, if such
publication shall be suspended or terminated, on the basis of quotations for
such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank, by (B) a percentage equal
to 100% minus the average of the daily percentages specified during such
three-week period by the Board of Governors of the Federal Reserve System (or
any successor) for determining the maximum reserve requirement (including, but
not limited to, any emergency, supplemental or other marginal reserve
requirement) for Citibank with respect to liabilities consisting of or including
(among other liabilities) three-month Dollar non-personal time deposits in the
United States, plus (iii) the average during such three-week period of the
annual assessment rates estimated by Citibank for determining the then current
annual assessment payable by Citibank to the Federal Deposit Insurance
Corporation (or any successor) for insuring Dollar deposits of Citibank in the
United States;
 
(c)           ½ of one percent per annum above the Federal Funds Rate; and
 
(d)           the British Bankers Association Interest Settlement Rate
applicable to Dollars for a period of one month (“One Month LIBOR”) plus 1.00%
(for the avoidance of doubt, the One Month LIBOR for any day shall be based on
the rate appearing on Reuters LIBOR01 Page (or other commercially available
source providing such quotations as designated by the Agent from time to time)
at approximately 11:00 a.m. London time on such day).
 
“Base Rate Advance” means a Revolving Credit Advance denominated in Dollars that
bears interest as provided in Section 2.08(a)(i).
 
“Borrowers” means, collectively, the Company, CCE, CCBC and each Designated
Subsidiary that shall become a party to this Agreement pursuant to Section 9.08.
 
“Borrowing” means a Revolving Credit Borrowing, a Canadian Prime Rate Borrowing
or a Competitive Bid Borrowing.
 


 
3

--------------------------------------------------------------------------------

 


“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City, if the applicable Business Day
relates to any Eurocurrency Rate Advances or LIBO Rate Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London and in the country of issue of the currency of such
Eurocurrency Rate Advance or LIBO Rate Advance (or, in the case of an Advance
denominated in the euro, a TARGET Day) and, if the applicable Business Day
relates to a Canadian Prime Rate Advance, on which banks are open for business
in Toronto, Ontario, Canada.
 
“Canadian Borrower” means CCBC.
 
“Canadian Dollars” and the “CN$” sign each means the lawful currency of Canada.
 
“Canadian Domestic Lending Office” means, with respect to any Canadian Prime
Rate Lender, the office of such Lender or of the Affiliate of such Lender
specified as its “Canadian Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, as the case may be, or such other office of such Lender in
Canada as such Lender may from time to time specify to the Canadian Borrower and
the Agent.
 
“Canadian Letter of Credit” has the meaning specified in Section 2.01(d).
 
“Canadian Letter of Credit Commitment” means, with respect to each Issuing Bank,
the obligation of such Issuing Bank to issue Canadian Letters of Credit for the
account of the Canadian Borrower and its specified Subsidiaries in (a) as of the
Restatement Date, the Dollar amount set forth opposite the Issuing Bank’s name
on Schedule I hereto under the caption “Canadian Letter of Credit Commitment
Sublimit” or (b) if such Issuing Bank has entered into or becomes an Issuing
Bank pursuant to one or more Assignment and Acceptances, the Canadian Dollar
amount set forth for such Issuing Bank in the Register maintained by the Agent
pursuant to Section 9.07(d) as such Issuing Bank’s “Canadian Letter of Credit
Commitment”, in each case as such amount may be reduced pursuant to Section 2.06
or increased pursuant to Section 2.19.
 
“Canadian Letter of Credit Facility” means, at any time, an amount equal to the
least of (a) the aggregate amount of the Issuing Banks’ Canadian Letter of
Credit Commitments at such time and (b) $10,000,000 and (c) the aggregate amount
of the Canadian Prime Rate Commitments, as such amount may be reduced at or
prior to such time pursuant to Section 2.06 or increased pursuant to Section
2.19.
 
“Canadian Prime Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall at all times be equal to the higher of:
 
(a)           the rate which the principal office of Citibank Canada in Toronto,
Ontario announces publicly from time to time as its prime rate for determining
rates of interest on commercial loans in Canadian Dollars made by it in Canada;
and
 
(b)           1/2 of 1% per annum above the rate quoted for 30-day Canadian
Dollar bankers’ acceptances of Citibank Canada that appears on the Reuters
Screen CDOR Page (or any replacement page) as of 10:00 a.m. (Toronto, Ontario
time) on the date of determination.
 
“Canadian Prime Rate Advance” means an advance under the Canadian Prime Rate
Facility made in Canadian Dollars.
 
“Canadian Prime Rate Borrowing” means a borrowing consisting of simultaneous
Canadian Prime Rate Advances made by the Canadian Prime Rate Lenders pursuant to
Section 2.01(b).
 
“Canadian Prime Rate Commitment” means, with respect to any Canadian Prime Rate
Lender at any time on or after the Restatement Date, the Dollar amount set forth
opposite such Lender’s name on Schedule I hereto under the caption “Canadian
Prime Rate Commitment Sublimit” or, if such Lender has entered into one or more
Assignment and Acceptances, the Dollar amount set forth for such Lender in the
 


 
4

--------------------------------------------------------------------------------

 


Register maintained by the Agent pursuant to Section 9.07(d) as such Lender’s
“Canadian Prime Rate Commitment”, as such amount may be reduced at or prior to
such time pursuant to Section 2.06.
 
“Canadian Prime Rate Commitment Increase” has the meaning specified in Section
2.19(b).
 
“Canadian Prime Rate Facility” means, at any time, the aggregate amount of the
Canadian Prime Rate Commitments at such time.
 
“Canadian Prime Rate Increase Date” has the meaning specified in Section
2.19(b).
 
“Canadian Prime Rate Lender” means any Lender that has (together with its
Affiliates) a Canadian Prime Rate Commitment and a Revolving Credit Commitment.
 
“Canadian Prime Rate Note” means a promissory note of the Canadian Borrower
payable to the order of any Canadian Prime Rate Lender, delivered pursuant to a
request made under Section 2.17, in substantially the form of Exhibit A-3
hereto, evidencing the aggregate indebtedness of the Canadian Borrower to such
Lender resulting from the Canadian Prime Rate Advances made by such Lender to
the Canadian Borrower.
 
“Citibank Canada” means Citibank, N.A., Canadian Branch.
 
“Commitment” means a Revolving Credit Commitment, a Canadian Prime Rate
Commitment, a Canadian Letter of Credit Commitment or a Revolving Letter of
Credit Commitment.
 
“Commitment Date” has the meaning specified in Section 2.19(c).
 
“Commitment Extension” means an extension of the Termination Date in accordance
with Section 2.20.
 
“Commitment Increase” has the meaning specified in Section 2.19(b).
 
“Committed Advance” means a Revolving Credit Advance or a Canadian Prime Rate
Advance.
 
“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Canada and the Euro.
 
“Competitive Bid Advance” means an advance by a Lender to any Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.03 and refers to a Fixed Rate Advance or a LIBO Rate
Advance (each of which shall be a “Type” of Competitive Bid Advance).
 
“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.03.
 
“Competitive Bid Note” means a promissory note of any Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-2 hereto, evidencing
the indebtedness of such Borrower to such Lender resulting from a Competitive
Bid Advance made by such Lender to such Borrower.
 
“Confidential Information” means information that any Borrower furnishes to the
Agent or any Lender in a writing designated as confidential, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to the Agent or such Lender from a source
other than a Borrower.
 
“Consenting Lender” has the meaning specified in Section 2.20(b).
 


 
5

--------------------------------------------------------------------------------

 


“Consolidated” refers to the consolidation of the financial statements of the
Company and its Subsidiaries in accordance with GAAP, including principles of
consolidation.
 
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.09 or 2.10.
 
“Debt” means (i) indebtedness for borrowed money or for the deferred purchase
price of property or services, other than (x) trade accounts payable on
customary terms in the ordinary course of business and (y) financial obligations
under management consulting contracts or noncompete agreements with unaffiliated
Persons entered into in connection with the acquisition of the bottling
businesses of such Persons, (ii) financial obligations evidenced by bonds,
debentures, notes or other similar instruments, (iii) financial obligations as
lessee under leases which shall have been or should be, in accordance with GAAP,
recorded as capital leases and (iv) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or financial obligations of others of the kinds referred to in
clauses (i) through (iii) above.
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Defaulting Lender” means, subject to Section 2.22(d), at any time, any Lender
that, at such time (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Advances or participations in respect of
Letters of Credit, within two Business Days of the date required to be funded by
it hereunder, (b) has notified the Company or the Agent that it does not intend
to comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after written request by the Agent (based on its reasonable
belief that such Lender may not fulfill its funding obligations hereunder), to
confirm in a manner satisfactory to the Agent that it will comply with its
funding obligations hereunder, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any debtor relief
law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the control, ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority.
 
“Designated Subsidiary” means any wholly-owned Subsidiary of the Company
designated for borrowing privileges as a Borrower under this Agreement pursuant
to Section 9.08.
 
“Designated Subsidiary (Bid only)” has the meaning specified in Section 9.08.
 
“Designation Letter” means, with respect to any Designated Subsidiary, a letter
in the form of Exhibit D hereto signed by such Designated Subsidiary and the
Company.
 
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
 
“Domestic Lending Office” means, with respect to any Initial Lender, the office
of such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto and, with respect to any other Lender, the office of such
Lender specified as its “Domestic Lending Office” in the Assumption Agreement or
the Assignment and Acceptance pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify to the
Company and the Agent.
 
“Effective Date” means August 3, 2007.
 


 
6

--------------------------------------------------------------------------------

 


“Eligible Assignee” means (a) in respect of the Revolving Credit Facility (i) a
Lender; (ii) an Affiliate of a Lender; and ((iii) any other Person approved by
the Agent, each Issuing Bank and, unless an Event of Default has occurred and is
continuing at the time any assignment is effected in accordance with Section
9.07, the Company, such approvals not to be unreasonably withheld or delayed;
and (b) in respect of the Canadian Prime Rate Facility, any Eligible Assignee
described in clause (a) above that is not a non-resident of Canada for the
purposes of Part XIII of the Income Tax Act (Canada), provided, however, that
neither the Company nor an Affiliate of the Company shall qualify as an Eligible
Assignee.
 
“Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the quoted
spot rate at which the Sub-Agent’s principal office in London offers to exchange
Dollars for such Committed Currency in London prior to 4:00 P.M. (London time)
(unless otherwise indicated by the terms of this Agreement) on such date as is
required pursuant to the terms of this Agreement, and the “Equivalent” in any
Committed Currency of Dollars means the equivalent in such Committed Currency of
Dollars determined by using the quoted spot rate at which the Sub-Agent’s
principal office in London offers to exchange such Committed Currency for
Dollars in London prior to 4:00 P.M. (London time) (unless otherwise indicated
by the terms of this Agreement) on such date as is required pursuant to the
terms of this Agreement.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means, as of any date, any trade or business (whether or not
incorporated) which (as of such date) is a member of a group of which the
Company is a member and which, as of such date, is under common control within
the meaning of either Section 414(b) or Section 414(c) of the Code, and the
regulations promulgated and rulings issued thereunder.
 
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; (e)
the withdrawal by the Borrower or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f)  the conditions for the imposition of a lien
under Section 302(f) of ERISA shall have been met with respect to any Plan; (g)
the adoption of an amendment to a Plan requiring the provision of security to
such Plan pursuant to Section 307 of ERISA; or (h) the institution by the PBGC
of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.
 
“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.
 
“Eurocurrency Lending Office” means, with respect to any Initial Lender, the
office of such Lender specified as its “Eurocurrency Lending Office” opposite
its name on Schedule I hereto and, with respect to any other Lender, the office
of such Lender specified as its “Eurocurrency Lending Office” in the Assumption
Agreement or the Assignment and Acceptance pursuant to which it became a Lender
(or, if no such office is specified, its Domestic Lending Office), or such other
office of such Lender as such Lender may from time to time specify to the
Company and the Agent.
 


 
7

--------------------------------------------------------------------------------

 


“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Revolving Credit Borrowing, an interest rate
per annum equal to the rate per annum (rounded upward to the nearest whole
multiple of 1/16 of 1% per annum) appearing on Reuters Screen LIBOR01 Page (or
any successor page) as the London interbank offered rate for deposits in Dollars
or the applicable Committed Currency at approximately 11:00 A.M. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period or, if for any reason such rate is not
available, the average (rounded upward to the nearest whole multiple of 1/16 of
1% per annum, if such average is not such a multiple) of the rate per annum at
which deposits in Dollars or the applicable Committed Currency are offered by
the principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank’s Eurocurrency Rate Advance comprising part of such
Revolving Credit Borrowing to be outstanding during such Interest Period and for
a period equal to such Interest Period.  If the Reuters Screen LIBOR01 Page (or
any successor page) is unavailable, the Eurocurrency Rate for any Interest
Period for each Eurocurrency Rate Advance comprising part of the same Revolving
Credit Borrowing shall be determined by the Agent on the basis of applicable
rates furnished to and received by the Agent from the Reference Banks two
Business Days before the first day of such Interest Period; subject, however, to
the provisions of Section 2.09.
 
“Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.08(a)(ii).
 
“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances or LIBO Rate Advances comprising part of the same
Borrowing means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurocurrency Rate Advances or LIBO Rate Advances is
determined) having a term equal to such Interest Period.
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Existing Credit Agreement” has the meaning specified in the Preliminary
Statement.
 
“Extension Date” has the meaning specified in Section 2.20(b).
 
“Facility” means the Revolving Credit Facility, the Canadian Prime Rate
Facility, the Canadian Letter of Credit Facility or the Revolving Letter of
Credit Facility.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fitch” means Fitch Investors Service, Inc.
 


 
8

--------------------------------------------------------------------------------

 


“Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i), which
Advances shall be denominated in Dollars or in any Committed Currency.
 
“GAAP” means, with respect to any computation required or permitted hereunder,
generally accepted accounting principles in effect in the United States of
America which are applicable at the date of such computation and which are
consistently applied for all applicable periods.
 
“Increase Date” has the meaning specified in Section 2.19(b).
 
“Increasing Lender” has the meaning specified in Section 2.19(e).
 
“Initial Issuing Bank” means each Lender listed on Schedule 2.01(c) and each
Lender that has a Revolving Letter of Credit Commitment or a Canadian Letter of
Credit Commitment on the Effective Date.
 
“Indebtedness” means any and all obligations of a Person for money borrowed
which, in accordance with GAAP, would be reflected on the balance sheet of such
Person as a liability on the date as of which Indebtedness is to be determined.
 
“Insufficiency” means, with respect to any Plan, the amount, if any, by which
the present value of the benefits under such Plan exceeds the fair market value
of the assets of such Plan allocable to such benefits, as determined using such
reasonable actuarial assumptions and methods as are specified in the Schedule B
(Actuarial Information) to the most recent annual report (Form 5500 Series)
filed with respect to such Plan.
 
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Revolving Credit Borrowing and each LIBO Rate Advance comprising part
of the same Competitive Bid Borrowing, the period commencing on the date of such
Eurocurrency Rate Advance or LIBO Rate Advance or the date of the Conversion of
any Base Rate Advance into such Eurocurrency Rate Advance and ending on the last
day of the period selected by the Borrower requesting such Borrowing pursuant to
the provisions below and, thereafter, with respect to Eurocurrency Rate
Advances, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below.  The duration of each such
Interest Period shall be one, two, three, six, or if acceptable to all Revolving
Credit Lenders, nine months, as the Borrower requesting the Borrowing may, upon
notice received by the Agent, in the case of a Eurocurrency Rate Advance, not
later than 11:00 A.M. (New York City time) on the third Business Day prior to
the first day of such Interest Period or, in the case of a LIBO Rate Advance, as
specified in Section 2.03(a)(i), select; provided, however, that:
 
(i)           such Borrower may not select any Interest Period that ends after
the final Termination Date;
 
(ii)           Interest Periods commencing on the same date for Eurocurrency
Rate Advances comprising part of the same Revolving Credit Borrowing or for LIBO
Rate Advances comprising part of the same Competitive Bid Borrowing shall be of
the same duration;
 
(iii)           whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day; provided,
however, that, if such extension would cause the last day of such Interest
Period to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day; and
 
(iv)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in
 


 
9

--------------------------------------------------------------------------------

 


such Interest Period, such Interest Period shall end on the last Business Day of
such succeeding calendar month.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.
 
“Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee to which a
portion of the Revolving Letter of Credit Commitment or Canadian Letter of
Credit Commitment hereunder has been assigned pursuant to Section 9.07 or any
other Lender so long as such Eligible Assignee or Lender expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an Issuing Bank and
notifies the Agent of its Applicable Lending Office (which information shall be
recorded by the Agent in the Register), for so long as such Initial Issuing
Bank, Eligible Assignee or Lender, as the case may be, shall have a Revolving
Letter of Credit Commitment or a Canadian Letter of Credit Commitment.
 
“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be satisfactory to the Agent.
 
“L/C Related Documents” has the meaning specified in Section 2.07(b)(i).
 
“Lenders” means the Initial Lenders, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.19 or 2.20 and each
Eligible Assignee that shall become a party hereto pursuant to Section 9.07.
 
“Letter of Credit” means a Revolving Letter of Credit or a Canadian Letter of
Credit.
 
“Letter of Credit Agreement” has the meaning specified in Section 2.04(a).
 
“Letter of Credit Commitment” means a Canadian Letter of Credit Commitment or a
Revolving Letter of Credit Commitment.
 
“Letter of Credit Facility” means the Canadian Letter of Credit Facility or the
Revolving Letter of Credit Facility.
 
“LIBO Rate” means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
the rate per annum (rounded upward to the nearest whole multiple of 1/16 of 1%
per annum) appearing on Reuters Screen LIBOR01 Page (or any successor page) as
the London interbank offered rate for deposits in Dollars or the applicable
Committed Currency at approximately 11:00 A.M. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period or, if for any reason such rate is not available, the average
(rounded upward to the nearest whole multiple of 1/16 of 1% per annum, if such
average is not such a multiple) of the rate per annum at which deposits in
Dollars or the applicable Committed Currency is offered by the principal office
of each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to the amount that
would be the Reference Banks’ respective ratable shares of such Borrowing if
such Borrowing were to be a Revolving Credit Borrowing to be outstanding during
such Interest Period and for a period equal to such Interest Period.  If the
Reuters Screen LIBOR01 Page (or any successor page) is unavailable, the LIBO
Rate for any Interest Period for each LIBO Rate Advance comprising part of the
same Competitive Bid Borrowing shall be determined by the Agent on the basis of
applicable rates furnished to and received by the Agent from the
 


 
10

--------------------------------------------------------------------------------

 


Reference Banks two Business Days before the first day of such Interest Period;
subject, however, to the provisions of Section 2.09.
 
“LIBO Rate Advances” means a Competitive Bid Advance denominated in Dollars or
in any Committed Currency and bearing interest based on the LIBO Rate.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” or “Mortgages” means any mortgage, pledge, lien, security interest or
other encumbrances upon any Principal Property or on any shares of stock or
indebtedness of any Restricted Subsidiary (whether such Principal Property,
shares of stock or indebtedness are now owned or hereafter acquired).
 
“Multiemployer Plan” means, as of any date, a “multiemployer plan”, as defined
in Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within the
current plan year or any of the immediately preceding five plan years made or
accrued an obligation to make contributions.
 
“Multiple Employer Plan” means, as of any date, an employee benefit plan, other
than a Multiemployer Plan, (i) which is subject to Title IV of ERISA, (ii) to
which the Company or an ERISA Affiliate, and one or more employers other than
the Company or an ERISA Affiliate, is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
the Company or any ERISA Affiliate made or accrued an obligation to make
contributions during any of the five plan years preceding the date of
termination of such plan and (iii) either (A) the assets of which have a market
value as of such date, as reasonably determined by the Company in good faith, in
excess of $100,000,000 or (B) under which an Insufficiency exists and the amount
of such Insufficiency which is allocable to the Company or any ERISA Affiliate
as of such date, as reasonably determined by the Company in good faith, exceeds
$5,000,000.
 
“Net Tangible Assets” means the total assets of the Company and its Restricted
Subsidiaries (including, without limitation, any net investment in
non-Restricted Subsidiaries) after deducting therefrom (A) all current
liabilities (excluding any thereof constituting Indebtedness) and (b) all
goodwill, trade names, trademarks, franchises, patents, unamortized debt
discount and expense, organizational and developmental expenses and other like
segregated intangibles, all as computed by the Company and its Restricted
Subsidiaries in accordance with GAAP as of the end of the fiscal year preceding
the date of determination; provided, that any items constituting deferred income
taxes, deferred investment tax credit or other similar items shall not be taken
into account as a liability or as a deduction from or adjustment to total
assets.
 
“Netherlands Holdings” means Bottling Holdings (Netherlands) B.V., a corporation
organized under the laws of the Kingdom of The Netherlands.
 
“Non-Consenting Lender” has the meaning specified in Section 2.20(b).
 
“Note” means a Revolving Credit Note, a Canadian Prime Rate Note or a
Competitive Bid Note, as the context may require.
 
“Notice of Committed Borrowing” has the meaning specified in Section 2.02(a).
 
“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.03(a).
 
“Notice of Issuance” has the meaning specified in Section 2.04(a).
 


 
11

--------------------------------------------------------------------------------

 


“Payment Office” means, for any Committed Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Borrowers and the Revolving Credit Lenders.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Principal Property” means each bottling plant or facility; except any such
bottling plant or facility which the Board of Directors of the Company by
resolution reasonably determines not to be of material importance to the total
business conducted by the Company and its Restricted Subsidiaries.
 
“Process Agent” has the meaning specified in Section 9.13(a).
 
“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by a Rating Agency for any class of non-credit enhanced
long-term senior unsecured debt issued by the Company or, if any such Rating
Agency shall have issued more than one such rating, the lowest such rating
issued by such Rating Agency.  For purposes of the foregoing, (a) if only one
Rating Agency shall have in effect a Public Debt Rating, the Applicable Margin,
the Applicable Percentage and the Applicable Utilization Fee shall be determined
by reference to the available rating; (b) if no Rating Agency shall have in
effect a Public Debt Rating, the Applicable Margin, the Applicable Percentage
and the Applicable Utilization Fee will be set in accordance with Level 5 under
the definition of “Applicable Margin”, “Applicable Percentage” or “Applicable
Utilization Fee”, as the case may be; (c) if the ratings established by the
Rating Agencies shall fall within different levels, the Applicable Margin, the
Applicable Percentage and the Applicable Utilization Fee shall be based upon the
rating of two of such Rating Agencies or, if the rating of the three Rating
Agencies shall fall within three different levels, the Applicable Margin, the
Applicable Percentage and the Applicable Utilization Fee shall be based upon the
middle rating; (d) if any rating established by any Rating Agency shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the Rating Agency making such change; and (e) if any
Rating Agency shall change the basis on which ratings are established, each
reference to the Public Debt Rating announced by such Rating Agency shall refer
to the then equivalent rating by such Rating Agency.
 
“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times (a) a fraction the numerator of which is the amount
of such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.06 or 6.01,
such Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.06 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination) or (b) a fraction the numerator of which is the
amount of such Lender’s Canadian Prime Rate Commitment at such time (or, if the
Canadian Prime Rate Commitments shall have been terminated pursuant to
Section 2.06 or 6.01, such Lender’s Canadian Prime Rate Commitment as in effect
immediately prior to such termination) and the denominator of which is the
aggregate amount of all Canadian Prime Rate Commitments at such time (or, if the
Canadian Prime Rate Commitments shall have been terminated pursuant to
Section 2.06 or 6.01, the aggregate amount of all Canadian Prime Rate
Commitments as in effect immediately prior to such termination).
 
“Rating Agency” means any of S&P, Moody’s, Fitch or any substitute rating agency
designated by the Company and acceptable to the Required Lenders.  When
reference is made herein to “Rating Agencies” it is to more than one Rating
Agency.
 


 
12

--------------------------------------------------------------------------------

 


“Reference Banks” means Citibank, Bank of America, N.A. and Deutsche Bank AG New
York Branch.
 
“Register” has the meaning specified in Section 9.07(d).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Required Lenders” means at any time Lenders (voting as one class) having at
least 66-2/3% of the Revolving Credit Commitments at such time, provided that if
any Lender shall be a Defaulting Lender at such time, there shall be excluded
from the determination of Required Lenders at such time the Revolving Credit
Commitments of such Lender at such time.
 
“Restatement Date” has the meaning specified in Section 3.01.
 
“Restricted Subsidiary” means any Subsidiary which owns or is the lessee of any
Principal Property.
 
“Revolving Credit Advance” means an advance by a Revolving Credit Lender to a
Borrower as part of a Revolving Credit Borrowing and refers to a Base Rate
Advance or a Eurocurrency Rate Advance (each of which shall be a “Type” of
Revolving Credit Advance).
 
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Revolving Credit
Lenders pursuant to Section 2.01(a).
 
“Revolving Credit Commitment” means as to any Lender (a) as of the Restatement
Date, the Dollar amount set forth opposite such Lender’s name on Schedule I
hereto under the caption “Revolving Credit Commitment”, (b) if such Lender has
become a Lender hereunder pursuant to an Assumption Agreement, the Dollar amount
set forth in such Assumption Agreement or (c) if such Lender has entered into
any Assignment and Acceptance, the Dollar amount set forth for such Lender in
the Register maintained by the Agent pursuant to Section 9.07(d) as such
Lender’s “Revolving Credit Commitment”, as such amount may be reduced pursuant
to Section 2.06 or increased pursuant to Section 2.19.
 
“Revolving Credit Commitment Increase” has the meaning specified in Section
2.19(a).
 
“Revolving Credit Facility” means, at any time, the aggregate of the Revolving
Credit Commitments at such time.
 
“Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.
 
“Revolving Credit Note” means a promissory note of any Borrower payable to the
order of any Revolving Credit Lender, delivered pursuant to a request made under
Section 2.17, in substantially the form of Exhibit A-1 hereto, evidencing the
aggregate indebtedness of such Borrower to such Lender resulting from the
Revolving Credit Advances made by such Lender to such Borrower.
 
“Revolving Credit Increase Date” has the meaning specified in Section 2.19(a).
 
“Revolving Letter of Credit” has the meaning specified in Section 2.01(c).
 
“Revolving Letter of Credit Commitment” means, with respect to each Issuing
Bank, the obligation of such Issuing Bank to issue Revolving Letters of Credit
for the account of the Borrowers and their specified Subsidiaries in (a) as of
the Restatement Date, the Dollar amount set forth opposite the Issuing Bank’s
name on Schedule I hereto under the caption “Revolving Letter of Credit
Commitment Sublimit” or (b) if such Issuing Bank has entered into or becomes an
Issuing Bank pursuant to one or more Assignment and Acceptances, the Dollar
amount set forth for such Issuing Bank in the Register maintained
 


 
13

--------------------------------------------------------------------------------

 


by the Agent pursuant to Section 9.07(d) as such Issuing Bank’s
“Revolving Letter of Credit Commitment”, in each case as such amount may be
reduced pursuant to Section 2.06 or increased pursuant to Section 2.19.
 
“Revolving Letter of Credit Facility” means, at any time, an amount equal to the
least of (a) the aggregate amount of the Issuing Banks’ Revolving Letter of
Credit Commitments at such time, (b) $500,000,000 and (c) the aggregate amount
of the Revolving Credit Commitments, as such amount may be reduced at or prior
to such time pursuant to Section 2.06 or increased pursuant to Section 2.19.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
 
“Secured Debt” means notes, bonds, debentures or other similar evidences of
indebtedness for money borrowed secured by any Mortgage.
 
“Significant Subsidiary” means any Subsidiary of the Company having, as of the
end of the Company’s most recently completed fiscal year, (a) assets with a
value of not less than 3% of the total value of the assets of the Company and
its Subsidiaries, taken as a whole, or (b) income from continuing operations
before income taxes, extraordinary items and cumulative effect of a change in
accounting principle of not less than 3% of such income of the Company and its
Subsidiaries, taken as a whole.
 
“Single Employer Plan” means, as of any date, an employee benefit plan, other
than a Multiemployer Plan or a Multiple Employer Plan, (i) which is subject to
Title IV of ERISA, (ii) which is (or, in the event that any such plan has been
terminated within five years after a transaction described in Section 4069 of
ERISA involving the Company or any ERISA Affiliate, was) maintained for
employees of the Company or any ERISA Affiliate and (iii) the assets of which
have a market value as of such date, as reasonably determined by the Company in
good faith, in excess of $100,000,000 or which has an Insufficiency as of such
date, as reasonably determined by the Company in good faith, in excess of
$5,000,000.
 
“Sub-Agent” means, in the case of Canadian Prime Rate Advances, Citibank Canada
and, in the case of any other Advances denominated in any Committed Currency,
Citibank International plc.
 
“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other Persons performing similar functions are at the time
directly or indirectly owned by the Company.
 
“TARGET Day” means a day on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer (TARGET) System is open.
 
“Termination Date” means the earlier of (a) August 3, 2012, subject to the
extension thereof pursuant to Section 2.20 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.06 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.20 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.
 
“Unissued Canadian Letter of Credit Commitment” means, with respect to any
Issuing Bank, the obligation of such Issuing Bank to issue Canadian Letters of
Credit for the account of the Canadian Borrower or any Subsidiaries in an amount
equal to the excess of (a) the amount of its Canadian Letter of Credit
Commitment over (b) the aggregate Available Amount of all Canadian Letters of
Credit issued by such Issuing Bank.
 
“Unused Canadian Prime Rate Commitment” means, with respect to any Canadian
Prime Rate Lender at any time, the lesser of (a) such Lender’s Canadian Prime
Rate Commitment at such time minus the sum of (i) the aggregate principal amount
of all Canadian Prime Rate Advances made by such Lender
 


 
14

--------------------------------------------------------------------------------

 


and outstanding at such time plus (ii) such Canadian Prime Rate Lender’s Ratable
Share of (A) the aggregate Available Amount of all the Canadian Letters of
Credit outstanding at such time and (B) the aggregate principal amount of all
Canadian Prime Rate Advances made by each Issuing Bank pursuant to
Section 2.04(c) that have not been ratably funded by such Canadian Prime Rate
Lender and outstanding at such time and (b) such Lender’s Unused Revolving
Credit Commitment at such time.
 
“Unissued Revolving Letter of Credit Commitment” means, with respect to any
Issuing Bank, the obligation of such Issuing Bank to issue Revolving Letters of
Credit for the account of a Borrower (other than a Designated Subsidiary (Bid
only) or the Canadian Borrower) or any Subsidiaries in an amount equal to the
excess of (a) the amount of its Revolving Letter of Credit Commitment over (b)
the aggregate Available Amount of all Revolving Letters of Credit issued by such
Issuing Bank.
 
“Unused Revolving Credit Commitment” means, with respect to any Revolving Credit
Lender at any time, (a) such Lender’s Revolving Credit Commitment at such time
minus (b) the sum of (i) the aggregate principal amount of all Revolving Credit
Advances made by such Lender and outstanding at such time plus (ii) such
Lender’s Ratable Share of (A) the aggregate principal amount of all Competitive
Bid Advances made by the Lenders pursuant to Section 2.03 and outstanding at
such time, (B) the aggregate Available Amount of all the Letters of Credit
outstanding at such time and (C) the aggregate principal amount of all Revolving
Credit Advances made by each Issuing Bank pursuant to Section 2.04(c) that have
not been ratably funded by such Lender and outstanding at such time plus (iii)
in the case of a Revolving Credit Lender that is (or has an Affiliate that is) a
Canadian Prime Rate Lender, the aggregate principal amount of all Canadian Prime
Rate Advances made by such Lender and outstanding at such time.
 
“US Holdings” means Bottling Holdings (International) Inc., a Delaware
corporation.
 
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
 
SECTION 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from”  means “from and including” and the words “to” and “until” each
mean “to but excluding”.
 
SECTION 1.03.  Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP as in effect
from time to time, applied on a basis consistent (except for changes required by
the accounting profession or changes concurred in by the Company’s independent
public accountants) with the most recent audited Consolidated financial
statements of the Company and its Consolidated Subsidiaries delivered to the
Lenders.
 
ARTICLE II
 
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
 
SECTION 2.01.  The Committed Advances and Letters of Credit.  (a)  Revolving
Credit Advances.  Each Revolving Credit Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Revolving Credit Advances to any
Borrower (other than a Designated Subsidiary (Bid only) or the Canadian
Borrower) from time to time on any Business Day during the period from the
Effective Date until the Termination Date applicable to such Lender in an amount
(based in respect of any Revolving Credit Advances to be denominated in a
Committed Currency on the Equivalent in Dollars determined on the date of
delivery of the applicable Notice of Committed Borrowing) not to exceed such
Lender’s Unused Revolving Credit Commitment.  Each Revolving Credit Borrowing
shall be in an aggregate amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof (or the Equivalent thereof in any Committed
Currency determined on the date of delivery of the applicable Notice of
Committed Borrowing) and shall consist of Revolving Credit Advances of the same
Type made on the same day by the Revolving Credit Lenders ratably according to
their respective Revolving Credit Commitments.  Within the limits of each
Lender’s Revolving Credit Commitment, any Borrower (other than a Designated
Subsidiary (Bid
 


 
15

--------------------------------------------------------------------------------

 


only) or the Canadian Borrower) may borrow under this Section 2.01(a), prepay
pursuant to Section 2.11 and reborrow under this Section 2.01(a).
 
(b)           Canadian Prime Rate Advances.  Each Canadian Prime Rate Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
Canadian Prime Rate Advances to the Canadian Borrower from time to time on any
Business Day during the period from the Effective Date until the Termination
Date applicable to such Lender in an amount (based on the Equivalent in Dollars
determined on the date of delivery of the applicable Notice of Committed
Borrowing) not to exceed such Lender’s Unused Canadian Prime Rate
Commitment.  Each Canadian Prime Rate Borrowing shall be in an aggregate amount
of CN$5,000,000 or an integral multiple of CN$1,000,000 in excess thereof and
shall consist of Canadian Prime Rate Advances made on the same day by the
Canadian Prime Rate Lenders ratably according to their respective Canadian Prime
Rate Commitments.  Within the limits of each Lender’s Canadian Prime Rate
Commitment, the Canadian Borrower may borrow under this Section 2.01(b), prepay
pursuant to Section 2.11 and reborrow under this Section 2.01(b).
 
(c)           Revolving Letters of Credit.  Each Issuing Bank agrees, on the
terms and conditions hereinafter set forth, in reliance upon the agreements of
the other Lenders set forth in this Agreement, to issue letters of credit (each,
a “Revolving Letter of Credit”) denominated in Dollars or any Committed Currency
for the account of any Borrower (other than a Designated Subsidiary (Bid only)
or the Canadian Borrower) and its Subsidiaries from time to time on any Business
Day during the period from the Effective Date until 30 days before the
Termination Date applicable to such Issuing Bank in an aggregate Available
Amount (i) for all Letters of Credit issued by each Issuing Bank not to exceed
at any time the lesser of (x) the applicable Letter of Credit Facility at such
time and (y) such Issuing Bank’s Letter of Credit Commitment at such time and
(ii) for each such Letter of Credit not to exceed an amount equal to the Unused
Revolving Credit Commitments of the Lenders at such time.  No Letter of Credit
shall have an expiration date (including all rights of the applicable Borrower
or the beneficiary to require renewal) later than the final Termination Date,
provided that no Letter of Credit may expire after the Termination Date of any
Non-Consenting Lender if, after giving effect to such Issuance, the aggregate
Revolving Credit Commitments of the Consenting Lenders (including any
replacement Lenders) for the period following such Termination Date would be
less than the Available Amount of the Letters of Credit expiring after such
Termination Date.  Within the limits referred to above, the Borrowers may from
time to time request the issuance of Letters of Credit under this
Section 2.01(c).  Each letter of credit listed on Part I of Schedule 2.01(c)
shall be deemed to constitute a Revolving Letter of Credit issued hereunder, and
each Lender that is an issuer of such a Revolving Letter of Credit on the date
hereof shall, for purposes of Section 2.04, be deemed to be an Issuing Bank for
each such Revolving Letter of Credit, provided that any renewal or replacement
of any such Revolving Letter of Credit shall be issued by an Issuing Bank
pursuant to the terms of this Agreement.
 
(d)           Canadian Letters of Credit.  Each Issuing Bank agrees, on the
terms and conditions hereinafter set forth, in reliance upon the agreements of
the other Canadian Prime Rate Lenders set forth in this Agreement, to issue
letters of credit (each, a “Canadian Letter of Credit”) denominated in Canadian
Dollars for the account of the Canadian Borrower and its Subsidiaries from time
to time on any Business Day during the period from the Effective Date until 30
days before the Termination Date applicable to such Issuing Bank in an aggregate
Available Amount (i) for all Canadian Letters of Credit issued by each Issuing
Bank not to exceed at any time the lesser of (x) the Canadian Letter of Credit
Facility at such time and (y) such Issuing Bank’s Canadian Letter of Credit
Commitment at such time and (ii) for each such Canadian Letter of Credit not to
exceed an amount equal to the Unused Canadian Prime Rate Commitments of the
Canadian Prime Rate Lenders at such time.  No Canadian Letter of Credit shall
have an expiration date (including all rights of the Canadian Borrower or the
beneficiary to require renewal) later than the final Termination Date, provided
that no Canadian Letter of Credit may expire after the Termination Date of any
Non-Consenting Lender if, after giving effect to such Issuance, the aggregate
Canadian Prime Rate Commitments of the Consenting Lenders (including any
replacement Lenders) for the period following such Termination Date would be
less than the Available Amount of the Canadian Letters of Credit expiring after
such Termination Date.  Within the limits referred to above, the Canadian
Borrower may from time to time request the issuance of Canadian Letters of
Credit under this Section 2.01(d).  Each letter of credit listed on Part II of
Schedule 2.01(c) shall be deemed to constitute a Canadian Letter of Credit
issued hereunder, and each Lender that is an issuer of such a Canadian Letter of
Credit on the date hereof shall, for purposes of Section 2.04, be deemed to be
an Issuing Bank for each such Canadian Letter of Credit, provided that any
renewal or replacement of any such Canadian Letter of Credit shall be issued by
an Issuing Bank pursuant to the terms of this Agreement.
 


 
16

--------------------------------------------------------------------------------

 


SECTION 2.02.  Making the Committed Advances.  (a)  Except as otherwise provided
in Section 2.04(c), each Borrowing (other than a Competitive Bid Borrowing)
shall be made on notice, given not later than (w) 11:00 A.M. (New York City
time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of
Eurocurrency Rate Advances denominated in Dollars, (x) 4:00 P.M. (London time)
on the third Business Day prior to the date of the proposed Revolving Credit
Borrowing in the case of a Revolving Credit Borrowing consisting of Eurocurrency
Rate Advances denominated in any Committed Currency, (y) 11:00 A.M. (New York
City time) on the date of the proposed Revolving Credit Borrowing in the case of
a Revolving Credit Borrowing consisting of Base Rate Advances or (z) 10:00 A.M.
(Toronto time) on the date of the proposed Borrowing in the case of a Canadian
Prime Rate Borrowing, by the applicable Borrower to the Agent (and, in the case
of a Revolving Credit Borrowing consisting of Eurocurrency Rate Advances or in
the case of a Canadian Prime Rate Borrowing, simultaneously to the applicable
Sub-Agent), which shall give to each Appropriate Lender prompt notice thereof by
telecopier.  Each such notice of a Revolving Credit Borrowing or a Canadian
Prime Rate Borrowing (a “Notice of Committed Borrowing”) shall be by telephone,
confirmed immediately in writing, or telecopier or as otherwise may be agreed by
the Agent in substantially the form of Exhibit B-1 hereto, specifying therein
the requested (i) date of such Borrowing, (ii) in the case of a Revolving Credit
Borrowing, Type of Advances comprising such Revolving Credit Borrowing,
(iii) aggregate amount and Facility of such Borrowing, and (iv) in the case of a
Revolving Credit Borrowing consisting of Eurocurrency Rate Advances, initial
Interest Period and currency for each such Revolving Credit Advance.  Each
Appropriate Lender shall, before 1:00 P.M. (New York City time) on the date of
such Borrowing, in the case of a Revolving Credit Borrowing consisting of
Advances denominated in Dollars, before 11:00 A.M. (London time) on the date of
such Revolving Credit Borrowing, in the case of a Revolving Credit Borrowing
consisting of Eurocurrency Rate Advances denominated in any Committed Currency,
and before 12:00 noon (Toronto time) on the date of such Canadian Prime Rate
Borrowing, make available for the account of its Applicable Lending Office to
the Agent at the applicable Agent’s Account, in same day funds, such Lender’s
ratable portion (determined in accordance with Section 2.01) of such
Borrowing.  After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the Borrower requesting the applicable Revolving Credit Borrowing
or Canadian Prime Rate Borrowing at the Agent’s address referred to in
Section 9.02 or at the applicable Payment Office, as the case may be.
 
(b)      Anything in subsection (a) above to the contrary notwithstanding, the
Eurocurrency Rate Advances may not be outstanding as part of more than ten
separate Revolving Credit Borrowings.
 
(c)      Each Notice of Committed Borrowing of any Borrower shall be irrevocable
and binding on such Borrower.  In the case of any Revolving Credit Borrowing
that the related Notice of Committed Borrowing specifies is to be comprised of
Eurocurrency Rate Advances, the Borrower requesting such Revolving Credit
Borrowing shall indemnify each Revolving Credit Lender against any loss, cost or
expense incurred by such Lender as a result of any failure by such Borrower to
fulfill on or before the date specified in such Notice of Committed Borrowing
for such Revolving Credit Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Revolving Credit Advance to be made by such Lender as part of such Revolving
Credit Borrowing when such Revolving Credit Advance, as a result of such
failure, is not made on such date.
 
(d)      Unless the Agent shall have received notice from an Appropriate Lender
prior to the time of any Borrowing under a Facility under which such Lender has
a Commitment that such Lender will not make available to the Agent such Lender’s
ratable portion of such Borrowing, the Agent may assume that such Lender has
made such portion available to the Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Agent may, in
reliance upon such assumption, make available to the Borrower proposing such
Borrowing on such date a corresponding amount.  If and to the extent that such
Lender shall not have so made such ratable portion available to the Agent and
the Agent shall have made such portion available to such Borrower on such date,
such Lender and such Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, (i) in the case
of such Borrower, for each day from the date such amount is made available to
such Borrower until the date such amount is repaid to the Agent, at the higher
of (A) the interest rate applicable at the time under Section 2.08 to Advances
comprising such Borrowing and (B) the cost of funds incurred by the Agent in
respect of such amount and (ii) in the case of such Lender, for each day from
the date notice of such funding is made to such Lender until the date such
amount is repaid to the Agent, (A) the
 


 
17

--------------------------------------------------------------------------------

 


Federal Funds Rate in the case of Advances denominated in Dollars or (B) the
cost of funds incurred by the Agent in respect of such amount in the case of
Advances denominated in Committed Currencies.  If such Lender shall repay to the
Agent such corresponding amount, such Borrower shall be relieved of its
obligation to repay such amount to the Agent and such amount so repaid
(excluding interest) shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.  Any payment by the Borrower pursuant
to this clause (d) shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the Agent.
 
(e)      The failure of any Appropriate Lender to make the Advance to be made by
it as part of any Borrowing under a Facility under which such Lender has a
Commitment shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
 
SECTION 2.03.  The Competitive Bid Advances.  (a)  Each Lender severally agrees
that any Borrower may make Competitive Bid Borrowings under this Section 2.03
from time to time on any Business Day during the period from the date hereof
until the date occurring seven days prior to the final Termination Date in the
manner set forth below; provided that, following the making of each Competitive
Bid Borrowing, the aggregate amount of the Advances then outstanding (based in
respect of any Advance denominated in a Committed Currency on the Equivalent in
Dollars at the time such Competitive Bid Borrowing is requested) shall not
exceed the aggregate amount of the Revolving Credit Commitments of the Lenders.
 
(i)           Any Borrower may request a Competitive Bid Borrowing under this
Section 2.03 by delivering to the Agent (and, in the case of a Competitive Bid
Borrowing not consisting of Fixed Rate Advances or LIBO Rate Advances to be
denominated in Dollars, simultaneously to the Sub-Agent), by telecopier, a
notice of a Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”),
in substantially the form of Exhibit B-2 hereto, specifying therein the
requested (A) date of such proposed Competitive Bid Borrowing, (B) aggregate
amount of such proposed Competitive Bid Borrowing, (C) interest rate basis and
day count convention to be offered by the Lenders, (D) currency of such proposed
Competitive Bid Borrowing, (E) in the case of a Competitive Bid Borrowing
consisting of LIBO Rate Advances, Interest Period, or in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances, maturity date for
repayment of each Fixed Rate Advance to be made as part of such Competitive Bid
Borrowing (which maturity date may not be earlier than the date occurring seven
days after the date of such Competitive Bid Borrowing or later than the earlier
of (I) 180 days after the date of such Competitive Bid Borrowing and (II) the
final Termination Date), (F) interest payment date or dates relating thereto,
(G) location of the Borrower’s account to which funds are to be advanced,
(H) the jurisdiction of the Applicable Lending Office from which each such
Competitive Bid Advance shall be made and, if the Applicable Lending Office is a
branch, then, in addition, the location of the home office of such Lender, (I)
prepayment conditions and (J) other terms (if any) to be applicable to such
Competitive Bid Borrowing, not later than (w) 10:00 A.M. (New York City time) at
least one Business Day prior to the date of the proposed Competitive Bid
Borrowing, if such Borrower shall specify in the Notice of Competitive Bid
Borrowing that the rates of interest to be offered by the Lenders shall be fixed
rates per annum (the Advances comprising any such Competitive Bid Borrowing
being referred to herein as “Fixed Rate Advances”) and that the Advances
comprising such proposed Competitive Bid Borrowing shall be denominated in
Dollars, (x) 10:00 A.M. (New York City time) at least four Business Days prior
to the date of the proposed Competitive Bid Borrowing, if such Borrower shall
specify in the Notice of Competitive Bid Borrowing that the Advances comprising
such Competitive Bid Borrowing shall be LIBO Rate Advances denominated in
Dollars, (y) 10:00 A.M. (London time) at least two Business Days prior to the
date of the proposed Competitive Bid Borrowing, if such Borrower shall specify
in the Notice of Competitive Bid Borrowing that the Advances comprising such
proposed Competitive Bid Borrowing shall be Fixed Rate Advances denominated in
any Committed Currency and (z) 10:00 A.M. (London time) at least four Business
Days prior to the date of the proposed Competitive Bid Borrowing, if such
Borrower shall instead specify in the Notice of Competitive Bid Borrowing that
the Advances comprising such Competitive Bid Borrowing shall be LIBO Rate
Advances denominated in  any Committed Currency.  Each Notice of Competitive Bid
Borrowing shall be irrevocable and binding on such Borrower.  The Agent shall in
turn promptly notify
 


 
18

--------------------------------------------------------------------------------

 


each Lender of each request for a Competitive Bid Borrowing received by it from
such Borrower by sending such Lender a copy of the related Notice of Competitive
Bid Borrowing.
 
(ii)           Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Borrower
proposing the Competitive Bid Borrowing as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such Lender in its sole
discretion, by notifying the Agent or the Sub-Agent, as the case may be (which
shall give prompt notice thereof to such Borrower), (A) before 9:30 A.M. (New
York City time) on the date of such proposed Competitive Bid Borrowing, in the
case of a Competitive Bid Borrowing consisting of Fixed Rate Advances
denominated in Dollars, (B) before 10:00 A.M. (New York City time) three
Business Days before the date of such proposed Competitive Bid Borrowing, in the
case of a Competitive Bid Borrowing consisting of LIBO Rate Advances,
denominated in Dollars, (C) before 12:00 noon (London time) on the Business Day
prior to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances denominated in any
Committed Currency and (D) before 12:00 noon (London time) on the third Business
Day prior to the date of such proposed Competitive Bid Borrowing, in the case of
a Competitive Bid Borrowing consisting of LIBO Rate Advances denominated in any
Committed Currency, of the minimum amount and maximum amount of each Competitive
Bid Advance which such Lender would be willing to make as part of such proposed
Competitive Bid Borrowing (which amounts or the Equivalent thereof in Dollars,
as the case may be, of such proposed Competitive Bid may, subject to the proviso
to the first sentence of this Section 2.03(a), exceed such Lender’s Revolving
Credit Commitment, if any), the rate or rates of interest therefor and such
Lender’s Applicable Lending Office with respect to such Competitive Bid Advance;
provided that if the Agent in its capacity as a Lender shall, in its sole
discretion, elect to make any such offer, it shall notify such Borrower of such
offer at least 30 minutes before the time and on the date on which notice of
such election is to be given to the Agent or to the Sub-Agent, as the case may
be, by the other Lenders.  If any Lender shall elect not to make such an offer,
such Lender shall so notify the Agent before 10:00 A.M. (New York City time) or
the Sub-Agent before 12:00 noon (London time) on the date on which notice of
such election is to be given to the Agent or to the Sub-Agent, as the case may
be, by the other Lenders, and such Lender shall not be obligated to, and shall
not, make any Competitive Bid Advance as part of such Competitive Bid Borrowing;
provided that the failure by any Lender to give such notice shall not cause such
Lender to be obligated to make any Competitive Bid Advance as part of such
proposed Competitive Bid Borrowing.
 
(iii)           The Borrower proposing the Competitive Bid Borrowing shall, in
turn, (A) before 10:30 A.M. (New York City time) on the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Fixed Rate Advances denominated in Dollars, (B) before 11:00 A.M. (New York
City time) three Business Days before the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of LIBO Rate
Advances denominated in Dollars, (C) before 3:00 P.M. (London time) on the
Business Day prior to the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Advances
denominated in any Committed Currency and (D) before 3:00 P.M. (London time) on
the third Business Day prior to the date of such Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of LIBO Rate Advances
denominated in any Committed Currency, either:
 
(x)           cancel such Competitive Bid Borrowing by giving the Agent notice
to that effect, or
 
(y)           accept one or more of the offers made by any Lender or Lenders
pursuant to paragraph (ii) above, in its sole discretion, by giving notice to
the Agent or to the Sub-Agent, as the case may be, of the amount of each
Competitive Bid Advance (which amount shall be equal to or greater than the
minimum amount, and equal to or less than the maximum amount, notified to such
Borrower by the Agent or the Sub-Agent, as the case may be, on behalf of such
Lender for such Competitive Bid Advance pursuant to paragraph (ii) above) to be
made by each Lender as part of such Competitive Bid Borrowing, and reject any
remaining offers made by Lenders pursuant to paragraph (ii) above by giving the
Agent or the Sub-Agent, as the case may be, notice
 


 
19

--------------------------------------------------------------------------------

 


to that effect.  Such Borrower shall accept the offers made by any Lender or
Lenders to make Competitive Bid Advances in order of the lowest to the highest
rates of interest offered by such Lenders (for this purpose, interest shall
include any Taxes payable by such Borrower pursuant to Section 2.15).  If two or
more Lenders have offered the same interest rate, the amount to be borrowed at
such interest rate will be allocated among such Lenders in such Borrower’s sole
discretion.
 
(iv)           If the Borrower proposing the Competitive Bid Borrowing notifies
the Agent or the Sub-Agent, as the case may be, that such Competitive Bid
Borrowing is cancelled pursuant to paragraph (iii)(x) above, the Agent or the
Sub-Agent, as the case may be, shall give prompt notice thereof to the Lenders
and such Competitive Bid Borrowing shall not be made.
 
(v)           If the Borrower proposing the Competitive Bid Borrowing accepts
one or more of the offers made by any Lender or Lenders pursuant to
paragraph (iii)(y) above, the Agent or the Sub-Agent, as the case may be, shall
in turn promptly notify (A) each Lender that has made an offer as described in
paragraph (ii) above, of the date and aggregate amount of such Competitive Bid
Borrowing and whether or not any offer or offers made by such Lender pursuant to
paragraph (ii) above have been accepted by such Borrower, (B) each Lender that
is to make a Competitive Bid Advance as part of such Competitive Bid Borrowing,
of the amount of each Competitive Bid Advance to be made by such Lender as part
of such Competitive Bid Borrowing, and (C) each Lender that is to make a
Competitive Bid Advance as part of such Competitive Bid Borrowing, upon receipt,
that the Agent or the Sub-Agent, as the case may be, has received forms of
documents appearing to fulfill the applicable conditions set forth in
Article III.  Each Lender that is to make a Competitive Bid Advance as part of
such Competitive Bid Borrowing shall, before 11:00 A.M. (New York City time), in
the case of Competitive Bid Advances to be denominated in Dollars or 11:00 A.M.
(London time), in the case of Competitive Bid Advances to be denominated in any
Committed Currency, on the date of such Competitive Bid Borrowing specified in
the notice received from the Agent or the Sub-Agent, as the case may be,
pursuant to clause (A) of the preceding sentence or any later time when such
Lender shall have received notice from the Agent or the Sub-Agent, as the case
may be pursuant to clause (C) of the preceding sentence, make available for the
account of its Applicable Lending Office to the Agent (x) in the case of a
Competitive Bid Borrowing denominated in Dollars, at its address referred to in
Section 9.02, in same day funds, such Lender’s portion of such Competitive Bid
Borrowing in Dollars and (y) in the case of a Competitive Bid Borrowing in a
Committed Currency, at the Payment Office for such Committed Currency as shall
have been notified by the Agent to the Lenders prior thereto, in same day funds,
such Lender’s portion of such Competitive Bid Borrowing in such Committed
Currency.  Upon fulfillment of the applicable conditions set forth in
Article III and after receipt by the Agent of such funds, the Agent will make
such funds available to such Borrower’s Account at the location specified by
such Borrower in its Notice of Competitive Bid Borrowing.  Promptly after each
Competitive Bid Borrowing the Agent will notify each Lender of the tenor and the
amount of the Competitive Bid Borrowing.
 
(vi)           If the Borrower proposing the Competitive Bid Borrowing notifies
the Agent or the Sub-Agent, as the case may be, that it accepts one or more of
the offers made by any Lender or Lenders pursuant to paragraph (iii)(y) above,
such notice of acceptance shall be irrevocable and binding on such
Borrower.  Such Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure by such Borrower to
fulfill on or before the date specified in the related Notice of Competitive Bid
Borrowing for such Competitive Bid Borrowing the applicable conditions set forth
in Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Competitive Bid Advance to be made by such Lender as part of such Competitive
Bid Borrowing when such Competitive Bid Advance, as a result of such failure, is
not made on such date.
 
(b)      Each Competitive Bid Borrowing shall be in an aggregate amount of
$10,000,000 (or the Equivalent thereof in any Committed Currency, determined as
of the time of the applicable Notice of Competitive Bid Borrowing) or an
integral multiple of $1,000,000 (or the Equivalent thereof in any Committed
Currency, determined as of the time of the applicable Notice of Competitive Bid
Borrowing) in excess thereof and, following
 


 
20

--------------------------------------------------------------------------------

 


the making of each Competitive Bid Borrowing, the Borrower that has borrowed
such Competitive Bid Borrowing shall be in compliance with the limitation set
forth in the proviso to the first sentence of subsection (a) above.  If required
under applicable lending rules, the foregoing amount shall be rounded to the
nearest whole number in the applicable Committed Currency.
 
(c)      Within the limits and on the conditions set forth in this Section 2.03,
any Borrower may from time to time borrow under this Section 2.03, repay or
prepay pursuant to subsection (d) below, and reborrow under this Section 2.03;
provided that a Competitive Bid Borrowing shall not be made within three
Business Days of the date of any other Competitive Bid Borrowing.
 
(d)      Any Borrower that has borrowed through a Competitive Bid Borrowing
shall repay to the Agent for the account of each Lender that has made a
Competitive Bid Advance, on the maturity date of each Competitive Bid Advance
(such maturity date being that specified by such Borrower for repayment of such
Competitive Bid Advance in the related Notice of Competitive Bid Borrowing
delivered pursuant to subsection (a)(i) above and provided in the Competitive
Bid Note evidencing such Competitive Bid Advance), the then unpaid principal
amount of such Competitive Bid Advance.  Such Borrower shall have no right to
prepay any principal amount of any Competitive Bid Advance unless, and then only
on the terms, specified by such Borrower for such Competitive Bid Advance in the
related Notice of Competitive Bid Borrowing delivered pursuant to
subsection (a)(i) above and set forth in the Competitive Bid Note evidencing
such Competitive Bid Advance.
 
(e)      Each Borrower that has borrowed through a Competitive Bid Borrowing
shall pay interest on the unpaid principal amount of each Competitive Bid
Advance comprising such Competitive Bid Borrowing from the date of such
Competitive Bid Advance to the date the principal amount of such Competitive Bid
Advance is repaid in full, at the rate of interest for such Competitive Bid
Advance specified by the Lender making such Competitive Bid Advance in its
notice with respect thereto delivered pursuant to subsection (a)(ii) above,
payable on the interest payment date or dates specified by such Borrower for
such Competitive Bid Advance in the related Notice of Competitive Bid Borrowing
delivered pursuant to subsection (a)(i) above, as provided in the Competitive
Bid Note evidencing such Competitive Bid Advance.  Upon the occurrence and
during the continuance of an Event of Default under Section 6.01(a), such
Borrower shall pay interest on the amount of unpaid principal of and interest on
each Competitive Bid Advance owing to a Lender, payable in arrears on the date
or dates interest is payable thereon, at a rate per annum equal at all times to
1% per annum above the rate per annum required to be paid on such Competitive
Bid Advance under the terms of the Competitive Bid Note evidencing such
Competitive Bid Advance unless otherwise agreed in such Competitive Bid Note.
 
(f)      The indebtedness of any Borrower resulting from each Competitive Bid
Advance made to such Borrower as part of a Competitive Bid Borrowing shall be
evidenced by a separate Competitive Bid Note of such Borrower payable to the
order of the Lender making such Competitive Bid Advance.
 
SECTION 2.04.  Issuance of and Drawings and Reimbursement Under Letters of
Credit.  (a)  Request for Issuance.  (i) Each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower (other than a Designated Subsidiary (Bid only) or the Canadian
Borrower), in the case of a Revolving Letter of Credit, or by the Canadian
Borrower, in the case of a Canadian Letter of Credit, to any Issuing Bank, and
such Issuing Bank shall give the Agent prompt notice thereof.  Each such notice
by a Borrower of Issuance of a Letter of Credit (a “Notice of Issuance”) shall
be by telecopier or as otherwise may be agreed by the applicable Issuing Bank or
telephone, confirmed immediately in writing, specifying therein the requested
(A) date of such Issuance (which shall be a Business Day), (B) Available Amount
of such Letter of Credit, (C) expiration date of such Letter of Credit, (D) name
and address of the beneficiary of such Letter of Credit and (E) form of such
Letter of Credit, such Letter of Credit shall be issued pursuant to such
application and agreement for letter of credit as such Issuing Bank and the
applicable Borrower shall agree for use in connection with such requested Letter
of Credit (a “Letter of Credit Agreement”).  If the requested form of such
Letter of Credit is acceptable to such Issuing Bank in its reasonable discretion
(it being understood that any such form shall have only explicit documentary
conditions to draw and shall not include discretionary conditions), such Issuing
Bank will, upon fulfillment of the applicable conditions set forth in Section
3.03, make such Letter of Credit available to the applicable Borrower at its
office referred to in Section 9.02 or as otherwise agreed with such Borrower in
connection with such Issuance.  In the event and to the
 


 
21

--------------------------------------------------------------------------------

 


extent that the provisions of any Letter of Credit Agreement shall conflict with
this Agreement, the provisions of this Agreement shall govern.
 
(b)           Participations.  By the Issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing or decreasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders (i) in the case of a Revolving Letter of Credit, such Issuing Bank
hereby grants to each Revolving Credit Lender, and each Revolving Credit Lender
hereby acquires from such Issuing Bank, a participation in such Revolving Letter
of Credit equal to such Revolving Credit Lender’s Ratable Share of the Available
Amount of such Revolving Letter of Credit and (ii) in the case of a Canadian
Letter of Credit, such Issuing Bank hereby grants to each Canadian Prime Rate
Lender, and each Canadian Prime Rate Lender hereby acquires from such Issuing
Bank, a participation in such Canadian Letter of Credit equal to such Canadian
Prime Rate Lender’s Ratable Share of the Available Amount of such Canadian
Letter of Credit.  Each Borrower hereby agrees to each such participation.  In
consideration and in furtherance of the foregoing, each Appropriate Lender
hereby absolutely and unconditionally agrees to pay to the Agent, for the
account of the applicable Issuing Bank, such Lender’s Ratable Share of each
drawing made under a Letter of Credit funded by such Issuing Bank and not
reimbursed by the applicable Borrower on the date made, or of any reimbursement
payment required to be refunded to such Borrower for any reason, which amount
will be advanced, and deemed to be, in the case of a Revolving Letter of Credit,
a Base Rate Advance or in the case of a Canadian Letter of Credit, a Canadian
Prime Rate Advance, to such Borrower hereunder, regardless of the satisfaction
of the conditions set forth in Section 3.03.  Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Commitment is amended pursuant to a Commitment Increase in accordance
with Section 2.19, an assignment in accordance with Section 9.07 or otherwise
pursuant to this Agreement.
 
(c)           Drawing and Reimbursement.  The payment by an Issuing Bank of a
draft drawn under any Letter of Credit which is not reimbursed by the applicable
Borrower on the date made shall constitute for all purposes of this Agreement
the making by any such Issuing Bank of an Advance, which Advance, in the case of
a Revolving Letter of Credit denominated in Dollars, shall be a Base Rate
Advance in the amount of such draft, in the case of a Revolving Letter of Credit
denominated in a Committed Currency, shall be a Base Rate Advance in the Dollar
Equivalent on the date such draft is paid, and in the case of a Canadian Letter
of Credit, shall be a Canadian Prime Rate Advance in the amount of such draft,
in each case without regard to whether the making of such an Advance would
exceed such Issuing Bank’s Unused Revolving Credit Commitment or Unused Canadian
Prime Rate Commitment, as applicable.  Each Issuing Bank shall give prompt
notice of each drawing under any Letter of Credit issued by it to the applicable
Borrower and the Agent.  Upon written demand by such Issuing Bank, with a copy
of such demand to the Agent and the applicable Borrower, each Appropriate Lender
shall pay to the Agent such Lender’s Ratable Share of such outstanding Advance
pursuant to Section 2.04(b).  Each Lender acknowledges and agrees that its
obligation to make Advances pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank.  Each
Lender agrees to fund its Ratable Share of an outstanding Advance on (i) the
Business Day on which demand therefor is made by such Issuing Bank, provided
that notice of such demand is given not later than 11:00 A.M. (New York City
time) on such Business Day, or (ii) the first Business Day next succeeding such
demand if notice of such demand is given after such time.  If and to the extent
that any Lender shall not have so made the amount of such Advance available to
the Agent, such Lender agrees to pay to the Agent forthwith on demand such
amount together with interest thereon, for each day from the date of demand by
any such Issuing Bank until the date such amount is paid to the Agent, at the
Federal Funds Rate for its account or the account of such Issuing Bank, as
applicable.  If such Lender shall pay to the Agent such amount for the account
of any such Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute an Advance made by such Lender on such Business Day
for
 


 
22

--------------------------------------------------------------------------------

 


purposes of this Agreement, and the outstanding principal amount of the Advance
made by such Issuing Bank shall be reduced by such amount on such Business Day.
 
(d)           Letter of Credit Reports.  Each Issuing Bank shall furnish (A) to
the Agent (with a copy to the Company) on the first Business Day of each month a
written report summarizing Issuance and expiration dates of Letters of Credit
issued by such Issuing Bank during the preceding month and drawings during such
month under all Letters of Credit and (B) to the Agent (with a copy to the
Company) on the first Business Day of each calendar quarter a written report
setting forth the average daily aggregate Available Amount during the preceding
calendar quarter of all Letters of Credit issued by such Issuing Bank.
 
(e)           Failure to Make Advances.  The failure of any Lender to make the
Advance required to be made by it on the date specified in Section 2.04(c) shall
not relieve any other Lender of its obligation hereunder to make its Advance on
such date, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on such date.
 
SECTION 2.05.  Fees.    (a)  Facility Fee.  The Company agrees to pay to the
Agent for the account of each Revolving Credit Lender a facility fee on the
aggregate amount of such Lender’s Revolving Credit Commitment from the Effective
Date in the case of each Initial Lender and from the effective date specified in
the Assumption Agreement or in the Assignment and Acceptance pursuant to which
it became a Lender in the case of each other Lender until the Termination Date
applicable to such Lender at a rate per annum equal to the Applicable Percentage
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December, commencing September 30, 2007, and on
the final Termination Date; provided that no Defaulting Lender shall be entitled
to receive any facility fee in respect of its Revolving Credit Commitment for
any period during which that Lender is a Defaulting Lender (and the Company
shall not be required to pay such fee that otherwise would have been required to
have been paid to that Defaulting Lender), other than a facility fee, as
described above, on the aggregate principal amount of Committed Advances funded
by such Defaulting Lender outstanding from time to time.
 
(b)      Letter of Credit Fees.  (i)  Each Borrower shall pay to the Agent for
the account of each Appropriate Lender a commission on such Lender’s Ratable
Share of the average daily aggregate Available Amount of all Letters of Credit
issued for the account of such Borrower and outstanding from time to time at a
rate per annum equal to the sum of (x) the Applicable Margin for Eurocurrency
Rate Advances in effect from time to time during such calendar quarter plus (y)
the Applicable Utilization Fee in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing with the quarter ended September 30, 2007, and on the Termination
Date applicable to such Lender; provided, that no Defaulting Lender shall be
entitled to receive any commission in respect of Letters of Credit for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay such commission to that Defaulting Lender but shall pay
such commission as set forth in Section 2.22); provided that the Applicable
Margin shall be 1% above the Applicable Margin in effect upon the occurrence and
during the continuation of an Event of Default if such Borrower is required to
pay default interest pursuant to Section 2.08(c).
 
(ii)           Each Borrower shall pay to each Issuing Bank, for its own
account, a fronting fee equal to a rate to be agreed between such Borrower and
such Issuing Bank but in no event greater than 0.10% per annum on the Available
Amount of each Letter of Credit issued by it, payable in arrears quarterly on
the last day of each March, June, September and December, commencing
September 30, 2007, and on the Termination Date applicable to such Issuing Bank,
and such other commissions, issuance fees, transfer fees and other fees and
charges in connection with the Issuance or administration of each Letter of
Credit as such Borrower and such Issuing Bank shall agree.
 
(c)      Agent’s Fees.  The Company shall pay to the Agent for its own account
such fees as may from time to time be agreed between the Company and the Agent.
 
(d)      Sub-Agent’s Fees.  CCBC shall pay to Citibank Canada, as Sub-Agent, for
its own account such fees as may from time to time be agreed between the Company
and the Agent.
 


 
23

--------------------------------------------------------------------------------

 


SECTION 2.06.  Termination or Reduction of the Commitments.  (a)  Optional
Ratable Termination or Reduction.  The Company shall have the right, upon at
least three Business Days’ notice to the Agent, to terminate in whole or reduce
ratably in part the respective Unused Revolving Credit Commitments of the
Revolving Credit Lenders, the Unused Canadian Prime Rate Commitments of the
Canadian Prime Rate Lenders, the Unissued Canadian Letter of Credit Commitments
or the Unissued Revolving Letter of Credit Commitments; provided that each
partial reduction (i) shall be in the aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof and (ii) shall be made ratably
among the Appropriate Lenders in accordance with their Commitments with respect
to such Facility.
 
(b)      Non-Ratable Termination by Assignment.  The Company shall have the
right, upon at least ten Business Days’ written notice to the Agent (which shall
then give prompt notice thereof to the relevant Lender), to require any
Defaulting Lender or any Lender that makes a demand or as to which there is an
obligation for payment under Section 2.12 or 2.15 to assign, pursuant to and in
accordance with the provisions of Section 9.07, all of its rights and
obligations under this Agreement and under the Notes to an Eligible Assignee
selected by the Company; provided, however, that (i) no Event of Default shall
have occurred and be continuing at the time of such request and at the time of
such assignment; (ii) the assignee shall have paid to the assigning Lender the
aggregate principal amount of, and any interest accrued and unpaid to the date
of such assignment on, the Note or Notes of such Lender; (iii) the Company shall
have paid to the assigning Lender any and all facility fees and other fees and
commissions payable to such Lender and all other accrued and unpaid amounts
owing to such Lender under any provision of this Agreement (including, but not
limited to, any increased costs or other additional amounts owing under
Section 2.12 and any indemnification for Taxes under Section 2.15) as of the
effective date of such assignment; and (iv) if the assignee selected by the
Company is not an existing Lender, such assignee or the Company shall have paid
the processing and recordation fee required under Section 9.07(a) for such
assignment; provided further that the assigning Lender’s rights under Sections
2.12, 2.15 and 9.04, and its obligations under Section 8.05, shall survive such
assignment as to matters occurring prior to the date of assignment.
 
(c)      Termination of Defaulting Lender.  The Borrowers may terminate the
Unused Revolving Credit Commitment of any Lender that is a Defaulting Lender
(determined after giving effect to any reallocation of participations in Letters
of Credit as provided in Section 2.22) upon prior notice of not less than one
Business Day to the Agent (which shall promptly notify the Lenders thereof), and
in such event the provisions of Section 2.22(e) shall apply to all amounts
thereafter paid by any Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, facility fees, Letter
of Credit commissions or other amounts), provided that (i) no Event of Default
shall have occurred and be continuing and (ii) such termination shall not be
deemed to be a waiver or release of any claim any Borrower, the Agent, any
Issuing Bank or any Lender may have against such Defaulting Lender.
 
SECTION 2.07.  Repayment of Committed Advances and Letter of Credit
Drawings.  (a)  Committed Advances.  Each Borrower shall repay to the Agent for
the ratable account of each Lender on the Termination Date applicable to such
Lender the aggregate principal amount of the Committed Advances made by such
Lender and then outstanding in respect of such Borrower.
 
(b)           Letter of Credit Drawings.  The obligations of each Borrower under
any Letter of Credit Agreement and any other agreement or instrument relating to
any Letter of Credit issued for the account of such Borrower shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by such
Borrower is without prejudice to, and does not constitute a waiver of, any
rights such Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by such Borrower thereof):
 
(i)           any lack of validity or enforceability of this Agreement, any
Note, any Letter of Credit Agreement, any Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);
 
(ii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of such Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;
 


 
24

--------------------------------------------------------------------------------

 


(iii)           the existence of any claim, set-off, defense or other right that
such Borrower may have at any time against any beneficiary or any transferee of
a Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
 
(iv)           any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
 
(v)           payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
 
(vi)           any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of such Borrower in respect of the L/C Related
Documents; or
 
(vii)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, such Borrower or a guarantor.
 
SECTION 2.08.  Interest on Committed Advances.  (a)  Scheduled Interest on
Revolving Credit Advances.  Each Borrower shall pay interest on the unpaid
principal amount of each Revolving Credit Advance owing by such Borrower to each
Revolving Credit Lender from the date of such Revolving Credit Advance until
such principal amount shall be paid in full, at the following rates per annum:
 
(i)           Base Rate Advances.  During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate in effect from time to time plus (y) the Applicable Margin
in effect from time to time plus (z) the Applicable Utilization Fee in effect
from time to time, payable in arrears quarterly on the last day of each March,
June, September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
 
(ii)           Eurocurrency Rate Advances.  During such periods as such
Revolving Credit Advance is a Eurocurrency Rate Advance, a rate per annum equal
at all times during each Interest Period for such Revolving Credit Advance to
the sum of (x) the Eurocurrency Rate for such Interest Period for such Revolving
Credit Advance plus (y) the Applicable Margin in effect from time to time plus
(z) the Applicable Utilization Fee in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.
 
(b)      Scheduled Interest on Canadian Prime Rate Advances.  The Canadian
Borrower shall pay interest on the unpaid principal amount of each Canadian
Prime Rate Advance owing by the Canadian Borrower to each Canadian Prime Rate
Lender from the date of such Canadian Prime Rate Advance until such principal
amount shall be paid in full, at a rate per annum equal at all times to the sum
of (x) the Canadian Prime Rate in effect from time to time plus (y) the
Applicable Margin in effect from time to time plus (z) the Applicable
Utilization Fee in effect from time to time, payable in arrears quarterly on the
last day of each March, June, September and December during such periods and on
the date such Canadian Prime Rate Advance shall be paid in full.
 
(c)      Default Interest.  Upon the occurrence and during the continuance of an
Event of Default under Section 6.01(a), each Borrower shall pay interest on
(i) the unpaid principal amount of each Advance (other than a Competitive Bid
Advance) owing by such Borrower to each Lender, payable in arrears on the dates
referred to in clause (a)(i), (a)(ii) or (b) above, at a rate per annum equal at
all times to 1% per annum above the rate per annum required to be paid on such
Advance pursuant to clause (a)(i), (a)(ii) or (b) above (or, if applicable, the
proviso to Section 2.09(b) below), (ii) to the fullest extent permitted by law,
the amount of any interest (other than as
 


 
25

--------------------------------------------------------------------------------

 


set forth in clause (iii) below), fee or other amount payable hereunder by such
Borrower that is not paid when due, from the date such amount shall be due until
such amount shall be paid in full, payable in arrears on the date such amount
shall be paid in full and on demand, at a rate per annum equal at all times to
1% per annum above the rate per annum required to be paid on Base Rate Advances
pursuant to clause (a)(i) above and (iii) to the fullest extent permitted by
law, the amount of any interest payable hereunder by the Canadian Borrower that
is not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable in arrears on the date such amount shall be paid
in full and on demand, at a rate per annum equal at all times to 1% per annum
above the rate per annum required to be paid on Canadian Prime Rate Advances
pursuant to clause (b) above.
 
SECTION 2.09.  Interest Rate Determination.  (a)  Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurocurrency Rate and each LIBO Rate if Reuters Screen LIBOR01 Page is
unavailable.  If any one or more of the Reference Banks shall not furnish such
timely information to the Agent for the purpose of determining any such interest
rate, the Agent shall determine such interest rate on the basis of timely
information furnished by the remaining Reference Banks.  The Agent shall give
prompt notice to the Company and the Appropriate Lenders of the applicable
interest rate determined by the Agent for purposes of Section 2.08(a)(i) or (ii)
or 2.08b), and the rate, if any, furnished by each Reference Bank for the
purpose of determining the interest rate under Section 2.08(a)(ii).
 
(b)      If, with respect to any Eurocurrency Rate Advances, the Required
Lenders reasonably and in good faith notify the Agent that (i) they are unable
to obtain matching deposits in the London inter-bank market at or about
11:00 A.M. (London time) on the second Business Day before the making of a
Borrowing in sufficient amounts to fund their respective Revolving Credit
Advances as a part of such Borrowing during its Interest Period or (ii) the
Eurocurrency Rate for any Interest Period for such Advances will not adequately
reflect the cost to such Lenders of making, funding or maintaining their
respective Eurocurrency Rate Advances for such Interest Period, the Agent shall
forthwith so notify each Borrower and the Revolving Credit Lenders, whereupon
(A) the Borrower of such Eurocurrency Rate Advances will, on the last day of the
then existing Interest Period therefor, (1) if such Eurocurrency Rate Advances
are denominated in Dollars, either (x) prepay such Advances or (y) Convert such
Advances into Base Rate Advances and (2) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, either (x) prepay such Advances or
(y) exchange such Advances into an Equivalent amount of Dollars and Convert such
Advances into Base Rate Advances and (B) the obligation of the Revolving Credit
Lenders to make, or to Convert Revolving Credit Advances into, Eurocurrency Rate
Advances shall be suspended until the Agent shall notify each Borrower and the
Revolving Credit Lenders that the circumstances causing such suspension no
longer exist; provided that, if the circumstances set forth in clause (ii) above
are applicable, the applicable Borrower may elect, by notice to the Agent and
the Revolving Credit Lenders, to continue such Advances in such Committed
Currency for Interest Periods of not longer than one month, which Advances shall
thereafter bear interest at a rate per annum equal to the Applicable Margin
plus, for each Revolving Credit Lender, the cost to such Lender (expressed as a
rate per annum) of funding its Eurocurrency Rate Advances by whatever means it
reasonably determines to be appropriate.  Each Revolving Credit Lender shall
certify its cost of funds for each Interest Period to the Agent and the Company
as soon as practicable (but in any event not later than ten Business Days after
the first day of such Interest Period).
 
(c)      If any Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify such Borrower and the Revolving Credit Lenders and such
Advances will automatically, on the last day of the then existing Interest
Period therefor, (i) if such Eurocurrency Rate Advances are denominated in
Dollars, Convert into Base Rate Advances and (ii) if such Eurocurrency Rate
Advances are denominated in a Committed Currency, be exchanged into an
Equivalent amount of Dollars and be Converted into Base Rate Advances.
 
(d)      Upon the occurrence and during the continuance of any Event of Default
under Section 6.01(a), (i) each Eurocurrency Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, (A) if such
Eurocurrency Rate Advances are denominated in Dollars, be Converted into Base
Rate Advances and (B) if such Eurocurrency Rate Advances are denominated in any
Committed Currency, be exchanged into an Equivalent amount of Dollars and be
Converted into Base Rate Advances and (ii) the obligation of the Revolving
Credit Lenders to make, or to Convert Advances into, Eurocurrency Rate Advances
shall be suspended; provided that the applicable Borrower may elect, by notice
to the Agent and the Revolving Credit Lenders within
 


 
26

--------------------------------------------------------------------------------

 


one Business Day of such Event of Default, to continue such Advances in such
Committed Currency, whereupon the Agent may require that each Interest Period
relating to such Eurocurrency Rate Advances shall bear interest at the Overnight
Eurocurrency Rate for a period of three Business Days and thereafter, each such
Interest Period shall have a duration of not longer than one month.  “Overnight
Eurocurrency Rate” means the rate per annum applicable to an overnight period
beginning on one Business Day and ending on the next Business Day equal to the
sum of 1%, the Applicable Margin and the average, rounded upward to the nearest
whole multiple of 1/16 of 1%, if such average is not such a multiple, of the
respective rates per annum quoted by each Reference Bank to the Agent on request
as the rate at which it is offering overnight deposits in the relevant currency
in amounts comparable to such Reference Bank’s Eurocurrency Rate Advances.
 
(e)      If Reuters Screen LIBOR01 Page is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurocurrency Rate or LIBO Rate for any Eurocurrency Rate Advances or LIBO Rate
Advances, as the case may be,
 
(i)           the Agent shall forthwith notify the relevant Borrower and the
Lenders that the interest rate cannot be determined for such Eurocurrency Rate
Advances or LIBO Rate Advances, as the case may be,
 
(ii)           with respect to Eurocurrency Rate Advances, each such Advance
will automatically, on the last day of the then existing Interest Period
therefor, (A) if such Eurocurrency Rate Advance is denominated in Dollars, be
prepaid by the applicable Borrower or be automatically Converted into a Base
Rate Advance and (B) if such Eurocurrency Rate Advance is denominated in any
Committed Currency, be prepaid by the applicable Borrower or be automatically
exchanged into an Equivalent amount of Dollars and be Converted into a Base Rate
Advance (or if such Advance is then a Base Rate Advance, will continue as a Base
Rate Advance), and
 
(iii)           the obligation of the Lenders to make Eurocurrency Rate Advances
or LIBO Rate Advances or to Convert Revolving Credit Advances into Eurocurrency
Rate Advances shall be suspended until the Agent shall notify the Borrowers and
the Lenders that the circumstances causing such suspension no longer exist.
 
(f)      Interest Act (Canada).  Whenever a rate of interest hereunder is
calculated on the basis of a year (the “deemed year”) which contains fewer days
than the actual number of days in the calendar year of calculation, such rate of
interest shall be expressed as a yearly rate for purposes of the Interest Act
(Canada) by multiplying such rate of interest by the actual number of days in
the calendar year of calculation and dividing it by the number of days in the
deemed year.
 
(g)      Nominal Rates; No Deemed Reinvestment.  The principle of deemed
reinvestment of interest shall not apply to any interest calculation under this
Agreement; all interest payments to be made hereunder shall be paid without
allowance or deduction for reinvestment or otherwise, before and after maturity,
default and judgment.  The rates of interest specified in this Agreement are
intended to be nominal rates and not effective rates.  Interest calculated
hereunder shall be calculated using the nominal rate method and not the
effective rate method of calculation.
 
(h)      Interest Paid by Canadian Borrower.  Notwithstanding any provision of
this Agreement, in no event shall the aggregate “interest” (as defined in
Section 347 of the Criminal Code (Canada)) payable by the Canadian Borrower
under this Agreement exceed the effective annual rate of interest on the “credit
advanced” (as defined in that Section) under this Agreement lawfully permitted
by that Section and, if any payment, collection or demand pursuant to this
Agreement in respect of “interest” (as defined in that Section) is determined to
be contrary to the provisions of that Section, such payment, collection or
demand shall be deemed to have been made by mutual mistake of the Canadian
Borrower and the Canadian Prime Rate Lenders and the amount of such payment or
collection shall be refunded to the Canadian Borrower.  For the purposes of this
Agreement, the effective annual rate of interest shall be determined in
accordance with generally accepted actuarial practices and principles over the
relevant term and, in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Canadian Prime Rate Lenders
will be prima facie evidence of such rate.
 


 
27

--------------------------------------------------------------------------------

 


SECTION 2.10.  Optional Conversion of Revolving Credit Advances.  Each Borrower
may on any Business Day, upon notice given to the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.09 and 2.13,
Convert all Revolving Credit Advances made to such Borrower denominated in
Dollars of one Type comprising the same Borrowing into Revolving Credit Advances
denominated in Dollars of the other Type; provided, however, that any Conversion
of Eurocurrency Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurocurrency Rate Advances and no
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall result in
more separate Revolving Credit Borrowings than permitted under
Section 2.02(b).  Each such notice of a Conversion shall, within the
restrictions specified above, specify (i) the date of such Conversion, (ii) the
Dollar denominated Revolving Credit Advances to be Converted, and (iii) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance.  Each notice of Conversion shall be
irrevocable and binding on the Borrower requesting such Conversion.
 
SECTION 2.11.  Prepayments of Committed Advances.  (a)  Optional.  Each Borrower
may, upon notice at least two Business Days prior to the date of such
prepayment, in the case of Eurocurrency Rate Advances, and not later than
11:00 A.M. (New York City time) on the date of such prepayment, in the case of
Base Rate Advances and Canadian Prime Rate Advances, to the Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given such Borrower shall, prepay the outstanding principal amount of
the Committed Advances comprising part of the same Borrowing in whole or ratably
in part (without premium or penalty or additional costs other than pursuant to
Section 9.04(c)), together with accrued interest to the date of such prepayment
on the principal amount prepaid; provided, however, that (x) each partial
prepayment shall be in an aggregate principal amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof or the Equivalent thereof in a
Committed Currency (determined on the date notice of prepayment is given) and
(y) in the event of any such prepayment of a Eurocurrency Rate Advance, the
Applicable Borrower shall be obligated to reimburse the Revolving Credit Lenders
in respect thereof pursuant to Section 9.04(c).  Each notice of prepayment by a
Designated Subsidiary shall be given to the Agent through the Company.
 
(b)           Mandatory Prepayments.  (i)  If the Agent notifies the Company
that, on any interest payment date, the sum of (A) the aggregate principal
amount of the sum of all Advances denominated in Dollars plus the aggregate
Available Amount of all Letters of Credit denominated in Dollars then
outstanding plus (B) the Equivalent in Dollars (determined on the third Business
Day prior to such interest payment date) of the aggregate principal amount of
the sum of all Advances denominated in Committed Currencies and the Available
Amount of all Letters of Credit denominated in Committed Currencies then
outstanding exceeds 103% of the Revolving Credit Facility on such date, the
Company and each other Borrower shall, within two Business Days after receipt of
such notice, prepay the outstanding principal amount of any Advances owing by
the Borrowers in an aggregate amount sufficient to reduce such sum to an amount
not to exceed 100% of the Revolving Credit Facility on such date.
 
(ii)  If the Agent notifies the Company that, on any interest payment date, the
Equivalent in Dollars (determined on the third Business Day prior to such
interest payment date) of the aggregate principal amount of all Canadian Prime
Rate Advances plus the aggregate Available Amount of all Canadian Letters of
Credit then outstanding exceeds 103% of the Canadian Prime Rate Facility on such
date, the Canadian Borrower shall, within two Business Days after receipt of
such notice, prepay the outstanding principal amount of Canadian Prime Rate
Advances in an aggregate amount sufficient to reduce such amount to an amount
not to exceed 100% of the Canadian Prime Rate Facility on such date.
 
(iii)           Each prepayment made pursuant to this Section 2.11(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance or a LIBO Rate Advance on a date other than the last day of an
Interest Period or at its maturity, any additional amounts which such Borrower
shall be obligated to reimburse to the Revolving Credit Lenders in respect
thereof pursuant to Section 9.04(b).  The Agent shall give prompt notice of any
prepayment required under this Section 2.11(b) to the Borrowers and the
Appropriate Lenders.
 
(c)           Letters of Credit.  Each Borrower shall, on the day that is 10
Business Days prior to the final Termination Date, pay to the Agent for deposit
in the L/C Cash Deposit Account an amount sufficient to cause the aggregate
amount on deposit in the L/C Cash Deposit Account to equal the sum of (a) 103%
of the Dollar Equivalent of the aggregate Available Amount of all Letters of
Credit issued for the account of such Borrower and
 


 
28

--------------------------------------------------------------------------------

 


then outstanding denominated in a Committed Currency and (b) 100% of the
aggregate Available Amount of all Letters of Credit issued for the account of
such Borrower and then outstanding denominated in Dollars.  Upon the drawing of
any such Letter of Credit, to the extent funds are on deposit in the L/C Cash
Deposit Account, such funds shall be applied to reimburse the Issuing Banks to
the extent permitted by applicable law, and if so applied, then such
reimbursement shall be deemed a repayment of the corresponding Advance in
respect of such Letter of Credit.  After all Letters of Credit shall have
expired or been fully drawn upon and all other obligations of the Borrowers
thereunder shall have been paid in full, the balance, if any, in such L/C Cash
Deposit Account shall be promptly returned to the Company or as the Company
shall direct.
 
SECTION 2.12.  Increased Costs.  (a)  If, after the date hereof the adoption of
any applicable law, rule or regulation, or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency shall impose, modify or
deem applicable any reserve, special deposit or similar requirement (including,
without limitation, any such requirement imposed by the Board of Governors of
the Federal Reserve System but excluding with respect to any Eurocurrency Rate
Advance or LIBO Rate Advance any such requirement included in an applicable
Eurocurrency Reserve Percentage) against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Applicable Lending Office)
or shall impose on any Lender (or its Applicable Lending Office) or on the
United States market for certificates of deposit or the London interbank market
any other condition affecting its Eurocurrency Rate Advances or LIBO Rate
Advances, its Notes or its obligation to make Eurocurrency Rate Advances or its
obligations to issue or maintain or participate in Letters of Credit and the
result of any of the foregoing is to increase the cost to such Lender (or its
Applicable Lending Office) of making or maintaining any Eurocurrency Rate
Advance or LIBO Rate Advance or of agreeing to issue or of issuing or
maintaining or participating in Letters of Credit , or to reduce the amount of
any sum received or receivable by such Lender (or its Applicable Lending Office)
under this Agreement or under its Notes with respect thereto by an amount deemed
by such Lender to be material, then, within 15 days after demand by such Lender,
the applicable Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender for such increased cost or reduction.
 
(b)      If any Lender shall have determined that the adoption after the date
hereof of any applicable law, rule or regulation regarding capital adequacy, or
any change therein, or any administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Applicable Lending
Office) with any request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder to a level below
that which such Lender could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time, within 15 days after demand by such Lender, the Company shall pay
to such Lender such additional amount or amounts as will compensate such Lender
for such reduction.
 
(c)      Each Lender will notify the Agent and the Company of any event of which
it has knowledge, occurring after the date hereof, which will entitle such
Lender to compensation pursuant to this Section within the time limitation set
forth in Section 9.04(d) and will designate a different Eurocurrency Lending
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.  A certificate of any Lender claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error.  In determining such amount, such Lender may use any reasonable
averaging and attribution methods.
 
SECTION 2.13.  Illegality.  If, after the date of this Agreement, the adoption
of any applicable law, rule or regulation, or any change therein, or any change
in the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Eurocurrency Lending
Office) with any request or directive (whether or not having the force of law)
of any such authority, central bank or comparable agency shall make it unlawful
or
 


 
29

--------------------------------------------------------------------------------

 


impossible for any Lender (or its Eurocurrency Lending Office) to make, maintain
or fund its Eurocurrency Rate Advances in Dollars or any Committed Currency or
LIBO Rate Advances in Dollars or any Committed Currency hereunder such Lender
shall so notify the Agent and the Company, whereupon until such Lender notifies
the Agent and the Company that the circumstances giving rise to such suspension
no longer exist, the obligation of such Lender to make such Eurocurrency Rate
Advances shall be suspended.  Before giving any notice to the Agent and the
Company pursuant to this Section, such Lender shall designate a different
Eurocurrency Lending Office if such designation will avoid the need for giving
such notice and will not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.  If such Lender shall determine that
it may not lawfully continue to maintain and fund any of its outstanding
Eurocurrency Rate Advances or LIBO Rate Advances to maturity and shall so
specify in such notice, each such Eurocurrency Rate Advance or such LIBO Rate
Advance, as the case may be, will automatically, upon such demand, (a) if such
Eurocurrency Rate Advance or LIBO Rate Advance is denominated in Dollars, be
converted into a Base Rate Advance or an Advance that bears interest at the rate
set forth in Section 2.08(a)(i), as the case may be and (b) if such Eurocurrency
Advance or LIBO Rate Advance is denominated in any Committed Currency, be
exchanged into an Equivalent amount of Dollars and converted into a Base Rate
Advance or an Advance that bears interest at the rate set forth in
Section 2.08(a)(i), as the case may be.
 
SECTION 2.14.  Payments and Computations.  (a)  Each Borrower shall make each
payment hereunder, except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency, not later
than 12:00 noon (New York City time) on the day when due in Dollars to the Agent
at the applicable Agent’s Account in same day funds, without deduction for any
counterclaim or set-off.  Each Borrower shall make each payment hereunder with
respect to principal of, interest on, and other amounts relating to, Advances
denominated in a Committed Currency, not later than 12:00 noon (at the Payment
Office for such Committed Currency) on the day when due in such Committed
Currency to the Agent, by deposit of such funds to the applicable Agent’s
Account in same day funds, without deduction for any counterclaim or
set-off.  The Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal, interest, facility fees or Letter of
Credit commissions ratably (other than amounts payable pursuant to Section 2.03,
2.12, 2.15 or 9.04(c)) to the Lenders for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon any Assuming Lender becoming a Lender hereunder as a result of
a Commitment Increase pursuant to Section 2.19 or an extension of the
Termination Date pursuant to Section 2.20, and upon the Agent’s receipt of such
Lender’s Assumption Agreement and recording of the information contained therein
in the Register, from and after the applicable Increase Date or Extension Date,
as the case may be, the Agent shall make all payments hereunder and under any
Notes issued in connection therewith in respect of the interest assumed thereby
to the Assuming Lender.  Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 9.07(c), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.
 
(b)      All computations of interest based on the Base Rate, Canadian Prime
Rate and of fees and Letter of Credit commissions shall be made by the Agent on
the basis of a year of 365 or 366 days, as the case may be, all computations of
interest based on the Eurocurrency Rate or the Federal Funds Rate shall be made
by the Agent on the basis of a year of 360 days and computations in respect of
Competitive Bid Advances shall be made by the Agent or the Sub-Agent, as the
case may be, as specified in the applicable Notice of Competitive Bid Borrowing
(or, in each case of Advances denominated in Committed Currencies where market
practice differs, in accordance with market practice), in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, facility fees or commissions
are payable.  Each determination by the Agent of an interest rate hereunder
shall be conclusive and binding for all purposes, absent manifest error.
 
(c)      Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, facility fee or Letter of
Credit commission, as the case may be; provided, however, that, if such
extension would cause payment of interest on or principal of Eurocurrency Rate
Advances or LIBO Rate Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.
 


 
30

--------------------------------------------------------------------------------

 


(d)      Unless the Agent shall have received notice from any Borrower prior to
the date on which any payment is due to the Lenders hereunder that such Borrower
will not make such payment in full, the Agent may assume that such Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at (i) the Federal Funds Rate in the case of Advances
denominated in Dollars or (ii) the cost of funds incurred by the Agent in
respect of such amount in the case of Advances denominated in Committed
Currencies.
 
SECTION 2.15.  Taxes.  (a)  Any and all payments by any Borrower hereunder or
under the Notes shall be made, in accordance with Section 2.14, free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, (i) in the case of each Lender and the Agent, taxes imposed
on its overall net income, and franchise taxes imposed on it in lieu of net
income taxes, by the jurisdiction under the laws of which such Lender or the
Agent (as the case may be) is organized or any political subdivision thereof,
(ii) in the case of each Lender, taxes imposed on its overall net income, and
franchise taxes imposed on it in lieu of net income taxes, by the jurisdiction
of such Lender’s Applicable Lending Office or any political subdivision thereof,
(iii) in the case of each Lender and the Agent, taxes imposed on its overall net
income, franchise taxes imposed on it in lieu of net income taxes, and any tax
imposed by means of withholding to the extent such tax is imposed as a result of
a present or former connection between such Lender or the Agent (as the case may
be) and the taxing jurisdiction (other than solely as a result of this Agreement
or the residence of any Borrower), (iv) in the case of each Lender and the
Agent, taxes imposed by the United States by means of withholding tax if and to
the extent that such taxes shall be in effect and shall be applicable on the
date such Lender or the Agent becomes a party to this Agreement to payments made
to such Lender’s Applicable Lending Office or the Agent and (v) in the case of
each Canadian Prime Rate Lender, any taxes that are imposed by Canada with
respect to a payment made under this Agreement if such Canadian Prime Rate
Lender is a non-resident of Canada for purposes of Part XIII of the Income Tax
Act (Canada) other than as a result of a change of law after the date such
Canadian Prime Rate Lender became a party to this Agreement (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”).  If any Borrower shall be required by law
to deduct any Taxes from or in respect of any sum paid or payable hereunder or
under any Note to any Lender or the Agent, or if the Agent shall be required by
law to deduct any Taxes from or in respect of any sum paid or payable hereunder
or under any Note to any Lender or if the Sub-Agent shall be required by law to
deduct any Taxes from or in respect of any sum paid or payable hereunder or
under any Note to any Lender or to the Agent, (i) subject to the provisions
below, the sum payable by such Borrower shall be increased by such Borrower as
may be necessary so that, after making all required deductions (including
deductions, whether by such Borrower or the Agent, applicable to additional sums
payable under this Section 2.15) such Lender, the Sub-Agent or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made (for example, and without limitation, if the sum paid
or payable hereunder from or in respect of which a Borrower or the Agent shall
be required to deduct any Taxes is interest, the interest payable by such
Borrower shall be increased by such Borrower as may be necessary so that, after
making all required deductions (including deductions applicable to additional
sums payable), such Lender and the Agent each receive interest equal to the
interest they each would have received had no such deduction been made),
(ii) such Borrower (or, as the case may be and as required by applicable law,
the Agent) shall make such deductions and (iii) such Borrower (or, as the case
may be and as required by applicable law, the Agent) shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.
 
(b)      In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or from the
execution, delivery or registration of, performance under, or otherwise with
respect to this Agreement (other than an assignment by a Lender pursuant to
Section 9.07 unless such assignment is made at the request of the Company) or
the Notes (hereinafter referred to as “Other Taxes”).
 
(c)      Each Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (as well as, without
limitation, taxes of any kind imposed by any
 


 
31

--------------------------------------------------------------------------------

 


jurisdiction on amounts payable under this Section 2.15) imposed on or paid by
such Lender or the Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect
thereto.  This indemnification shall be made within 30 days from the date such
Lender or the Agent (as the case may be) makes written demand therefor.
 
(d)      Within 30 days after the date of any payment of Taxes, each Borrower
shall furnish to the Agent, at its address referred to in Section 9.02, the
original or a certified copy of a receipt evidencing such payment.  In the case
of any payment hereunder or under the Notes by or on behalf of any Borrower
through an account or branch outside the United States, the United Kingdom of
Great Britain and Northern Ireland, the Republic of France, the Kingdom of The
Netherlands, the Grand Duchy of Luxembourg, the Kingdom of Belgium and Canada or
by or on behalf of any Borrower by a payor that is not a United States person or
a corporation organized under the laws of the United Kingdom of Great Britain
and Northern Ireland, the Republic of France, the Kingdom of The Netherlands,
the Grand Duchy of Luxembourg, the Kingdom of Belgium and Canada, if such
Borrower determines that no Taxes are payable in respect thereof, such Borrower
shall furnish, or shall cause such payor to furnish, to the Agent, at such
address, an opinion of counsel reasonably acceptable to the Agent stating that
such payment is exempt from Taxes.  For purposes of this subsection (d) and
subsection (e), the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Internal Revenue Code.
 
(e)      Except as otherwise provided below, each Lender, (i) on or prior to the
date of its execution and delivery of this Agreement in the case of each Initial
Lender, (ii) on the date of the Assumption Agreement or the Assignment and
Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, (iii) upon any change in its Applicable Lending Office, (iv) upon a
change in its place of incorporation or a change in its tax classification as a
corporate or fiscally transparent entity, (v) upon the addition of any Borrower
in a jurisdiction other than those as of the date hereof, and (vi) within 30
days of receipt of any written request by any Borrower, shall provide such
Borrower and the Agent with any form or certificate that is required by any
taxing authority including, if applicable, two original Internal Revenue Service
Forms W-9, W-8BEN or W-8ECI, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying (if it is the case) that
such Lender is exempt from or is entitled to a reduced rate of Home Jurisdiction
Withholding Taxes on payments pursuant to this Agreement or the
Notes.  Thereafter, each such Lender shall provide additional forms or
certificates (i) to the extent a form or certificate previously provided has
become inaccurate or expired or (ii) as requested in writing by any Borrower or
the Agent.
 
“Home Jurisdiction Withholding Taxes” means (a) in the case of the Company, CCE
and US Holdings, withholding taxes imposed by the United States and (b) in the
case of the Canadian Borrower, withholding taxes imposed by Canada.
 
(f)      No additional amounts will be payable pursuant to this Section 2.15
with respect to (i) any Home Jurisdiction Withholding Taxes that would not have
been imposed but for the failure of the Lender or the Agent to timely provide
the applicable Borrower, the Company acting in its capacity as guarantor or any
other person with a form, certificate or other document described in Section
2.15(e), or (ii) in the case of an Assignment and Acceptance by a Lender to an
Eligible Assignee, any Home Jurisdiction Withholding Taxes that exceed the
amount of such Home Jurisdiction Withholding Taxes that are imposed prior to
such Assignment and Acceptance, unless such Assignment and Acceptance resulted
from the request of the Company; provided, however, that should a Lender become
subject to Taxes because of its failure to deliver a form or certificate
required hereunder, each Borrower shall take such steps as such Lender shall
reasonably request, and at such Lender’s expense, to assist such Lender to
recover such Taxes; and provided, further, that should any Borrower be required
to pay any amounts under Section 2.15(a) or (c), and such Borrower delivers to
each Lender that received such amounts an opinion of counsel that payments to
such Lender or the Agent were not in fact subject to Taxes, each Lender (x)
shall use reasonable efforts to cooperate with the Borrowers, including, but not
limited to filing and pursuing a claim of refund in its own name (provided that
the applicable Borrower agrees in writing to indemnify and reimburse such Lender
for its actual out-of-pocket expenses in connection with such claim for refund),
in obtaining a refund of Taxes, and if such Lender receives a refund of Taxes
shall promptly pay such Taxes over to the applicable Borrower or (y) in the sole
discretion of such Lender, may decline to claim any such refund but shall repay
to the Borrowers within 30 days after the delivery of such opinion of counsel
the amounts paid in respect of Taxes on payments that such opinion concluded
were not in fact subject to Taxes and such Lender shall forgo any
indemnification claim against the Borrowers with respect to  such amounts.
 


 
32

--------------------------------------------------------------------------------

 


(g)      In the case of a Lender that initially becomes a party to this
Agreement pursuant to an assignment under Section 9.07 or a Lender that
undertakes a change in its Applicable Lending Office, a change in its place of
incorporation or a change in its tax classification, no additional amounts will
be payable by the Borrowers with respect to any Home Jurisdiction Withholding
Taxes that exceed the amount of such Home Jurisdiction Withholding Taxes that
are imposed prior to such assignment, change in Applicable Lending Office,
change in place of incorporation or change in tax classification.
 
(h)      If any Lender determines, in its sole discretion, that it will realize
by reason of a refund, deduction or credit of any Taxes to be paid or reimbursed
by any Borrower pursuant to subsection (a) or (c) above in respect of payments
under this Agreement or the Notes, any current monetary benefit that it would
otherwise not have obtained but for the payment of such Taxes, such Borrower
shall not be required to reimburse such Lender under subsection (a) or (c) above
to the extent of such amount, net of all out-of-pocket expenses incurred by such
Lender and allocable to securing such refund, deduction or credit; provided,
however, that if such Lender subsequently determines that it is not entitled to
such current monetary benefit, such Borrower shall pay such amount to the Lender
with 30 days of written request by such Lender.  If any Lender determines, in
its sole discretion, that it has actually and finally realized, by reason of a
refund, deduction or credit of any Taxes paid or reimbursed by any Borrower
pursuant to subsection (a) or (c) above in respect of payments under this
Agreement or the Notes, a current monetary benefit that it would otherwise not
have obtained but for the payment of such Taxes, and that would result in the
total payments under this Section 2.15 exceeding the amount needed to make such
Lender whole, such Lender shall pay to such Borrower, with reasonable promptness
following the date on which it actually realizes such benefit, an amount equal
to the lesser of the amount of such benefit or the amount of such excess, in
each case net of all out-of-pocket expenses incurred by such Lender and
allocable to securing such refund, deduction or credit.
 
(i)      Any Lender or the Agent (as the case may be) claiming any additional
amounts payable pursuant to this Section 2.15 will notify the Agent and the
applicable Borrower of such claim within the time limitation set forth in
Section 9.04(d) and agrees to use reasonable efforts (consistent with such
Lender’s or the Agent’s (as the case may be) internal policy and legal and
regulatory restrictions) to change the jurisdiction of its Applicable Lending
Office or the office of the Agent (as the case may be) if the making of such a
change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender or the Agent (as the case may be), be otherwise disadvantageous to
such Lender or the Agent (as the case may be).  Each Borrower shall promptly
upon request by any Lender or the Agent take all actions (including, without
limitation, the completion of forms and the provision of information to the
appropriate taxing authorities) reasonably requested by such Lender or the Agent
to secure the benefit of any exemption from, or relief with respect to, Taxes or
Other Taxes in relation to any amounts payable under this Agreement.
 
(k)           Each Canadian Prime Rate Lender hereby represents and warrants to
the Canadian Borrower that it is not a non-resident of Canada for the purposes
of Part XIII of the Income Tax Act (Canada).
 
SECTION 2.16.  Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Committed Advances owing to it (other than (x)
as payment of an Advance made by an Issuing Bank pursuant to the first sentence
of Section 2.04(c) or (y) pursuant to Section 2.12, 2.15, 2.22(e) or 9.04(c)) in
excess of its ratable share of payments on account of such Committed Advances
obtained by all the Appropriate Lenders, such Lender shall forthwith purchase
from the other Appropriate Lenders such participations in the Committed Advances
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered.  Each Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.16 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of such Borrower in the amount of such
participation.
 


 
33

--------------------------------------------------------------------------------

 


SECTION 2.17.  Evidence of Debt.  (a)  Each Appropriate Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Committed
Advance owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder in respect of such Advances.  Each Borrower agrees that upon
reasonable notice by any Lender to such Borrower (with a copy of such notice to
the Agent) to the effect that a Revolving Credit Note or a Canadian Prime Rate
Note is required or appropriate in order for such Lender to evidence (whether
for purposes of pledge, enforcement or otherwise) the Committed Advances owing
to, or to be made by, such Lender, such Borrower shall promptly execute and
deliver to such Lender a Revolving Credit Note or a Canadian Prime Rate Note, as
the case may be, payable to the order of such Lender in a principal amount up to
the Revolving Credit Commitment or the Canadian Prime Rate Commitment of such
Lender, provided that if such Lender shall have received a Note under the
Existing Credit Agreement, such Lender shall return such Note, marked
“Cancelled”, to the applicable Borrower at or prior to the time of delivery of a
Note under this Section 2.17.
 
(b)      The Register maintained by the Agent pursuant to Section 9.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from such Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from each Borrower hereunder
and each Lender’s share thereof.
 
(c)      Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of any Borrower under this
Agreement.
 
SECTION 2.18.  Use of Proceeds.  The proceeds of the Advances shall be available
(and the Company agrees that it shall use such proceeds) solely for general
corporate purposes of the Company and its Subsidiaries.
 
SECTION 2.19.  Increase in the Aggregate Commitments.  (a)  The Company may, at
any time but in any event not more than once in any calendar year prior to the
final Termination Date, by notice to the Agent, request that (x) the aggregate
amount of the Revolving Credit Commitments be increased by an amount of
$25,000,000 or an integral multiple of $5,000,000 in excess thereof and (y) the
aggregate amount of the Revolving Letter of Credit Commitments be increased by
an amount of $10,000,000 or an integral multiple of $5,000,000 in excess thereof
(each a “Revolving Credit Commitment Increase”) to be effective as of a date
that is at least 90 days prior to the final Termination Date (the “Revolving
Credit Increase Date”) as specified in the related notice to the Agent;
provided, however that (i) in no event shall the aggregate amount of the
Revolving Credit Commitments at any time exceed $3,500,000,000 or the Revolving
Letter of Credit Commitments exceed $700,000,000, (ii) on the date of any
request by the Company for a Revolving Credit Commitment Increase and on the
related Revolving Credit Increase Date, no Default shall have occurred and be
continuing and (iii) the applicable conditions set forth in Section 3.03 shall
have been satisfied.
 
(b)      The Company may, at any time but in any event not more than twice in
any calendar year prior to the final Termination Date, by notice to the Agent,
request that (x) the aggregate amount of the Canadian Prime Rate Commitments be
increased by an amount of $25,000,000 or an integral multiple of $5,000,000 in
excess thereof and (y) the aggregate amount of the Canadian Letter of Credit
Commitments be increased by an amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof (each a “Canadian Prime Rate Commitment Increase”
and, together with the Revolving Credit Commitment Increases, a “Commitment
Increase”) to be effective as of a date that is at least 90 days prior to the
final Termination Date (the “Canadian Prime Rate Increase Date” and, together
with any Revolving Credit Increase Date, an “Increase Date”) as specified in the
related notice to the Agent; provided, however that (i) in no event shall the
aggregate amount of Canadian Prime Rate Commitments at
 


 
34

--------------------------------------------------------------------------------

 


any time exceed $525,000,000 or the Canadian Letter of Credit Commitments exceed
$525,000,000, (ii) on the date of any request by the Company for a Canadian
Prime Rate Commitment Increase and on the related Canadian Prime Rate Increase
Date, no Default shall have occurred and be continuing and (iii) the applicable
conditions set forth in Section 3.03 shall have been satisfied.
 
(c)      The Agent shall promptly notify such Lender(s) and/or Eligible
Assignee(s) as the Company may specify to the Agent of a request by the Company
for a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and
(iii) the date by which such Persons wishing to participate in the Commitment
Increase must commit to participate in an increase in the amount of the
Revolving Credit Commitments or Canadian Prime Rate Commitments, as the case may
be (the “Commitment Date”).  The requested Commitment Increase shall be
allocated among the Lender(s) and/or Eligible Assignee(s) willing to participate
therein in such amounts as are agreed between the Company and the Agent.
 
(d)      Promptly following each Commitment Date, the Agent shall notify the
Company as to the amount, if any, by which the Lenders and Eligible Assignees
are willing, in their sole discretion, to participate in the requested
Commitment Increase; provided, however, that, in the case of  Revolving Credit
Commitment Increase, (i) the Revolving Credit Commitment of each such Eligible
Assignee shall be in an amount of $50,000,000 or an integral multiple of
$5,000,000 in excess thereof and (ii) the Revolving Letter of Credit Commitment
of each such Eligible Assignee shall be in an amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof and, in the case of a Canadian
Prime Rate Commitment Increase, (iii) the Canadian Prime Rate Commitment of each
such Eligible Assignee shall be in an amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof and (iv) the Canadian Letter of Credit
Commitment of each such Eligible Assignee shall be in an amount of $10,000,000
or an integral multiple of $1,000,000 in excess thereof.
 
(e)      On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.19(c) (each such Eligible Assignee and each Eligible Assignee that
shall become a Lender in accordance with Section 2.20, an “Assuming Lender”)
shall become a Lender party to this Agreement as of such Increase Date and the
applicable Commitment of each Lender that has agreed to participate in a
requested Commitment Increase (each such Lender, an “Increasing Lender”) for
such requested Commitment Increase shall be so increased by such amount (or by
the amount allocated to such Lender pursuant to the last sentence of
Section 2.19(c)) as of such Increase Date; provided, however, that the Agent
shall have received on or before such Increase Date the following, each dated
such date:
 
(i)           (A) certified copies of resolutions of the Board of Directors of
each Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrowers (which may be in-house counsel), in
substantially the form of Exhibit F hereto;
 
(ii)           an assumption agreement from each Assuming Lender, if any, in
form and substance satisfactory to the Company and the Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Company; and
 
(iii)          confirmation from each Increasing Lender of the increase in the
amount of its Revolving Credit Commitment, Revolving Letter of Credit
Commitment, Canadian Prime Rate Commitment or Canadian Letter of Credit
Commitment, as applicable, in a writing satisfactory to the Company and the
Agent.
 
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(e), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.
 
SECTION 2.20.  Extension of Termination Date.  (a)  At least 45 days but not
more than 60 days prior to the first and/or second anniversary of the Effective
Date, the Company, by written notice to the Agent, may request an extension of
the Termination Date in effect at such time by one year from its then scheduled
expiration.
 


 
35

--------------------------------------------------------------------------------

 


The Agent shall promptly notify each Lender of such request, and each Lender
shall in turn, in its sole discretion, not later than 20 days prior to the
applicable anniversary date, notify the Company and the Agent in writing as to
whether such Lender will consent to such extension.  If any Lender shall fail to
notify the Agent and the Company in writing of its consent to any such request
for extension of the Termination Date at least 20 days prior to the applicable
anniversary date, such Lender shall be deemed to be a Non-Consenting Lender with
respect to such request.  The Agent shall notify the Company not later than 15
days prior to the applicable anniversary date of the decision of the Lenders
regarding the Company’s request for an extension of the Termination Date.
 
(b)           If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.20, the Termination Date in
effect at such time shall, effective as at the applicable anniversary date (the
“Extension Date”), be extended for one year; provided that on each Extension
Date the applicable conditions set forth in Article III shall be satisfied.  If
less than all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.20, the Termination Date in
effect at such time shall, effective as at the applicable Extension Date and
subject to subsection (d) of this Section 2.20, be extended as to those Lenders
that so consented (each a “Consenting Lender”) but shall not be extended as to
any other Lender (each a “Non-Consenting Lender”).  To the extent that the
Termination Date is not extended as to any Non-Consenting Lender pursuant to
this Section 2.20 and the Commitment of such Non-Consenting Lender is not
assumed in accordance with subsection (c) of this Section 2.20 on or prior to
the applicable Extension Date, the Commitment(s) of such Non-Consenting Lender
shall automatically terminate in whole on such unextended Termination Date
without any further notice or other action by the Company, such Lender or any
other Person; provided that such Non-Consenting Lender’s rights under Sections
2.12, 2.15 and 9.04, and its obligations under Section 8.05, shall survive the
Termination Date for such Lender as to matters occurring prior to such date.  It
is understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Company for any requested extension of the
Termination Date.
 
(c)           If less than all of the Lenders consent to any such request
pursuant to subsection (a) of this Section 2.20, the Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Agent not later than 10 days prior to the
Extension Date of the amount of the Non-Consenting Lenders’ Commitments for
which it is willing to accept an assignment.  If the Consenting Lenders notify
the Agent that they are willing to accept assignments of Commitments in an
aggregate amount that exceeds the amount of the Commitments of the
Non-Consenting Lenders, such Commitments shall be allocated among the Consenting
Lenders willing to accept such assignments in such amounts as are agreed between
the Company and the Agent.  If after giving effect to the assignments of
Commitments described above there remains any Commitments of Non-Consenting
Lenders, the Company may arrange for one or more Consenting Lenders or other
Eligible Assignees as Assuming Lenders to assume, effective as of the Extension
Date, any Non-Consenting Lender’s Commitment and all of the obligations of such
Non-Consenting Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Non-Consenting Lender; provided, however,
that the amount of the Commitment of any such Assuming Lender as a result of
such substitution shall in no event be less than $20,000,000 unless the amount
of the Commitment of such Non-Consenting Lender is less than $20,000,000, in
which case such Assuming Lender shall assume all of such lesser amount; and
provided further that:
 
(i)           any such Consenting Lender or Assuming Lender shall have paid to
such Non-Consenting Lender (A) the aggregate principal amount of, and any
interest accrued and unpaid to the effective date of the assignment on, the
outstanding Advances, if any, of such Non-Consenting Lender plus (B) any accrued
but unpaid facility fees owing to such Non-Consenting Lender as of the effective
date of such assignment;
 
(ii)           all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
 
(iii)          with respect to any such Assuming Lender, the applicable
processing and recordation fee required under Section 9.07(a) for such
assignment shall have been paid;
 


 
36

--------------------------------------------------------------------------------

 


provided further that such Non-Consenting Lender’s rights under Sections 2.12,
2.15 and 9.04, and its obligations under Section 8.05, shall survive such
substitution as to matters occurring prior to the date of substitution.  At
least three Business Days prior to any Extension Date, (A) each such Assuming
Lender, if any, shall have delivered to the Company and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Company and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Company and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.20 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender.  Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.
 
(d)           If (after giving effect to any assignments or assumptions pursuant
to subsection (c) of this Section 2.20) Lenders having Revolving Credit
Commitments equal to at least 50% of the Revolving Credit Commitments in effect
immediately prior to the Extension Date consent in writing to a requested
extension (whether by execution or delivery of an Assumption Agreement or
otherwise) not later than one Business Day prior to such Extension Date, the
Agent shall so notify the Company, and, subject to the satisfaction of the
applicable conditions in Article III, the Termination Date then in effect shall
be extended for the additional one-year period as described in subsection (a) of
this Section 2.20, and all references in this Agreement, and in the Notes, if
any, to the “Termination Date” shall, with respect to each Consenting Lender and
each Assuming Lender for such Extension Date, refer to the Termination Date as
so extended.  Promptly following each Extension Date, the Agent shall notify the
Lenders (including, without limitation, each Assuming Lender) of the extension
of the scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Lender and each such Assuming Lender.
 
SECTION 2.21.  Regulation D Compensation.  Each Lender that is subject to
reserve requirements of the Board of Governors of the Federal Reserve System (or
any successor) may require the applicable Borrower to pay, contemporaneously
with each payment of interest on the Eurocurrency Rate Advances and LIBO Rate
Advances, as the case may be, additional interest on the related Eurocurrency
Rate Advances and LIBO Rate Advances, as the case may be, of such Lender at the
rate per annum equal to the excess of (i) (A) the applicable Eurocurrency Rate
or LIBO Rate, as the case may be, divided by (B) one minus the Eurocurrency Rate
Reserve Percentage over (ii) the rate specified in clause (i)(A).  Any Lender
wishing to require payment of such additional interest (x) shall so notify the
Agent and the applicable Borrower, in which case such additional interest on the
Eurocurrency Rate Advances and LIBO Rate Advances, as the case may be, of such
Lender shall be payable to such Lender at the place indicated in such notice
with respect to each Interest Period commencing at least five Business Days
after the giving of such notice and (y) shall notify the Agent and the
applicable Borrower at least five Business Days prior to each date on which
interest is payable on the amount then due it under this Section.
 
SECTION 2.22.  Defaulting Lenders.  (a)  If any Letters of Credit are
outstanding at the time a Lender becomes a Defaulting Lender, and the
Commitments have not been terminated in accordance with Section 6.01, then:
 
(i)           so long as no Default has occurred and is continuing, all or any
part of the Available Amount of outstanding Letters of Credit shall be
reallocated among the Appropriate Lenders that are not Defaulting Lenders
(“non-Defaulting Lenders”) in accordance with their respective Ratable Shares
(disregarding any Defaulting Lender’s Revolving Credit Commitment and Canadian
Prime Rate Commitment) but only to the extent that the sum of (A) the aggregate
principal amount of all Committed Advances made by such non-Defaulting Lenders
(in their capacity as Lenders) and outstanding at such time, plus (B) such
non-Defaulting Lenders’ Ratable Shares (before giving effect to the reallocation
contemplated herein) of the Available Amount of all outstanding Letters of
Credit, plus (C) the aggregate principal amount of all Advances made by each
Issuing Bank pursuant to Section 2.04(c) that have not been ratably funded by
such non-Defaulting Lenders and outstanding at such time, plus (D) such
Defaulting Lender’s Ratable Share of the Available Amount of such Letters of
Credit, does not exceed the
 


 
37

--------------------------------------------------------------------------------

 


total of all non-Defaulting Lenders’ Revolving Credit Commitments or Canadian
Prime Rate Commitments, as the case may be.
 
(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by any Issuing Bank, cash collateralize such Defaulting
Lender’s Ratable Share of the Available Amount of such Letters of Credit (after
giving effect to any partial reallocation pursuant to clause (i) above) by
paying cash collateral to such Issuing Bank; provided that, so long as no
Default shall be continuing, such cash collateral shall be released promptly
upon the earliest of (A) the reallocation of the Available Amount of outstanding
Letters of Credit among non-Defaulting Lenders in accordance with clause (i)
above, (B) the termination of the Defaulting Lender status of the applicable
Lender or (C) such Issuing Bank’s good faith determination that there exists
excess cash collateral (in which case, the amount equal to such excess cash
collateral shall be released);
 
(iii)           if the Ratable Shares of Letters of Credit of the non-Defaulting
Lenders are reallocated pursuant to this Section 2.22(a), then the fees payable
to the Lenders pursuant to Section 2.05(b)(i) shall be adjusted in accordance
with such non-Defaulting Lenders’ Ratable Shares of Letters of Credit; or
 
(iv)           if any Defaulting Lender’s Ratable Share of Letters of Credit is
neither cash collateralized nor reallocated pursuant to Section 2.22(a), then,
without prejudice to any rights or remedies of any Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.05(b)(i) with
respect to such Defaulting Lender’s Ratable Share of Letters of Credit shall be
payable to the applicable Issuing Bank until such Defaulting Lender’s Ratable
Share of Letters of Credit is cash collateralized and/or reallocated.
 
(b)           So long as any Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit unless it is
satisfied that the related exposure will be 100% covered by the Revolving Credit
Commitments or Canadian Prime Rate Commitments, as the case may be, of the
non-Defaulting Lenders and/or cash collateral will be provided by the applicable
Borrower in accordance with Section 2.22(a), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.22(a)(i) (and
Defaulting Lenders shall not participate therein).
 
(c)           No Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.22,
performance by the Borrowers of their obligations shall not be excused or
otherwise modified as a result of the operation of this Section 2.22.  The
rights and remedies against a Defaulting Lender under this Section 2.22 are in
addition to any other rights and remedies which the Borrowers, the Agent, any
Issuing Bank or any Lender may have against such Defaulting Lender.
 
(d)           If the Borrowers, the Agent and each Issuing Bank agree in writing
in their reasonable determination that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Committed Advances of the other Lenders or take such
other actions as the Agent may determine to be necessary to cause the Committed
Advances and funded and unfunded participations in Letters of Credit to be held
on a pro rata basis by the Lenders in accordance with their Ratable Share
(without giving effect to Section 22.2(a)), whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of any Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender.
 
(e)           Notwithstanding anything to the contrary contained in this
Agreement, any payment of principal, interest, facility fees, Letter of Credit
commissions or other amounts received by the Agent for the account of any
Defaulting Lender under this Agreement (whether voluntary or mandatory, at
maturity, pursuant to Article VI or otherwise) shall be applied at such time or
times as may be determined by the Agent as follows:  first, to the
 


 
38

--------------------------------------------------------------------------------

 


payment of any amounts owing by such Defaulting Lender to the Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank hereunder; third, if so determined by the
Agent or requested by any Issuing Bank, to be held as cash collateral for future
funding obligations of such Defaulting Lender in respect of any participation in
any Letter of Credit; fourth, as the Borrowers may request (so long as no
Default exists), to the funding of any Advance in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Borrowers, to be held in the L/C Cash Deposit Account and released in order
to satisfy obligations of such Defaulting Lender to fund Committed Advances
under this Agreement; sixth, to the payment of any amounts owing to the Lenders
or the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advance in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Advances were
made or the related Letters of Credit were issued at a time when the applicable
conditions set forth in Article III were satisfied or waived, such payment shall
be applied solely to pay the Advances of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Advances of such
Defaulting Lender and provided further that any amounts held as cash collateral
for funding obligations of a Defaulting Lender shall be returned to such
Defaulting Lender upon the termination of this Agreement and the satisfaction of
such Defaulting Lender’s obligations hereunder. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.22 shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
ARTICLE III
 
CONDITIONS TO EFFECTIVENESS AND LENDING
 
SECTION 3.01.  Conditions Precedent to Effectiveness of the Amendment and
Restatement.  This amendment and restatement of the Existing Credit Agreement
(this “Amendment and Restatement”) shall become effective on the first date (the
“Restatement Date”) on which the conditions set forth in Section 4(b) of
Amendment No. 2 to the Existing Credit Agreement have been satisfied:
 
SECTION 3.02.  Initial Advance to Each Designated Subsidiary.  The obligation of
each Revolving Credit Lender to make an initial Advance to each Designated
Subsidiary following any designation of such Designated Subsidiary as a Borrower
hereunder pursuant to Section 9.08 is subject to the Agent’s receipt on or
before the date of such initial Advance of each of the following, in form and
substance satisfactory to the Agent and dated such date, and (except for the
Revolving Credit Notes) in sufficient copies for each Revolving Credit Lender:
 
(a)           The Revolving Credit Notes of such Borrower to the extent
requested by any Revolving Credit Lender pursuant to Section 2.17.
 
(b)           Certified copies of the resolutions of the Board of Directors of
such Borrower (with a certified English translation if the original thereof is
not in English)  approving this Agreement and the Notes of such Borrower, and of
all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and such Notes.
 
(c)           A certificate of the Secretary or an Assistant Secretary of such
Borrower certifying the names and true signatures of the officers of such
Borrower authorized to sign this Agreement and the Notes of such Borrower and
the other documents to be delivered hereunder.
 
(d)           A certificate signed by a duly authorized officer of the Company,
dated as of the date of such initial Advance, certifying that such Borrower
shall have obtained all governmental and third party authorizations, consents,
approvals (including exchange control approvals) and licenses required under
 


 
39

--------------------------------------------------------------------------------

 


applicable laws and regulations necessary for such Borrower to execute and
deliver this Agreement and the Notes and to perform its obligations thereunder.
 
(e)           The Designation Letter of such Designated Subsidiary,
substantially in the form of Exhibit D hereto.
 
(f)           Evidence of the Process Agent’s acceptance of its appointment
pursuant to Section 9.13(a) as the agent of such Borrower, substantially in the
form of Exhibit E hereto.
 
(g)           A favorable opinion of counsel (which may be in-house counsel) to
such Designated Subsidiary, dated the date of such initial Advance, covering, to
the extent customary and appropriate for the relevant jurisdiction, the opinions
outlined on Exhibit H hereto.
 
(h)           Such other approvals, opinions or documents as any Revolving
Credit Lender, through the Agent, may reasonably request.
 
SECTION 3.03.  Conditions Precedent to Each Revolving Credit Borrowing, Canadian
Prime Rate Borrowing, Issuance and Commitment Increase.  The obligation of each
Lender to make a Revolving Credit Advance on the occasion of each Revolving
Credit Borrowing, a Canadian Prime Rate Advance on the occasion of each Canadian
Prime Rate Borrowing, the obligation of each Issuing Bank to issue a Letter of
Credit, each Commitment Increase and each Commitment Extension shall be subject
to the conditions precedent that the Effective Date shall have occurred and on
the date of such Borrowing, Issuance,  Commitment Increase or Commitment
Extension (a) the following statements shall be true (and each of the giving of
the applicable Notice of Committed Borrowing, Notice of Issuance, request for
Commitment Increase or request for Commitment Extension and the acceptance by
the Borrower requesting such Borrowing of the proceeds of such Borrowing or
Issuance shall constitute a representation and warranty by such Borrower that on
the date of such Borrowing, Issuance, Commitment Increase or Commitment
Extension, as applicable, such statements are true):
 
(i)           the representations and warranties contained in Section 4.01
(except the representations set forth in the last sentence of subsection (e) and
in subsection (f) thereof (other than clause (ii) thereof)) are correct in all
material respects on and as of such date, before and after giving effect to such
Borrowing or Issuance and to the application of the proceeds therefrom or such
Commitment Increase or Commitment Extension, as though made on and as of such
date, and additionally, if such Borrowing shall have been requested by a
Designated Subsidiary, the representations and warranties of such Designated
Subsidiary contained in its Designation Letter are correct in all material
respects on and as of the date of such Borrowing, before and after giving effect
to such Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date, and
 
(ii)           no event has occurred and is continuing, or would result from
such Borrowing or Issuance or from the application of the proceeds therefrom or
from such Commitment Increase or Commitment Extension, that constitutes a
Default;
 
and (b) the Agent shall have received such other approvals, opinions or
documents as any Appropriate Lender through the Agent may reasonably request.
 
SECTION 3.04.  Conditions Precedent to Each Competitive Bid Borrowing.  The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing to make such Competitive Bid Advance as
part of such Competitive Bid Borrowing is subject to the conditions precedent
that (i) the Agent shall have received the written confirmatory Notice of
Competitive Bid Borrowing with respect thereto, (ii) on or before the date of
such Competitive Bid Borrowing, but prior to such Competitive Bid Borrowing, the
Agent shall have received a Competitive Bid Note payable to the order of such
Lender for each of the one or more Competitive Bid Advances to be made by such
Lender as part of such Competitive Bid Borrowing, in a principal amount equal to
the principal amount of the Competitive Bid Advance to be evidenced thereby and
otherwise on such terms as were agreed to for such Competitive Bid Advance in
accordance with Section 2.03, and (iii) on the date of such Competitive Bid
Borrowing the following statements shall be true (and each of the giving of
 


 
40

--------------------------------------------------------------------------------

 


the applicable Notice of Competitive Bid Borrowing and the acceptance by the
Borrower requesting such Competitive Bid Borrowing of the proceeds of such
Competitive Bid Borrowing shall constitute a representation and warranty by such
Borrower that on the date of such Competitive Bid Borrowing such statements are
true):
 
(a)           the representations and warranties contained in Section 4.01
(except the representations set forth in the last sentence of subsection (e)
thereof and in subsection (f) thereof (other than clause (ii) thereof)) are
correct in all material respects on and as of the date of such Competitive Bid
Borrowing, before and after giving effect to such Competitive Bid Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date, and, if such Competitive Bid Borrowing shall have been requested by a
Designated Subsidiary, the representations and warranties of such Designated
Subsidiary contained in its Designation Letter are correct in all material
respects on and as of the date of such Competitive Bid Borrowing, before and
after giving effect to such Competitive Bid Borrowing and to the application of
the proceeds therefrom, as though made on and as of such date,
 
(b)           no event has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom,
that constitutes a Default, and
 
(c)           the Company has made all filings required to be made by it under
applicable securities laws.
 
SECTION 3.05.  Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Company, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto.  The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.  Representations and Warranties of the Borrowers.  Each Borrower
represents and warrants as follows:
 
(a)           Such Borrower is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction indicated at the
beginning of this Agreement.  Such Borrower is duly qualified and in good
standing as a foreign corporation authorized to do business in each jurisdiction
(other than the jurisdiction of its incorporation) in which the nature of its
activities or the character of the properties it owns or leases makes such
qualification necessary and in which the failure so to qualify would have a
materially adverse effect on the financial condition or operations of the
Company and its Subsidiaries taken as a whole.
 
(b)           The execution, delivery and performance by such Borrower of this
Agreement and the Notes of such Borrower are within such Borrower’s corporate
powers, have been duly authorized by all necessary corporate action and do not
contravene (i) such Borrower’s charter or by-laws (or equivalent constitutive
documents) or (ii) any law, rule, regulation or contractual restriction in any
material contract or, to the knowledge of the Chief Financial Officer of the
Company, any other contract the breach of which would limit the ability of such
Borrower to perform its obligations under this Agreement or the Notes, binding
on or affecting such Borrower.
 
(c)           No authorization or approval or other action by, and no notice to
or filing with, such governmental authority or regulatory body is required for
the due execution, delivery and performance by such Borrower of this Agreement
or the Notes delivered by it.
 


 
41

--------------------------------------------------------------------------------

 


(d)           This Agreement is, and the Notes when delivered hereunder will be,
legal, valid and binding obligations of such Borrower party thereto enforceable
against such Borrower in accordance with their respective terms.
 
(e)           The Consolidated financial statements of the Company and its
Consolidated Subsidiaries as of December 31, 2006 and the related Consolidated
statements of income, Consolidated balance sheets, Consolidated statements of
shareholders’ equity and Consolidated statements of cash flows for the fiscal
year then ended, reported on by Ernst & Young LLP and set forth in the Company’s
2009 Form 10-K, and the Consolidated financial statements of the Company and its
Consolidated Subsidiaries as of March 31, 2010 and the related Consolidated
statements of income, Consolidated balance sheets, Consolidated statements of
shareholders’ equity and Consolidated statements of cash flows for the three
months then ended, duly certified by the chief financial officer of the Company,
a copy of which has been delivered to each of the Lenders, fairly present,
subject, in the case of said financial statements as at March 31, 2010, to
year-end audit adjustments, in accordance with GAAP, the consolidated financial
position of the Company and its Consolidated Subsidiaries at such dates and
their consolidated results of operations for the periods ended on such
dates.  Since December 31, 2009, there has been no material adverse change in
the business, financial position or results of operations of the Company and its
Subsidiaries, taken as a whole.
 
(f)           There is no pending or, to the best of such Borrower’s knowledge,
threatened action or proceeding involving such Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator, (i) which is
likely to materially adversely affect the financial condition or operations of
the Company and its Subsidiaries taken as a whole or (ii) which purports to
affect the legality, validity or enforceability of this Agreement or any Note.
 
(g)           No proceeds of any Advance will be used to acquire any equity
security of a class which is registered pursuant to Section 12 of the Securities
Exchange Act of 1934, other than immaterial quantities of equity securities held
in the investment portfolio of a Person whose stock is acquired with the
proceeds of such Advance.
 
(h)           Such Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U), and no proceeds of any Advance will be used to purchase or carry
any margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.
 
(i)           No Default described in Section 6.01(g) has occurred and is
continuing, or is reasonably expected to occur within 60 days.
 
(j)           A copy of the Schedule B (Actuarial Information) to the most
recent annual report (Form 5500 Series) of the Company or any ERISA Affiliate
with respect to each Plan has been filed with the Department of Labor, and each
such Schedule B fairly presents the funding status and financial condition of
such Plan in all material respects, and since the date of such Schedule B there
has been no material adverse change in such funding status or financial
condition.
 
(k)           Such Borrower is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
 
ARTICLE V
 
COVENANTS OF THE COMPANY
 
SECTION 5.01.  Affirmative Covenants.  So long as any Advance shall remain
unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Company will, unless the Required Lenders shall
otherwise consent in writing:
 


 
42

--------------------------------------------------------------------------------

 


(a)           Compliance with Laws, Etc.  Comply, and cause each of its
Subsidiaries to comply, with all applicable laws, rules, regulations and orders
(including, without limitation, ERISA and the rules and regulations thereunder
and all applicable environmental laws), noncompliance with which would
materially adversely affect the business or financial condition of the Company
and its Consolidated Subsidiaries, taken as a whole.
 
(b)           Reporting Requirements.  Furnish to the Agent on behalf of the
Lenders:
 
(i)           as soon as available and in any event not later than 40 days after
the end of each of the first three quarters of each fiscal year of the Company,
commencing with the fiscal quarter ending September 30, 2010, Consolidated
balance sheets of the Company and its Consolidated Subsidiaries as of the end of
such quarter, and related Consolidated statements of income of the Company and
its Consolidated Subsidiaries for such quarter and for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter, and
Consolidated statements of cash flows of the Company and its Consolidated
Subsidiaries for such quarter and for such period, in each case signed by the
chief financial officer of the Company, together with (A) the representation and
warranty of the Company to the effect that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action which the Company has taken and proposes to
take with respect thereto and (B) a schedule in form satisfactory to the
Required Lenders of the computations used by the Company in determining
compliance with the covenants contained in Section 5.02(a);
 
(ii)           as soon as available and in any event not later than 75 days
after the end of each fiscal year of the Company, a copy of the annual report
for such year for the Company and its Consolidated Subsidiaries, containing the
Consolidated financial statements for such fiscal year with a report thereon by
Ernst & Young LLP or other independent public accountants acceptable to the
Required Lenders stating that such Consolidated financial statements fairly
present the Consolidated financial position of the Company and its Consolidated
Subsidiaries as at the date indicated and the Consolidated results of their
operations and cash flows for the period indicated in conformity with GAAP
applied on a consistent basis (except for changes required by the accounting
profession or changes concurred in by the Company’s independent public
accountants) and that the audit by such accountants in connection with such
Consolidated financial statements has been made in accordance with generally
accepted auditing standards, together with (A) the representation and warranty
of the Company to the effect that no Default has occurred and is continuing or,
if a Default has occurred and is continuing, a statement as to the nature
thereof and the action which the Company has taken and proposes to take with
respect thereto and (B) a schedule in form satisfactory to the Required Lenders
of the computations used by the Company in determining compliance with the
covenants contained in Section 5.02(a);
 
(iii)           as soon as possible and in any event within five Business Days
after the chief financial officer of the Company has knowledge of the occurrence
of each Default continuing on the date of such statement, a statement of such
chief financial officer setting forth details of such Default and the action
which the Company has taken and proposes to take with respect thereto;
 
(iv)           promptly after the sending or filing thereof, copies of all
reports which the Company sends to its security holders, and copies of all
reports and registration statements which become effective which the Company or
any Subsidiary files with the Securities and Exchange Commission or any national
securities exchange;
 
(v)           as soon as possible and in any event (A) within 60 Business Days
after the Company or any ERISA Affiliate knows or has reason to know that any
event described in clause (a) or (d) of the definition of ERISA Event with
respect to any Plan has occurred and (B) within 30 Business Days after the
Company or any ERISA Affiliate knows or has reason to know that any other ERISA
Event with respect to any Plan has occurred, a statement of the chief financial
officer of the Company describing such ERISA Event and the action, if any, which
the Company or such ERISA Affiliate proposes to take with respect thereto;
 


 
43

--------------------------------------------------------------------------------

 


(vi)           promptly and in any event within six Business Days after receipt
thereof by the Company or any ERISA Affiliate, copies of each notice received by
the Company or any ERISA Affiliate from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan;
 
(vii)           promptly and in any event within 30 Business Days after receipt
thereof by the Company or any ERISA Affiliate from the sponsor of a
Multiemployer Plan, a copy of each notice received by the Company or any ERISA
Affiliate concerning (A) the imposition of Withdrawal Liability by a
Multiemployer Plan, (B) the determination that a Multiemployer Plan is, or is
expected to be, in reorganization within the meaning of Title V of ERISA,
(C) the termination of a Multiemployer Plan within the meaning of Title IV of
ERISA, or (D) the amount of liability incurred, or expected to be incurred, by
the Company or any ERISA Affiliate in connection with any event described in
clause (A), (B) or (C) above;
 
(viii)           promptly after the preparation thereof, if any, annual
financial statements of each of the Borrowers other than the Company; and
 
(ix)           such other information respecting the condition or operations,
financial or otherwise, of the Company or any of its Subsidiaries as any Lender
through the Agent may from time to time reasonably request, including, without
limitation, documents required by regulatory authorities with respect to “Know
Your Customer” regulations.
 
Reports required to be delivered pursuant to clauses (i), (ii) and (iv) above
shall be deemed to have been delivered on the date on which such report is
posted on the SEC’s website at www.sec.gov, and such posting shall be deemed to
satisfy the reporting requirements of clauses (i), (ii) and (iv) above for the
information so posted; provided that in every instance (A) the Company shall
provide paper copies of the certificate required by clauses (i) and (ii) above
to the Agent on behalf of each of the Lenders until such time as the Agent shall
provide the Company written notice otherwise and (B) the specified deadlines
shall be delayed to the extent permitted pursuant to Rule 12b-25 of the
Securities Exchange Act of 1934, as amended.
 
(c)           Maintenance of Properties, Etc.  Cause all properties used or
useful in the conduct of its business or the business of any Significant
Subsidiary to be maintained and kept in good condition, repair and working order
and cause to be made all necessary repairs, renewals, replacements, betterments
and improvements thereof, all as in the judgment of the Company may be necessary
so that the business carried on in connection therewith may be properly and
advantageously conducted at all times; provided, however, that nothing in this
Section 5.01(c) shall prevent the Company or any Significant Subsidiary from
discontinuing the operation or maintenance of any of such properties if such
discontinuance is not materially adverse to the Lenders and, in the judgment of
the Company, is desirable in the conduct of its business or the business of any
Significant Subsidiary.
 
(d)           Maintenance of Insurance.  Maintain, and cause each of its
Significant Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which the Company or such Significant
Subsidiary operates, provided that the Company may self-insure, or insure
through captive insurers or insurance cooperatives, to the extent consistent
with prudent business practices.
 
(e)           Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a lien or encumbrance upon its property; provided, however, that neither
the Company nor any of its Subsidiaries shall be required to pay and discharge
any such tax, assessment, charge or claim that is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained in accordance with GAAP, unless and until any lien or encumbrance
resulting therefrom attaches to its property and becomes enforceable against its
other creditors.
 


 
44

--------------------------------------------------------------------------------

 


(f)           Preservation of Corporate Existence, Etc.  Preserve and maintain,
and cause each of its Significant Subsidiaries to preserve and maintain, its
corporate existence; provided, however, that the Company and its Significant
Subsidiaries may consummate any merger or consolidation permitted under
Section 5.02(c).
 
SECTION 5.02.  Negative Covenants.  So long as any Advance shall remain unpaid,
any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Company will not, without the written consent of the Required
Lenders:
 
(a)           Liens, Etc.  Create, incur, issue, assume or guarantee, or permit
any Restricted Subsidiary to create, incur, issue, assume or guarantee, any
Secured Debt.  The foregoing restrictions shall not apply to:
 
(1)           Mortgages on property, shares of stock or indebtedness of any
corporation existing at the time such corporation becomes a Restricted
Subsidiary;
 
(2)           Mortgages on property or shares of stock existing at the time of
acquisition of such property or stock by the Company or a Restricted Subsidiary
or existing as of June 29, 2007;
 
(3)           Mortgages to secure the payment of all or any part of the price of
acquisition, construction or improvement of such property or stock by the
Company or a Restricted Subsidiary, or to secure any Secured Debt incurred by
the Company or a Restricted Subsidiary, prior to, at the time of, or within 360
days after the later of the acquisition or completion of construction (including
any improvements on an existing property), which Secured Debt is incurred for
the purpose of financing all or any part of the purchase price thereof or
construction of improvements thereon; provided, however, that, in the case of
any such acquisition, construction or improvement, the Mortgage shall not apply
to any property theretofore owned by the Company or a Restricted Subsidiary,
other than, in the case of any such construction or improvement, any theretofore
substantially unimproved real property on which the property or improvement so
constructed is located;
 
(4)           Mortgages securing Secured Debt of a Restricted Subsidiary owing
to Company or to another Restricted Subsidiary;
 
(5)           Mortgages on property of a corporation existing at the time such
corporation is merged into or consolidated with the Company or a Restricted
Subsidiary or at the time of a sale, lease or other disposition of the
properties of a corporation or firm as an entirety or substantially as an
entirety to the Company or a Restricted Subsidiary;
 
(6)           Mortgages on property of the Company or a Restricted Subsidiary in
favor of the United States of America or any state thereof, or any department,
agency or instrumentality or political subdivision of the United States of
America or any state thereof, or in favor of any other country or any political
subdivision thereof, or any department, agency or instrumentality of such
country or political subdivision, to secure partial progress, advance or other
payments pursuant to any contract or statute or to secure any indebtedness
incurred for the purpose of financing all or any part of the purchase price or
the cost of construction of the property subject to such Mortgages;
 
(7)           any extension, renewal or replacement (or successive extensions,
renewals or replacements) in whole or in part of any Mortgage referred to in the
foregoing clauses (1) through (6), inclusive, provided, however, that the
principal amount of Secured Debt secured thereby shall not exceed the principal
amount of Secured Debt so secured at the time of such extension, renewal or
replacement, and that such extension, renewal or replacement shall be limited to
all or a part of
 


 
45

--------------------------------------------------------------------------------

 


the property which secured the Mortgage so extended, renewed or replaced (plus
improvements and construction on such property); or
 
(8)           Mortgages upon any Principal Property, or any transfer or
disposition of any Principal Property, that is created or implemented as a
necessary component of a bond for title transaction, payment in lieu of tax
agreement or other tax incentive vehicle designed to provide the Company or any
Subsidiary with certain ad valorem property tax or other incentive savings.
 
Notwithstanding the foregoing provisions of this Section 5.02(a), the Company
and any one or more Restricted Subsidiaries may create, incur, issue, assume or
guarantee Secured Debt secured by a Mortgage which would otherwise be subject to
the foregoing restrictions in an aggregate amount which, together with all other
Secured Debt of the Company and its Restricted Subsidiaries which (if originally
created, incurred, issued, assumed or guaranteed at such time) would otherwise
be subject to the foregoing restrictions (not including Secured Debt permitted
to be secured under clauses (1) through (8) above), does not at the time exceed
15% of the Consolidated Net Tangible Assets.
 
(b)           Mergers, Etc.  Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, or permit any of its Significant
Subsidiaries to do so, except that (i) any Significant Subsidiary of the Company
may merge or consolidate with or into, or dispose of assets to, any other
Subsidiary of the Company and (ii) any Significant Subsidiary of the Company may
merge into or dispose of assets to the Company or any other Person, provided in
each case that, immediately after giving effect to such proposed transaction, no
Default would exist, and, in the case of any such merger to which the Company is
a party the Company is the surviving corporation.
 
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:
 
(a)           any Borrower shall fail to pay any principal of any Advance when
the same becomes due and payable, or shall fail to pay any interest on any
Advance or any fees or other amounts payable hereunder for a period of five days
after the same becomes due and payable; or
 
(b)           any representation or warranty made or deemed (under Section 3.03
or 3.04) to have been made by any Borrower (or any of its officers) in
connection with this Agreement, or by any Designated Subsidiary in the
Designation Letter pursuant to which such Designated Subsidiary became a
Borrower hereunder, shall prove to have been incorrect or misleading in any
material respect when made or deemed to have been made; or
 
(c)           the Company shall fail to perform or observe (i) any term,
covenant or agreement contained in Section 5.01(b)(iii), (v), (vi) or (vii) or
5.02; provided that any such failure with respect to Section 5.01(b)(v) or (vii)
shall be an Event of Default under this clause (i) only if the amount of
liability incurred or expected to be incurred by the Company or any ERISA
Affiliate exceeds $100,000,000, or (ii) any other term, covenant or agreement
contained in this Agreement to be performed or observed if such failure shall
remain unremedied for 30 days after written notice thereof shall have been given
to the Company by the Agent or any Lender; or
 
(d)           [Reserved]
 
(e)           the Company or any Significant Subsidiary pursuant to or within
the meaning of any Bankruptcy Law:  (i) commences a voluntary case;
(ii) consents to the entry of an order for relief against it in an involuntary
case; (iii) consents to the appointment of a Custodian of it or for all or
substantially all of
 


 
46

--------------------------------------------------------------------------------

 


its property; (iv) makes a general assignment for the benefit of creditors;
(v) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any Significant
Subsidiary in an involuntary case, (B) appoints a Custodian of the Company or
any Significant Subsidiary or for all or substantially all of its property, or
(C) orders the liquidation of the Company or any Significant Subsidiary, and the
order or decree remains unstayed and in effect for 45 days; (vi) is the subject
of an involuntary case which is not dismissed within 45 days after the filing
thereof; (vii) fails to pay its debts generally as they become due or admits in
writing its inability to pay its debts generally as they become due; or
(viii) takes any corporate action to authorize the Company’s taking of any of
the actions set forth in clause (i), (ii), (iii) or (iv) above.  “Bankruptcy
Law” means Title 11, U.S. Code or any similar federal, state or foreign law for
the relief of debtors.  The term “Custodian” means any receiver, trustee,
assignee, liquidator or similar official under any Bankruptcy Law; or
 
(f)           any judgment or order for the payment of money in excess of
$250,000,000 shall be rendered against the Company or any of its Subsidiaries
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; provided, however, that
any such judgment or order shall not be an Event of Default under this
Section 6.01(f) if and for so long as (i) the amount of such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (ii) such insurer has been notified of,
and has not denied the claim made for payment of, the amount of such judgment or
order; or
 
(g)           the Company or any of its ERISA Affiliates shall incur, or shall
be reasonably likely to incur liability and such liability would have a material
adverse effect on the financial condition or results of operations of the
Company and its Consolidated Subsidiaries, taken as a whole, as a result of one
or more of the following:  (i) the occurrence of any ERISA Event; (ii) the
partial or complete withdrawal of the Company or any of its ERISA Affiliates
from a Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or
 
(h)           any provision of Article VII hereof shall for any reason cease to
be valid and binding on or enforceable against the Company or the chief
financial officer of the Company shall so state in writing by reference to this
Section;
 
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
obligation of each Lender to make Advances (other than Advances to be made by an
Issuing Bank or a Lender pursuant to Section 2.04(c)) and of the Issuing Banks
to issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrowers, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrowers; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to any Borrower under any Bankruptcy
Law, (A) the obligation of each Lender to make Advances to such Borrower (other
than Advances to be made by an Issuing Bank or a Lender pursuant to Section
2.04(c)) and of the Issuing Banks to issue Letters of Credit for the account of
such Borrower shall automatically be terminated and (B) the Advances made to
such Borrower, all such interest and all such amounts shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by each Borrower.
 
SECTION 6.02.  Actions in Respect of the Letters of Credit upon Default.  If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrowers to, and forthwith upon such demand the Borrowers
will, (a) pay to the Agent on behalf of the Lenders in same day funds at the
Agent’s office designated in such demand, for deposit in the L/C Cash Deposit
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding or (b) make such other arrangements in respect of the
outstanding Letters of Credit as shall be acceptable to the Required Lenders and
not more disadvantageous to the Borrowers than clause (a); provided, however,
that in the event of an
 


 
47

--------------------------------------------------------------------------------

 


actual or deemed entry of an order for relief with respect to any Borrower under
the Federal Bankruptcy Code, an amount equal to the aggregate Available Amount
of all outstanding Letters of Credit issued for the account of such Borrower
shall be immediately due and payable to the Agent for the account of the Lenders
without notice to or demand upon the Borrowers, which are expressly waived by
each Borrower, to be held in the L/C Cash Deposit Account.  If at any time an
Event of Default is continuing the Agent determines that any funds held in the
L/C Cash Deposit Account are subject to any right or claim of any Person other
than the Agent and the Lenders or that the total amount of such funds is less
than the aggregate Available Amount of all Letters of Credit, the Borrowers
will, forthwith upon demand by the Agent, pay to the Agent, as additional funds
to be deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Deposit Account that the Agent
determines to be free and clear of any such right and claim.  Upon the drawing
of any Letter of Credit, to the extent funds are on deposit in the L/C Cash
Deposit Account, such funds shall be applied to reimburse the Issuing Banks to
the extent permitted by applicable law.  After all such Letters of Credit shall
have expired or been fully drawn upon and all other obligations of the Borrowers
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such L/C Cash Deposit Account shall be returned to the Borrowers.
 
ARTICLE VII
 
GUARANTEE
 
SECTION 7.01.  Unconditional Guarantee.  For valuable consideration, receipt
whereof is hereby acknowledged, and to induce each Lender to make Advances to
CCE, CCBC and the Designated Subsidiaries and to induce the Agent to act
hereunder, the Company hereby unconditionally and irrevocably guarantees to each
Lender and the Agent the punctual payment when due, whether at stated maturity,
by acceleration or otherwise, of all payment obligations of each of the other
Borrowers now or hereafter existing under this Agreement, whether for principal,
interest, fees, expenses or otherwise (such obligations being the
“Obligations”).  Without limiting the generality of the foregoing, the Company’s
liability shall extend to all amounts that constitute part of the Obligations
and would be owed by any other Borrower to the Agent or any other Lender under
this Agreement but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
any such other Borrower.
 
SECTION 7.02.  Guarantee Absolute.  The Company guarantees that the Obligations
will be paid strictly in accordance with the terms of this Agreement, regardless
of any law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of any Lender or the Agent with
respect thereto.  The obligations of the Company under this Article VII are
independent of the Obligations, and a separate action or actions may be brought
and prosecuted against the Company to enforce this Article VII, irrespective of
whether any action is brought against any other Borrower or whether any other
Borrower is joined in any such action or actions.  The liability of the Company
under this guarantee shall be irrevocable absolute and unconditional
irrespective of, and the Company hereby irrevocably waives any defenses it may
now or hereafter have in any way relating to, any or all of the following:
 
(a)           any lack of validity or enforceability of this Agreement or any
other agreement or instrument relating thereto;
 
(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to departure from this Agreement;
 
(c)           any taking, exchange, release or non-perfection of any collateral
or any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Obligations;
 
(d)           any change, restructuring or termination of the corporate
structure or existence of any other Borrower; or
 
(e)           any other circumstance, (including, without limitation, any
statute of limitations to the fullest extent permitted by applicable law) which
might otherwise constitute a defense available to, or a discharge of, the
Company, any other Borrower or a guarantor.
 


 
48

--------------------------------------------------------------------------------

 


This guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by any of the Lenders or the Agent upon the insolvency,
bankruptcy or reorganization of any other Borrower or otherwise, all as though
such payment had not been made.
 
SECTION 7.03.  Waivers.  (a)  The Company hereby expressly waives promptness,
diligence, notice of acceptance, presentment, demand for payment, protest, any
requirement that any right or power be exhausted or any action be taken against
any other Borrower or against any other guarantor of all or any portion of the
Advances, and all other notices and demands whatsoever.
 
(b)      The Company hereby waives any right to revoke this guaranty, and
acknowledges that this guaranty is continuing in nature and applies to all
Obligations, whether existing now or in the future.
 
(c)      The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated herein and that
the waivers set forth in this Article VII are knowingly made in contemplation of
such benefits.
 
(d)      The Company agrees that payments made by it pursuant to this
Article VII will be subject to the provisions of Section 2.15 and Section 9.12
as if such payments were made by the Company in its capacity as a Borrower.
 
SECTION 7.04.  Subrogation.  The Company will not exercise any rights that it
may now or hereafter acquire against any other Borrower, any Designated
Subsidiary or any other insider guarantor that arise from the existence,
payment, performance or enforcement of the Obligations under this Agreement,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Agent or any other Lender against another Borrower or any
other insider guarantor or any collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from another Borrower or any
other insider guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all of the Obligations and all other amounts
payable under this guaranty shall have been paid in full in cash, all Letters of
Credit shall have expired or been terminated and the Commitments shall have
expired or terminated.  If any amount shall be paid to the Company in violation
of the preceding sentence at any time prior to the latest of (a) the payment in
full in cash or immediately available funds of the Obligations and all other
amounts payable under this guaranty (b)the Termination and (c) the latest date
of expiration or termination of all Letters of Credit, such amount shall be held
in trust for the benefit of the Agent and the other Lenders and shall forthwith
be paid to the Agent to be credited and applied to the Obligations and all other
amounts payable under this guaranty, whether matured or unmatured, in accordance
with the terms of this Agreement, or to be held as collateral for any
Obligations or other amounts payable under this guaranty thereafter arising.  If
(i) the Company shall make payment to the Agent or any other Lender of all or
any part of the Obligations, (ii) all the Obligations and all other amounts
payable under this guaranty shall be paid in full in cash, (iii) the final
Termination Date shall have occurred and (iv) all Letters of Credit shall have
expired or been terminated, the Agent and the other Lenders will, at the
Company’s request and expense, execute and deliver to the Company appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to the Company of an interest in the
Obligations resulting from such payment by the Company.  The Company
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by this Agreement and that the waiver set
forth in this section is knowingly made in contemplation on such benefits.
 
SECTION 7.05.  Survival.  This guaranty is a continuing guarantee and shall
(a) remain in full force and effect until latest of (i) the payment in full in
cash of the Guaranteed Obligations and all other amounts payable under this
guaranty, (ii) the final Termination Date and (iii) the latest date of
expiration or termination of all Letters of Credit, (b) be binding upon the
Company, its successors and assigns, (c) inure to the benefit of and be
enforceable by each Lender (including each assignee Lender pursuant to
Section 9.07) and the Agent and their respective successors, transferees and
assigns and (d) shall be reinstated if at any time any payment to a Lender or
the Agent hereunder is required to be restored by such Lender or the
Agent.  Without limiting the generality of the foregoing clause (c), each Lender
may assign or otherwise transfer its interest in any Advance to any other
Person,
 


 
49

--------------------------------------------------------------------------------

 


and such other Person shall thereupon become vested with all the rights in
respect thereof granted to such Lender herein or otherwise.
 
ARTICLE VIII
 
THE AGENT
 
SECTION 8.01.  Authorization and Action.  (a)  Each Lender (in its capacities as
a Lender and Issuing Bank, as applicable) hereby appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto.  As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Agent shall not be required to take any
action that exposes the Agent to personal liability or that is contrary to this
Agreement or applicable law.  The Agent agrees to give to each Lender prompt
notice of each notice given to it by the Borrowers or any Issuing Bank pursuant
to the terms of this Agreement.
 
(b)      Each Lender hereby also appoints and authorizes Citibank Canada and
Citibank International plc to act as Sub-Agents hereunder and to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement as are delegated to such Sub-Agent under Section 2.03 or as are
otherwise from time to time delegated thereto by the Agent, together with such
powers and discretions as are reasonably incidental thereto.  In such capacity,
each Sub-Agent shall be entitled to the benefits of all of the provisions of
this Article VIII (including, without limitation, Section 8.05) as if such
provisions were set forth in full herein with respect thereto.
 
SECTION 8.02.  Agent’s Reliance, Etc.  Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct.  Without
limitation of the generality of the foregoing, the Agent:  (i) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assumption Agreement entered into by an
Assuming Lender as provided in Section 2.19 or an Assignment and Acceptance
entered into by such Lender, as assignor, and an Eligible Assignee, as assignee,
as provided in Section 9.07; (ii) may consult with legal counsel (including
counsel for the Company), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with  the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of any Borrower or to inspect the property (including the
books and records) of any Borrower; (v) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; and (vi) shall incur no liability under or in respect
of this Agreement by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier) believed by it to be genuine
and signed or sent by the proper party or parties.
 
SECTION 8.03.  Citibank and Affiliates.  With respect to its Commitments, the
Advances made by it and the Note issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity.  Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Company, any of its
Subsidiaries and any Person who may do business with or own securities of the
Company or any such Subsidiary, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders.
 
SECTION 8.04.  Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in
 


 
50

--------------------------------------------------------------------------------

 


Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement.
 
SECTION 8.05.  Indemnification.  The Lenders agree to indemnify the Agent and
each Issuing Bank (to the extent not reimbursed by a Borrower), ratably
according to the respective Revolving Credit Commitments, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Agent or
such Issuing Bank (acting in such capacities) in any way relating to or arising
out of this Agreement or any action taken or omitted by the Agent or such
Issuing Bank under this Agreement (collectively, the “Indemnified Costs”),
provided that no Lender shall be liable for any portion of the Indemnified Costs
resulting from the Agent’s or the applicable Issuing Bank’s gross negligence or
willful misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by the Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by a Borrower.  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 8.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.
 
SECTION 8.06.  Successor Agent.  The Agent may resign at any time by giving
written notice thereof to the Lenders and the Company and may be removed at any
time with or without cause by the Required Lenders.  Upon any such resignation
or removal, the Required Lenders shall have the right to appoint a successor
Agent which, so long as no Default shall have occurred and be continuing, shall
be subject to the Company’s approval, which approval shall not be unreasonably
withheld or delayed.  If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement.  After any retiring Agent’s resignation or removal hereunder as
Agent, the provisions of this Article VIII shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.
 
SECTION 8.07.  Other Agents.  Each Lender hereby acknowledges that none of the
documentation agent, the syndication agent or any other Lender designated as any
“Agent” (other than the Agent) on the signature pages hereof has any liability
hereunder other than in its capacity as a Lender.
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or the Revolving Credit Notes, nor consent to any departure by any
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the
following:  (a) waive any of the conditions specified in Section 3.01,
(b) release the Company from any of its obligations under Article VII,
(c) change the percentage of the Revolving Credit Commitments, or the number of
Lenders, that shall be required for the Lenders or any of them to take any
action hereunder or (d) amend this Section 9.01; provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by all the
Revolving Credit Lenders, do any of the following:  (a) except as contemplated
by Section 2.19, increase the Revolving Credit
 


 
51

--------------------------------------------------------------------------------

 


Commitments of the Lenders or subject the Lenders to any additional obligations,
(b) reduce the principal of, or interest on, the Revolving Credit Advances or
any fees or other amounts payable hereunder or (c) postpone any date fixed for
any payment of principal of, or interest on, the Revolving Credit Advances or
any fees or other amounts payable hereunder, provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by all the
Canadian Prime Rate Lenders, do any of the following:  (a) except as
contemplated by Section 2.19, increase the Canadian Prime Rate Commitments of
the Canadian Prime Rate Lenders or subject such Lenders to any additional
obligations, (b) reduce the principal of, or interest on, the Canadian Prime
Rate Advances or (c) postpone any date fixed for any payment of principal of, or
interest on, the Canadian Prime Rate Advances or, and provided still further
that (x) no amendment, waiver or consent shall, unless in writing and signed by
the Agent in addition to the Lenders required above to take such action, affect
the rights or duties of the Agent under this Agreement or any Note and (y) no
amendment, waiver or consent shall, unless in writing and signed by the Issuing
Banks in addition to the Lenders required above to take such action, adversely
affect the rights or obligations of the Issuing Banks in their capacities as
such under this Agreement.
 
SECTION 9.02.  Notices, Etc.  (a)  All notices and other communications provided
for hereunder shall be in writing (including telecopier communication) and
mailed, telecopied or delivered or as set forth in clause (c) below, if to the
Company or to any Designated Subsidiary, at the Company’s address at One
Coca-Cola Plaza, Atlanta, Georgia 30313, Attention:  Treasury Services; if to
any Initial Lender, at its Domestic Lending Office specified opposite its name
on Schedule I hereto; if to any other Lender, at its Domestic Lending Office
specified in the Assumption Agreement or the Assignment and Acceptance pursuant
to which it became a Lender; and if to the Agent, at its address at 1615 Brett
Road, Building 3, New Castle, Delaware 19720, Attention: Bank Loan Syndications
Department; or, as to any Borrower or the Agent, at such other address as shall
be designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Company and the Agent.  All such notices and
communications shall be effective (i) if given by facsimile, when such facsimile
is transmitted to the applicable facsimile number and telephonic confirmation is
received, (ii) if given by mail, five Business Days after such communication is
deposited in the mails with first class postage prepaid addressed as aforesaid
or (iii) if given by any other means, when delivered at the appropriate address,
except that notices and communications to the Agent or the Sub-Agent pursuant to
Article II, III or VIII shall not be effective until received by the Agent.  Any
notice, request or other communication given by facsimile shall also be given by
personal delivery or by mail, but such notice, request or other communication
given by facsimile shall be effective as set forth in clause (ii)
above.  Delivery by facsimile of an executed counterpart of any amendment or
waiver of any provision of this Agreement or the Notes or of any Exhibit hereto
to be executed and delivered hereunder shall be effective as delivery of a
manually executed counterpart thereof.
 
(b)           Notwithstanding anything to the contrary contained in this
Agreement or any Note, (i) any notice to the Borrowers or to any one of them
required under this Agreement or any such Note that is delivered to the Company
shall constitute effective notice to the Borrowers or to any such Borrower,
including the Company and (ii) any Notice of Committed Borrowing or Notice of
Competitive Bid Borrowing may be delivered by any Borrower or by the Company, on
behalf of any other Borrower.  Each Designated Subsidiary hereby irrevocably
appoints the Company as its authorized agent to receive and deliver notices in
accordance with this Section 9.02, and hereby irrevocably agrees that (A) in the
case of clause (i) of the immediately preceding sentence, the failure of the
Company to give any notice referred to therein to any such Designated Subsidiary
to which such notice applies shall not impair or affect the validity of such
notice with respect thereto and (B) in the case of clause (ii) of the
immediately preceding sentence, the delivery of any such notice by the Company,
on behalf of any other Borrower, shall be binding on such other Borrower to the
same extent as if such notice had been executed and delivered directly by such
Borrower.
 
(c)           So long as Citibank or any of its Affiliates is the Agent,
materials as the Company and the Agent may agree in their sole discretion shall
be delivered to the Agent in an electronic medium in a format acceptable to the
Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com.  The Company
agrees that the Agent may make such materials, as well as any other written
information, documents, instruments and other material relating to the Company,
any of its Subsidiaries or any other materials or matters relating to this
Agreement, the Notes or any of the transactions contemplated hereby(other than
any Notice of Borrowing, request for Conversion or continuation of any Advances
or notices constituting service of process or relating to legal process)
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks or a
 


 
52

--------------------------------------------------------------------------------

 


substantially similar electronic system (the “Platform”).  The Company
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Agent or any of its Affiliates in
connection with the Platform.
 
(d)           Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier.  Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address(es) to which a Notice may be
sent by electronic transmission (including by electronic communication) on or
before the date such Lender becomes a party to this Agreement (and from time to
time thereafter to ensure that the Agent has on record an effective e-mail
address for such Lender) and (ii) that any Notice may be sent to such e-mail
address(es) as such Lender shall instruct.  The Agent agrees that it will, upon
any Lender’s reasonable request, furnish materials posted on the Platform to
such Lender in hard copy to such Lender’s address for notices provided pursuant
to paragraph (a) of this Section 9.02.
 
SECTION 9.03.  No Waiver; Remedies.  No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
 
SECTION 9.04.  Costs and Expenses.  (a)  The Company shall pay (i) all
reasonable out-of-pocket expenses of the Agent, including fees and disbursements
of special counsel for the Agent, in connection with the preparation, execution
and delivery of this Agreement, review or preparation of any waiver or consent
hereunder or any amendment hereof or any Default or alleged Default hereunder
and (ii) if an Event of Default occurs, all reasonable out-of-pocket expenses
incurred by the Agent, the Sub-Agent and the Lenders, including fees and
disbursements of counsel (or the reasonable allocable costs and disbursements of
any Lender’s in-house counsel), in connection with such Event of Default and
collection and other enforcement proceedings resulting therefrom.
 
(b)      The Company agrees to indemnify and hold harmless the Agent, the
Sub-Agent and each Lender and each of their Affiliates and their officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) the Notes, this Agreement, any
of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances or Letters of Credit, except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct.  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 9.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Borrower, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated.  Each Borrower also agrees not
to assert any claim against the Agent, the Sub-Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances.
 
(c)      If any payment of principal with respect to any Eurocurrency Rate
Advance or LIBO Rate Advance is made, or such Advance is Converted (pursuant to
Section 2.03(d), 2.06(b), 2.11(a) or (b) or 2.13, acceleration of the maturity
of the Advances pursuant to Section 6.01, upon an assignment of rights and
obligations
 


 
53

--------------------------------------------------------------------------------

 


under this Agreement as a result of a demand by a Borrower pursuant to
Section 9.07(a) or otherwise) on any day other than the last day of the Interest
Period applicable thereto, or if any Borrower fails to borrow any Eurocurrency
Rate Advances or LIBO Rate Advances after notice has been given to the Agent in
accordance with Section 2.02 or 2.03, such Borrower shall reimburse each Lender
on demand for any resulting loss or expense incurred by it (or by an existing or
prospective participant in the related Advance), including (without limitation)
any loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
failure to borrow; provided that such Lender shall have delivered to the Company
a certificate as to the amount of such loss or expense, which certificate shall
be conclusive in the absence of manifest error; and provided further that in
cases where a Lender has granted a participation in an Advance, the aggregate
amount of losses and expenses demanded by such Lender shall not exceed the
aggregate amount of losses and expenses that such Lender would have incurred had
it not granted such participation.
 
(d)      Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in Sections 2.12, 2.15 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes and the
termination in whole of the Commitments hereunder; provided, however, that the
obligations of the Borrowers contained in Sections 2.11, 2.14 and 9.04 shall
terminate upon the third anniversary of the later of such payment and
termination of the Commitments except to the extent of any claims that have not
been fully satisfied in accordance with the terms of such Sections; and provided
further that each Lender and the Agent (as the case may be) agrees to make
written demand upon the applicable Borrower no later than six months after such
Lender or the Agent (as the case may be) receives actual knowledge of the event
giving rise to a claim under Sections 2.12, 2.15 and 9.04 and its effect upon
this Agreement and if such Lender or the Agent fails to give such notice within
such time limitation, such Borrower shall have no obligation to pay any amount
thereunder arising prior to the 180th day preceding such demand.
 
SECTION 9.05.  Right of Set-off.  Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of any Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured.  Each Lender agrees promptly to notify applicable
Borrower after any such set-off and application; provided that the failure to
give such notice shall not affect the validity of such set-off and
application.  The rights of each Lender and its Affiliates under this Section
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) that such Lender and its Affiliates may have.
 
SECTION 9.06.  Binding Effect.  This Agreement shall become effective (other
than Sections 2.01 and 2.03, which shall only become effective upon satisfaction
of the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Company and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of each Borrower, the
Agent and each Lender and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of each of the Lenders.
 
SECTION 9.07.  Assignments and Participations.  (a)  Each Lender may and, if
demanded by a Borrower (following a demand by such Lender pursuant to
Section 2.12, upon a requirement to pay Taxes with respect to such Lender
pursuant to Section 2.15 or upon such Lender becoming a Defaulting Lender) upon
at least five Business Days’ notice to such Lender and the Agent will (at the
Borrower’s sole expense), assign, with the consent, not to be unreasonably
withheld, of the Agent and the Company, to one or more Persons all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of one or more of its Commitments, the Advances
(other than Competitive Bid Advances) owing to it, its participations in Letters
of Credit and the Note or Notes (other than Competitive Bid Notes) held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all rights and obligations under this Agreement under a
Facility under which such Lender has a Commitment, (ii) except in the case of an
assignment to a Person
 


 
54

--------------------------------------------------------------------------------

 


that, immediately prior to such assignment, was a Lender or an assignment of all
of a Lender’s rights and obligations under this Agreement, (A) in the case of an
assignment of a portion of such assigning Lender’s Revolving Credit Commitment,
the amount of the Revolving Credit Commitment of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $20,000,000 or an integral multiple of $1,000,000 in excess thereof,
(B) in the case of an assignment of a portion of such assigning Lender’s
Canadian Prime Rate Commitment, the amount of the Canadian Prime Rate Commitment
of the assigning Lender being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $5,000,000, (C) in the case of an
assignment of a portion of such assigning Lender’s Revolving Letter of Credit
Commitment, the amount of the Revolving Letter of Credit Commitment of the
assigning Lender being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $5,000,000 and (D) in the case of as assignment
of a portion of such assigning Lender’s Canadian Letter of Credit Commitment,
the amount of the Canadian Letter of Credit Commitment of the assigning Lender
being assigned pursuant to each such assignment (determined as of the date of
the Assignment and Acceptance with respect to such assignment) shall in no event
be less than $5,000,000 (unless, in each case, the Company and the Agent
otherwise agree), provided that no such assignment shall be made unless, after
giving effect to such assignment and any contemporaneous acceptance by such
assignee (or any of its Affiliates) of an assignment of Revolving Credit
Commitment, such assignee (or any of its Affiliates) shall have a Revolving
Credit Commitment in an amount greater than or equal to 300% of such assignee’s
(or any of its Affiliates’) Canadian Prime Rate Commitment, (iii) each such
assignment shall be to an Eligible Assignee, (iv) each such assignment made as a
result of a demand by a Borrower pursuant to this Section 9.07(a) shall be
arranged by such Borrower after consultation with the Agent and shall be either
an assignment of all of the rights and obligations of the assigning Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement, (v) no Lender shall be obligated to make any such assignment as
a result of a demand by a Borrower pursuant to this Section 9.07(a) unless and
until such Lender shall have received one or more payments from either such
Borrower or one or more Eligible Assignees in an aggregate amount at least equal
to the aggregate outstanding principal amount of the Advances owing to such
Lender, together with accrued interest thereon to the date of payment of such
principal amount and all other amounts payable to such Lender under this
Agreement, and (vi) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note subject to such assignment and
a processing and recordation fee of $3,500 payable by the parties to each such
assignment, provided, however, that in the case of an assignment made as a
result of a demand by a Borrower, such recordation fee shall be payable by such
Borrower except that no recordation fee shall be payable in the case of an
assignment made at the request of a Borrower to an Eligible Assignee that is an
existing Lender, and provided further that no such assignment shall be made to a
Defaulting Lender.  Upon such execution, delivery, acceptance and recording,
from and after the effective date specified in each Assignment and Acceptance,
(x) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).
 
(b)      By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the Company
or the performance or observance by the Borrowers of any of their obligations
under this Agreement or any other instrument or document furnished pursuant
hereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, the Sub-
 


 
55

--------------------------------------------------------------------------------

 


Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes the Agent and the Sub-Agent to take such action as agent on its
behalf and to exercise such powers and discretion under this Agreement as are
delegated to the Agent and the Sub-Agent, respectively, by the terms hereof,
together with such powers and discretion as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender.
 
(c)      Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Revolving Credit Note or Notes subject to such assignment, the
Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Company and each other Borrower.
 
(d)      The Agent shall maintain at its address referred to in Section 9.02 a
copy of each Assignment and Acceptance delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment of, and principal amount of the Advances owing to, each Lender from
time to time (the “Register”).  The entries in the Register shall be conclusive
and binding for all purposes absent manifest error, and the Company, each other
Borrower, the Agent, the Sub-Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  In addition, the Agent shall maintain on the Register information
regarding the designation and revocation of designation of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Company, any other Borrower or any Lender at any reasonable time and from time
to time upon reasonable prior notice.
 
(e)      Each Lender may sell participations to one or more banks or other
entities (other than the Company or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
the Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitments
to the Company and the other Borrowers hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Note for all purposes of this Agreement, (iv) the Company and each
other Borrower, the Agent, the Sub-Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (v) no participant under any
such participation shall have any right to approve any amendment or waiver of
any provision of this Agreement or any Note, or any consent to any departure by
any Borrower therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation.
 
(f)      Any Lender may, in connection with an assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
an existing or proposed assignee or participant any information relating to the
Company or any Borrower furnished to such Lender by or on behalf of the Company
or such Borrower; provided, however, that, prior to any such disclosure, the
existing or proposed assignee or participant shall agree to preserve the
confidentiality of any Confidential Information relating to the Company or any
Borrower received by it from such Lender.
 
(g)      Notwithstanding any other provision set forth in this Agreement, any
Lender may, without consent of the Company or the Agent, (i) at any time create
a security interest in all or any portion of its rights under this Agreement
(including, without limitation, the Advances owing to it and the Note or Notes
held by it) in favor of any Federal Reserve Bank in accordance with Regulation A
of the Board of Governors of the Federal Reserve System and (ii) assign, with
notice to the Company and the Agent, all or part of its rights or obligations
under this Agreement to any of its Affiliates or any other Lender.
 


 
56

--------------------------------------------------------------------------------

 


SECTION 9.08.  Designated Subsidiaries.  (a)  Designated Subsidiaries (Bid
only).  The Company may at any time, and from time to time, by delivery to the
Agent of a Designation Letter duly executed by the Company and the respective
Subsidiary and substantially in the form of Exhibit D hereto, designate such
Subsidiary as a “Designated Subsidiary (Bid only)” for purposes of this
Agreement and such Subsidiary shall thereupon become a “Designated Subsidiary
(Bid only)” for purposes of this Agreement and, as such, shall have all of the
rights under Section 2.03 and obligations of a Borrower hereunder.  The Agent
shall promptly notify each Lender of each such designation by the Company and
the identity of the respective Subsidiary.
 
(b)  Other Designated Subsidiaries.  (i)  The Company may at any time, and from
time to time, notify the Agent that the Company intends to designate a
Subsidiary as a “Designated Subsidiary” for purposes of this Agreement.  On or
after the date that is six Business Days (or such shorter period acceptable to
the Lenders) after such notice, upon delivery to the Agent and each Lender of a
Designation Letter duly executed by the Company and the respective Subsidiary
and substantially in the form of Exhibit D hereto, such Subsidiary shall
thereupon become a “Designated Subsidiary” for purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower
hereunder.  The Agent shall promptly notify each Lender of the Company’s notice
of such pending designation by the Company and the identity of the respective
Subsidiary. Following the giving of any notice pursuant to this Section 9.07(a),
if the designation of such Designated Subsidiary obligates the Agent or any
Lender to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
the Company shall, promptly upon the request of the Agent or any Lender, supply
such documentation and other evidence as is reasonably requested by the Agent or
any Lender in order for the Agent or such Lender to carry out and be satisfied
it has complied with the results of all necessary “know your customer” or other
similar checks under all applicable laws and regulations.
 
(ii)  If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Agent and the Company, fulfill its
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Designated Subsidiary (and such Lender shall, to the extent of
Advances made to and participations in Letters of Credit issued for the account
of such Designated Subsidiary, be deemed for all purposes hereof to have pro
tanto assigned such Advances and participations to such Affiliate in compliance
with the provisions of Section 9.07).
 
(iii)  As soon as practicable after receiving notice from the Company or the
Agent of the Company’s intent to designate a Subsidiary as a Designated
Subsidiary, and in any event no later than three Business Days after the
delivery of such notice, for a Designated Subsidiary that is organized under the
laws of a jurisdiction other than of the United States or a political
subdivision thereof, any Lender that may not legally lend to, establish credit
for the account of and/or do any business whatsoever with such Designated
Subsidiary directly or through an Affiliate of such Lender as provided in the
immediately preceding paragraph (a “Protesting Lender”) shall so notify the
Company and the Agent in writing, which notice shall include a detailed
explanation with respect to such illegality.  With respect to each Protesting
Lender, the Company shall, effective on or before the date that such Designated
Subsidiary shall have the right to borrow hereunder, either (A) notify the Agent
and such Protesting Lender that the Commitments of such Protesting Lender shall
be terminated; provided that such Protesting Lender shall have received payment
of an amount equal to the outstanding principal of its Revolving Credit Advances
and/or Letter of Credit reimbursement obligations, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Company or the relevant Designated Subsidiary (in the case of all other
amounts), (B) cancel its request to designate such Subsidiary as a “Designated
Subsidiary” hereunder or (C) designate such Subsidiary as a “Designated
Subsidiary (Bid only)” hereunder.  The Company may from time to time
re-characterize a Designated Subsidiary (Bid only) as a Designated Subsidiary
with full rights under Section 2.01 if the Company has taken such action with
respect to each Protesting Lender as is specified in clause (A) above.
 
SECTION 9.09.  Confidentiality.  Each of the Agent, the Lenders and the Issuing
Banks agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the
 


 
57

--------------------------------------------------------------------------------

 


extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any Note or any action or proceeding
relating to this Agreement or any Note or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference  to any Borrower
and its obligations, this Agreement or payments hereunder, (iii) any rating
agency, or (iv) the CUSIP Service Bureau or any similar organization, (g) with
the consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Agent, any Lender, the Issuing Bank or any of their
respective Affiliates on a nonconfidential basis from a source other than a
Borrower, provided that such source was not, to the knowledge of the Agent or
such Lender, bound by a confidentiality agreement with, or obligation of secrecy
to, a Borrower.
 
For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, provided that, in the case of information received from the
Company or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential.
 
SECTION 9.10.  Governing Law.  This Agreement, each Designation Letter and the
Notes shall be governed by, and construed in accordance with, the laws of the
State of New York.
 
SECTION 9.11.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
SECTION 9.12.  Judgment.  (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder or under the Notes in
Dollars into another currency, the parties hereto agree, to the fullest extent
that they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Agent could purchase
Dollars with such other currency at Citibank’s principal office in London at
11:00 A.M. (London time) on the Business Day preceding that on which final
judgment is given.
 
(b)      If for the purposes of obtaining judgment in any court it is necessary
to convert a sum due hereunder or under the Notes in a Committed Currency into
Dollars, the parties agree to the fullest extent that they may effectively do
so, that the rate of exchange used shall be that at which in accordance with
normal banking procedures the Agent could purchase such Committed Currency with
Dollars at Citibank’s principal office in London at 11:00 A.M. (London time) on
the Business Day preceding that on which final judgment is given.
 
(c)      The obligation of any Borrower in respect of any sum due from it to any
Lender or the Agent hereunder or under a Note held by such Lender shall,
notwithstanding any judgment in a currency other than Dollars, be discharged
only to the extent that on the Business Day following receipt by such Lender or
the Agent (as the case may be) of any sum adjudged to be so due in such other
currency, such Lender or the Agent (as the case may be) may in accordance with
normal banking procedures purchase Dollars with such other currency; if the
Dollars so purchased are less than such sum due to such Lender or the Agent (as
the case may be) in Dollars, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the Dollars so purchased exceed such sum
due to any Lender or the Agent (as the case may be) in Dollars, such Lender or
the Agent (as the case may be) agrees to remit to such Borrower such excess.
 
SECTION 9.13.  Jurisdiction, Etc.  (a)  Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or
 


 
58

--------------------------------------------------------------------------------

 


federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the Notes, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court.  The Company hereby agrees
that service of process in any such action or proceeding brought in any such New
York State court or in such federal court may be made upon National Registered
Agents, Inc., 875 Avenue of the Americas, Suite 501, New York, New York 10001
(the “Process Agent”) and each Designated Subsidiary hereby irrevocably appoints
the Process Agent its authorized agent to accept such service of process, and
agrees that the failure of the Process Agent to give any notice of any such
service shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon.  Each Borrower
hereby further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to such Borrower at its address
specified pursuant to Section 9.02.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that any
party may otherwise have to serve legal process in any other manner permitted by
law or to bring any action or proceeding relating to this Agreement or the Notes
in the courts of any jurisdiction.
 
(b)      Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any
New York State or federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
SECTION 9.14.  Substitution of Currency.  If a change in any Committed Currency
occurs pursuant to any subsequent applicable law, rule or regulation of any
governmental, monetary or multi-national authority, this Agreement (including,
without limitation, the definitions of Eurocurrency Rate and LIBO Rate) will be
amended to the extent determined by the Agent (acting reasonably and in
consultation with the Company) to be necessary to reflect the change in currency
and to put the Lenders and the Borrowers in the same position, so far as
possible, that they would have been in if no change in such Committed Currency
had occurred.
 
SECTION 9.15.  Power of Attorney.  Each Subsidiary of the Company may from time
to time authorize and appoint the Company as its attorney-in-fact to execute and
deliver (a) any amendment, waiver or consent in accordance with Section 9.01 on
behalf of and in the name of such Subsidiary and (b) any notice or other
communication hereunder, on behalf of and in the name of such Subsidiary.  Such
authorization shall become effective as of the date on which such Subsidiary
delivers to the Agent a power of attorney enforceable under applicable law and
any additional information to the Agent as necessary to make such power of
attorney the legal, valid and binding obligation of such Subsidiary.
 
SECTION 9.16.  Patriot Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies each Borrower that, pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies such Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify such Borrower in accordance with the Act.
 
SECTION 9.17.  No Liability of the Issuing Banks.  The Borrowers assume all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  None of any Issuing
Bank, any Lender nor any of their respective officers, employees or directors
shall be liable or responsible for:  (a) the use that may be made of any Letter
of Credit or any acts or omissions of any beneficiary or transferee in
connection therewith; (b) the validity, sufficiency or genuineness of documents,
or of any endorsement thereon, even if such documents should prove to be in any
or all respects invalid, insufficient, fraudulent or forged; (c) payment by such
Issuing Bank against presentation of documents that do not comply with the terms
of a Letter of Credit, including failure of any documents to bear any reference
or adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the applicable Borrower shall have a claim against such Issuing
Bank, and such Issuing Bank shall be liable to such
 


 
59

--------------------------------------------------------------------------------

 


Borrower, to the extent of any direct, but not consequential, damages suffered
by such Borrower that such Borrower proves were caused by such Issuing Bank’s
willful misconduct or gross negligence.  In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary; provided that nothing herein shall be
deemed to excuse such Issuing Bank if it acts with gross negligence or willful
misconduct in accepting such documents.
 
 
 
 
60 

--------------------------------------------------------------------------------


